                            Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 1 of 63



                    1    Douglas J. Melton, Bar No. 161353
                         Shane M. Cahill, Bar No. 227972
                    2    LONG & LEVIT LLP
                         dmelton@longlevit.com
                    3    scahill@longlevit.com
                         465 California Street, 5th Floor
                    4    San Francisco, California 94104
                         Telephone:     (415) 397-2222
                    5    Facsimile:     (415) 397-6392

                    6    ATTORNEYS FOR ALL PLAINTIFFS
                    7
                                                      UNITED STATES DISTRICT COURT
                    8
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    9
                                                         SAN FRANCISCO DIVISION
                  10

                  11

                  12     DEJA VU-SAN FRANCISCO, LLC; BIJOU-          Case No. 3:20-cv-03982
                         CENTURY, LLC; SAN FRANCISCO
                  13     GARDEN OF EDEN, LLC; DEJA VU
                         SHOWGIRLS OF SAN FRANCISCO, LLC;            PLAINTIFFS’ STATEMENT OF RECENT
                  14     GOLD CLUB-SF, LLC; DEJA VU                  DECISIONS IN SUPPORT OF
                         COLORADO SPRINGS, INC.; ROUGE               PLAINTIFFS’ MOTION FOR
                  15     PORTLAND, LLC; DEJA VU SPOKANE,             PRELIMINARY INJUNCTION
                         INC.; DREAMGIRLS OF LAKE CITY, LLC;
                  16     DEJA VU SEATTLE, LLC; DEJA VU LAKE
                         CITY, INC.; DREAMGIRLS OF TACOMA,           Date:           July 30, 2020
                  17     LLC; DREAMGIRLS OF SEATTLE, LLC;            Time:           9:30 a.m.
                         SAW ENTERTAINMENT, LTD; AND BT              Courtroom:      B – 15th Floor
                  18     CALIFORNIA, LLC,                            Judge:          Hon. Magistrate Laurel Beeler

                  19                   Plaintiffs,
                               v.
                  20
                         UNITED STATES SMALL BUSINESS
                  21     ADMINISTRATION; JOVITA CARRANZA,
                         ADMINISTRATOR OF THE SMALL
                  22     BUSINESS ADMINISTRATION, IN HER
                         OFFICIAL CAPACITY; AND THE UNITED
                  23     STATES OF AMERICA,
                         Defendants.
                  24
                                      Defendants.
                  25

                  26
                  27

                  28
LONG & LEVIT LLP
465 CALIFORNIA STREET,
                                                                  - 1-                        CASE NO. 3:20-CV-03982
      5TH FLOOR
    SAN FRANCISCO,
   CALIFORNIA 94104
     (415) 397-2222
                                               PLAINTIFFS’ STATEMENT OF RECENT DECISIONS
                            Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 2 of 63



                    1           Pending before this Court is Plaintiffs’ motion to preliminarily enjoin the Small Business

                    2    Administrations’ (“SBA”) regulation precluding Emergency Injury Disaster Loans (“EIDL’s”)

                    3    under the Coronavirus Aid Relief, and Economic Security Act (the “CARES Act”) to businesses

                    4    that present entertainment that is of a “prurient sexual nature” (the “Regulation”). Among other

                    5    things, Plaintiffs argue that—under Chevron U.S.A., Inc. v. National Resources Defense Council,

                    6    Inc., 467 U.S. 837 (1984)—the Regulation is invalid because it both exceeds Congressional

                    7    authority under the CARES Act and it is not the result of reasoned decision-making. As part of

                    8    its response, the government argues that this Court should, if it believes Plaintiffs have a

                    9    colorable argument in regard to their reasoned decision-making claim, provide for a remand to the

                  10     SBA to potentially permit it to provide a legally and constitutionally justifiable basis for the

                  11     enactment of the Regulation. [See SBA Response, ECF 45 at pp 36-37].

                  12            Subsequent to the filing of the motion for preliminary injunction at issue here, the United

                  13     States Supreme Court issued its decision in Department of Homeland Security v. Regents of the

                  14     University of California, 591 U.S. __, 140 S. Ct. 1891 (2020) (“DHS”), that invalidated the

                  15     administration’s rescission of Deferred Action for Childhood Arrivals (“DACA”). Plaintiffs

                  16     attach that ruling as Exhibit A because it directly addresses these issues, and further attach as

                  17     Exhibit B the underlying decision of NAACP v. Trump, 298 F. Supp. 3d 209 (D.D.C. 2018),

                  18     because it directly addresses the remand issue raised by the SBA here.

                  19            The Court discusses the Chevron issues in detail at pages 1907-1910 (Exhibit pp. 9-11) of

                  20     its opinion, and observes, among other things, that “judicial review of agency action is limited to

                  21     ‘the grounds that the agency invoked when it took the action’”; that if those grounds are

                  22     inadequate a court may remand for the agency to either offer “a fuller explanation of the agency’s

                  23     reasoning at the time of the agency action” or to provide new agency action; that consideration of

                  24     only “contemporaneous explanations for agency action . . . instills confidence that the reasons

                  25     given are not simply ‘convenient litigating position[s]”; that permitting agencies “to invoke

                  26     belated justifications, on the other hand, can upset ‘the orderly functioning of the process of
                  27     review’ . . . forcing both litigants and courts to chase a moving target”; and that an agency “must

                  28     defend its actions based on the reasons it gave when it acted. This is not the case for cutting
LONG & LEVIT LLP                                                        -2-                              CASE NO. 3:20-CV-03982
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                  PLAINTIFFS’ STATEMENT OF RECENT DECISIONS
     (415) 397-2222
                             Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 3 of 63



                    1    corners to allow DHS to rely upon reasons absent from its original decision.” (Numerous citations

                    2    omitted). Because DHS had not provided such justification, the rescission of DACA was invalid.

                    3    -
                         Id. at 1915.

                    4              In NAACP, the District Court discusses, after having found that the administration had not

                    5    justified the rescission of DACA, the appropriate remedy to apply: choosing between vacatur

                    6    without remand and remand without vacatur. 298 F. Supp. 3d at 243-45. Noting that “remand

                    7    without vacatur ‘sometimes invites agency indifference’” and that time was of the essence, the

                    8    court granted partial summary judgment on the Chevron issues while staying its order of vacatur

                    9    for 90 days “to afford DHS an opportunity to better explain its view that DACA is unlawful.” Id.                   -
                  10     at 245-46, 249. This remand is also discussed on page 1908 of DHS.

                  11

                  12     Date: July 28, 2020                                           LONG & LEVIT LLP

                  13

                  14                                                                   By: /s/ Douglas J. Melton
                                                                                          DOUGLAS J. MELTON
                  15                                                                      SHANE M. CAHILL
                  16                                                                      Attorneys for All Plaintiffs

                  17                                                                   SHAFER & ASSOCIATES, P.C.

                  18
                                                                                       By: /s/ Bradley J. Shafer
                  19                                                                      BRADLEY J. SHAFER (MI P36604)*
                                                                                          brad@bradshaferlaw.com
                  20                                                                      MATTHEW J. HOFFER (MI P70495)*
                  21                                                                      matt@bradshaferlaw.com
                                                                                          ZACHARY M. YOUNGSMA (MI P48148)*
                  22                                                                      zack@bradshaferlaw.com
                                                                                          SHAFER & ASSOCIATES, P.C.
                  23                                                                      3800 Capital City Boulevard, Suite 2
                                                                                          Lansing, MI 48906
                  24
                                                                                          (517) 886-6560
                  25                                                                      ADMITTED PRO HAC VICE
                                                                                          Attorneys for All Plaintiffs
                  26
                  27     Statement of Supplemental Authority 4829-3304-9285 v.1.docx


                  28
LONG & LEVIT LLP                                                                        -3-                              CASE NO. 3:20-CV-03982
465 CALIFORNIA STREET,
      5TH FLOOR
    SAN FRANCISCO,
   CALIFORNIA 94104
                                                          PLAINTIFFS’ STATEMENT OF RECENT DECISIONS
     (415) 397-2222
Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 4 of 63




EXHIBIT A
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 5 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

                                                                   in part a stay of the vacatur pending appeal, 321 F.Supp.3d
                                                                   143. In third case, similar claims were brought by states,
                    140 S.Ct. 1891
                                                                   individuals, and nonprofit organization. The United States
           Supreme Court of the United States.
                                                                   District Court for the Eastern District of New York, Nicholas
           DEPARTMENT OF HOMELAND                                  G. Garaufis, J., 279 F.Supp.3d 401, granted preliminary
             SECURITY , et al., Petitioners                        injunction, and granted in part and denied in part defendants’
                           v.                                      motions to dismiss, 291 F.Supp.3d 260 and 295 F.Supp.3d
                                                                   127. Certiorari was granted in first case, and certiorari before
           REGENTS OF THE UNIVERSITY
                                                                   judgment was granted in second and third cases.
               OF CALIFORNIA , et al.;
           Donald J. Trump, President of the
            United States, et al., Petitioners
       National Association for the Advancement                    Holdings: The Supreme Court, Chief Justice Roberts, held
                                                                   that:
             of Colored People, et al.; and
            Chad Wolf, Acting Secretary of
                                                                   rescission of DACA program was arbitrary and capricious,
         Homeland Security, et al., Petitioners
                                                                   and
                           v.
         Martin Jonathan Batalla Vidal, et al.                     plaintiffs failed to state a claim for an equal protection
                                                                   violation.
            No. 18-587, No. 18-588, No. 18-589
                             |
                Argued November 12, 2019                           Judgment in first case vacated in part and reversed in part;
                             |                                     judgment in second case affirmed; orders in third case
                  Decided June 18, 2020                            affirmed in part, reversed in part, and vacated in part; all cases
                                                                   remanded.
Synopsis
Background: In first case, states, state university, county,
                                                                   Justice Sotomayor filed an opinion concurring in part,
city, union, and individuals brought action for declaratory and
                                                                   concurring in the judgment in part, and dissenting in part.
injunctive relief against Department of Homeland Security
(DHS) and federal officials, challenging on constitutional
                                                                   Justice Thomas filed an opinion concurring in the judgment
grounds, and under the Administrative Procedure Act (APA),
                                                                   in part and dissenting in part, in which Justices Alito and
the rescission of Deferred Action for Childhood Arrivals
                                                                   Gorsuch joined.
(DACA) program, which provided work authorization and
eligibility for various federal benefits, as well as protections
                                                                   Justice Alito filed an opinion concurring in the judgment in
from removal, for certain unauthorized aliens who had
                                                                   part and dissenting in part.
entered the United States as children. The United States
District Court for the Northern District of California, William
                                                                   Justice Kavanaugh filed an opinion concurring in the
H. Alsup, J., 279 F.Supp.3d 1011, entered preliminary
                                                                   judgment in part and dissenting in part.
injunction requiring DHS to adjudicate renewal applications
for existing DACA recipients and, 298 F.Supp.3d 1304,
                                                                   Procedural Posture(s): Petition for Writ of Certiorari; On
partially granted government's motion to dismiss for failure
                                                                   Appeal; Motion to Dismiss; Motion to Dismiss for Failure to
to state a claim. Parties appealed. The United States Court
                                                                   State a Claim; Motion for Summary Judgment; Motion for
of Appeals for the Ninth Circuit, Wardlaw, Circuit Judge,
                                                                   Preliminary Injunction.
908 F.3d 476, affirmed. In second case, similar claims were
brought by a civil rights organization and individuals. The
United States District Court for the District of Columbia, John                               Syllabus *
D. Bates, J., 298 F.Supp.3d 209, granted in part and denied
in part plaintiffs’ motion for partial summary judgment and        In 2012, the Department of Homeland Security (DHS) issued
defendants’ motion to dismiss, and vacated the rescission, and     a memorandum announcing an immigration relief program
later denied reconsideration, 315 F.Supp.3d 457, but granted       known as Deferred Action for Childhood Arrivals (DACA),


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           1 A
                                                                                                                          Page 1
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 6 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

which allows certain unauthorized aliens who arrived in the       adequately alleged, and they entered coextensive nationwide
United States as children to apply for a two-year forbearance     preliminary injunctions based on the conclusion that the
of removal. Those granted such relief become eligible             plaintiffs were likely to succeed on their APA claims. The
for work authorization and various federal benefits. Some         District Court in NAACP took a different approach. It
700,000 aliens have availed themselves of this opportunity.       deferred ruling on the equal protection challenge but granted
                                                                  partial summary judgment to the plaintiffs on their APA
Two years later, DHS expanded DACA eligibility and created        claim, finding that the rescission was inadequately explained.
a related program known as Deferred Action for Parents            The court then stayed its order for 90 days to permit DHS to
of Americans and Lawful Permanent Residents (DAPA). If            reissue a memorandum rescinding DACA, this time with a
implemented, that program would have made 4.3 million             fuller explanation of the conclusion that DACA was unlawful.
parents of U.S. citizens or lawful permanent residents eligible   Two months later, Duke's successor, Secretary Kirstjen M.
for the same forbearance from removal, work eligibility, and      Nielsen, responded to the court's order. She declined to disturb
other benefits as DACA recipients. Texas, joined by 25 other      or replace Duke's rescission decision and instead explained
States, secured a nationwide preliminary injunction barring       why she thought her predecessor's decision was sound. In
implementation of both the DACA expansion and DAPA.               addition to reiterating the illegality conclusion, she offered
The Fifth Circuit upheld the injunction, concluding that the      several new justifications for the rescission. The Government
program violated the Immigration and Nationality Act (INA),       moved for the District Court to reconsider in light of this
which carefully defines eligibility for benefits. This Court      additional explanation, but the court concluded that the new
affirmed by an equally divided vote, and the litigation then      reasoning failed to elaborate meaningfully on the illegality
continued in the District Court.                                  rationale.

In June 2017, following a change in Presidential                  The Government appealed the various District Court
administrations, DHS rescinded the DAPA Memorandum,               decisions to the Second, Ninth, and D. C. Circuits,
citing, among other reasons, the ongoing suit by Texas and        respectively. While those appeals were pending, the
new policy priorities. That September, the Attorney General       Government filed three petitions for certiorari before
advised Acting Secretary of Homeland Security Elaine C.           judgment. Following the Ninth Circuit affirmance in Regents
Duke that DACA shared DAPA's legal flaws and should also          , this Court granted certiorari.
be rescinded. The next day, Duke acted on that advice. Taking
into consideration the Fifth Circuit and Supreme Court rulings    Held: The judgment in No. 18–587 is vacated in part and
and the Attorney General's letter, Duke decided to terminate      reversed in part; the judgment in No. 18–588 is affirmed;
the program. She explained that DHS would no longer accept        the February 13, 2018 order in No. 18–589 is vacated, the
new applications, but that existing DACA recipients whose         November 9, 2017 order is affirmed in part, and the March
benefits were set to expire within six months could apply for a   29, 2018 order is reversed in part; and all of the cases are
two-year renewal. For all other DACA recipients, previously       remanded.
issued grants of relief would expire on their own terms, with
no prospect for renewal.                                          908 F. 3d 476, vacated in part and reversed in part; No.
                                                                  18–588, affirmed; and No. 18–589, February 13, 2018 order
Several groups of plaintiffs challenged Duke's decision           vacated, November 9, 2017 order affirmed in part, and March
to rescind DACA, claiming that it was arbitrary and               29, 2018 order reversed in part; all cases remanded.
capricious in violation of the Administrative Procedure Act
(APA) and infringed the equal protection guarantee of the         THE CHIEF JUSTICE delivered the opinion of the Court,
Fifth Amendment's Due Process Clause. District Courts in          except as to Part IV, concluding:
California (Regents, No. 18–587), New York ( Batalla Vidal,
No. 18–589), and the District of Columbia ( NAACP, No.            1. DHS's rescission decision is reviewable under the APA and
18–588) all ruled for the plaintiffs. Each court rejected the     is within this Court's jurisdiction. Pp. 1905 – 1908.
Government's arguments that the claims were unreviewable
under the APA and that the INA deprived the courts of             (a) The APA's “basic presumption of judicial review” of
jurisdiction. In Regents and Batalla Vidal , the District         agency action, Abbott Laboratories v. Gardner, 387 U.S.
Courts further held that the equal protection claims were         136, 140, 87 S.Ct. 1507, 18 L.Ed.2d 681 , can be



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         2 A
                                                                                                                        Page 2
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 7 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

rebutted by showing that the “agency action is committed          of her predecessor and consists primarily of impermissible
to agency discretion by law,” 5 U.S.C. § 701(a)(2). In            “post hoc rationalization.” Citizens to Preserve Overton
Heckler v. Chaney , the Court held that this narrow               Park, Inc. v. Volpe, 401 U.S. 402, 420, 91 S.Ct. 814, 28
exception includes an agency's decision not to institute an       L.Ed.2d 136 . The rule requiring a new decision before
enforcement action. 470 U.S. 821, 831–832, 105 S.Ct. 1649,        considering new reasons is not merely a formality. It serves
84 L.Ed.2d 714 . The Government contends that DACA is a           important administrative law values by promoting agency
general non-enforcement policy equivalent to the individual       accountability to the public, instilling confidence that the
non-enforcement decision in Chaney . But the DACA                 reasons given are not simply convenient litigating positions,
Memorandum did not merely decline to institute enforcement        and facilitating orderly review. Each of these values would
proceedings; it created a program for conferring affirmative      be markedly undermined if this Court allowed DHS to rely
immigration relief. Therefore, unlike the non-enforcement         on reasons offered nine months after the rescission and after
decision in Chaney , DACA's creation—and its rescission           three different courts had identified flaws in the original
—is an “action [that] provides a focus for judicial review.”      explanation. Pp. 1907 – 1910.
Id., at 832, 105 S.Ct. 1649 . In addition, by virtue of
receiving deferred action, 700,000 DACA recipients may            (b) Acting Secretary Duke's rescission memorandum failed
request work authorization and are eligible for Social Security   to consider important aspects of the problem before the
and Medicare. Access to such benefits is an interest “courts      agency. Although Duke was bound by the Attorney General's
often are called upon to protect.” Ibid. DACA's rescission is     determination that DACA is illegal, see 8 U.S.C. § 1103(a)
thus subject to review under the APA. Pp. 1905 – 1907.            (1), deciding how best to address that determination involved
                                                                  important policy choices reserved for DHS. Acting Secretary
(b) The two jurisdictional provisions of the INA invoked          Duke plainly exercised such discretionary authority in
by the Government do not apply. Title 8 U.S.C. § 1252(b)          winding down the program, but she did not appreciate the
(9), which bars review of claims arising from “action[s]” or      full scope of her discretion. The Attorney General concluded
“proceeding[s] brought to remove an alien,” is inapplicable       that the legal defects in DACA mirrored those that the
where, as here, the parties do not challenge any removal          courts had recognized in DAPA. The Fifth Circuit, the
proceedings. And the rescission is not a decision “to             highest court to offer a reasoned opinion on DAPA's legality,
commence proceedings, adjudicate cases, or execute removal        found that DAPA violated the INA because it extended
orders” within the meaning of § 1252(g). Pp. 1906 – 1908.         eligibility for benefits to a class of unauthorized aliens. But
                                                                  the defining feature of DAPA (and DACA) is DHS's decision
2. DHS's decision to rescind DACA was arbitrary and               to defer removal, and the Fifth Circuit carefully distinguished
capricious under the APA. Pp. 1907 – 1915.                        that forbearance component from the associated benefits
                                                                  eligibility. Eliminating benefits eligibility while continuing
(a) In assessing the rescission, the Government urges the         forbearance thus remained squarely within Duke's discretion.
Court to consider not just the contemporaneous explanation        Yet, rather than addressing forbearance in her decision,
offered by Acting Secretary Duke but also the additional          Duke treated the Attorney General's conclusion regarding the
reasons supplied by Secretary Nielsen nine months later.          illegality of benefits as sufficient to rescind both benefits and
Judicial review of agency action, however, is limited to “the     forbearance, without explanation. That reasoning repeated
grounds that the agency invoked when it took the action.”         the error in Motor Vehicle Manufacturers Association of the
Michigan v. EPA, 576 U.S. 743, 758, 135 S.Ct. 2699, 192           United States, Inc. v. State Farm — treating a rationale that
L.Ed.2d 674 . If those grounds are inadequate, a court may        applied to only part of a policy as sufficient to rescind the
remand for the agency to offer “a fuller explanation of the       entire policy. 463 U.S. 29, 51, 103 S.Ct. 2856, 77 L.Ed.2d
agency's reasoning at the time of the agency action,” Pension     443 . While DHS was not required to “consider all policy
Benefit Guaranty Corporation v. LTV Corp., 496 U.S. 633,          alternatives,” ibid., deferred action was “within the ambit of
654, 110 S.Ct. 2668, 110 L.Ed.2d 579 (emphasis added), or to      the existing” policy, ibid. ; indeed, it was the centerpiece
“deal with the problem afresh” by taking new agency action,       of the policy. In failing to consider the option to retain
SEC v. Chenery Corp., 332 U.S. 194, 201, 67 S.Ct. 1760, 91        deferred action, Duke “failed to supply the requisite ‘reasoned
L.Ed. 1995 . Because Secretary Nielsen chose not to take new      analysis.’ ” Id., at 57, 103 S.Ct. 2856 .
action, she was limited to elaborating on the agency's original
reasons. But her reasoning bears little relationship to that



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          3 A
                                                                                                                         Page 3
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 8 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

That omission alone renders Duke's decision arbitrary and
capricious, but it was not the only defect. Duke also failed         Noel J. Francisco, Solicitor General, Joseph H. Hunt,
to address whether there was “legitimate reliance” on the            Assistant Attorney, General, Jeffrey B. Wall, Deputy Solicitor
DACA Memorandum. Smiley v. Citibank (South Dakota),                  General, Hashim M. Mooppan, Deputy Assistant Attorney,
N. A., 517 U.S. 735, 742, 116 S.Ct. 1730, 135 L.Ed.2d                General, Jonathan Y. Ellis, Assistant to the Solicitor, General,
25 . Certain features of the DACA policy may affect the              Mark B. Stern, Abby C. Wright, Thomas Pulham, Attorneys,
strength of any reliance interests, but those features are for the   Department of Justice, Washington, DC, for Petitioners.
agency to consider in the first instance. DHS has flexibility in
                                                                     Benjamin M. Eidelson, Cambridge, MA, Lindsay C.
addressing any reliance interests and could have considered
                                                                     Harrison, Ian Heath Gershengorn, Thomas J. Perrelli,
various accommodations. While the agency was not required
                                                                     Matthew E. Price, Ishan K. Bhabha, Jenner & Block LLP,
to pursue these accommodations, it was required to assess the
                                                                     Washington, DC, for Respondents The Trustees of Princeton
existence and strength of any reliance interests, and weigh
                                                                     University, Microsoft Corporation, and Maria De La Cruz
them against competing policy concerns. Its failure to do so
                                                                     Perales Sanchez.
was arbitrary and capricious. Pp. 1909 – 1915.
                                                                     Joseph M. Sellers, Julie S. Selesnick, Cohen Milstein Sellers,
THE CHIEF JUSTICE, joined by Justice GINSBURG,                       & Toll PLLC, Washington, DC, for Respondents NAACP;
Justice Breyer, and Justice KAGAN, concluded in Part IV that         American Federation of Teachers, AFL-CIO; and United
respondents' claims fail to establish a plausible inference that     Food and Commercial Workers International Union, AFL-
the rescission was motivated by animus in violation of the           CIO, CLC.
equal protection guarantee of the Fifth Amendment. Pp. 1915
– 1916.                                                              Bradford M. Berry, NAACP, Baltimore, MD, for Respondent
                                                                     NAACP.
ROBERTS, C.J., delivered the opinion of the Court, except as
                                                                     Ramona E. Romero, Wesley Markham, Princeton, NJ, for
to Part IV. GINSBURG, BREYER, and KAGAN, JJ., joined
                                                                     Respondent The Trustees of Princeton University.
that opinion in full, and SOTOMAYOR, J., joined as to all
but Part IV. SOTOMAYOR, J., filed an opinion concurring in           Cynthia L. Randall, Microsoft Corporation, Redmond, WA,
part, concurring in the judgment in part, and dissenting in part.    for Respondent Microsoft Corporation.
THOMAS, J., filed an opinion concurring in the judgment in
part and dissenting in part, in which ALITO and GORSUCH,             David J. Strom, American Federation, of Teachers,
JJ., joined. ALITO, J., and KAVANAUGH, J., filed opinions            Washington, DC, for Respondent American Federation of
concurring in the judgment in part and dissenting in part.           Teachers, AFL-CIO.

                                                                     Peter J. Ford, United Food &, Commercial Workers,
 *1896 ON WRIT OF CERTIORARI TO THE UNITED                           International Union, AFL-CIO, CLC, Washington, DC,
STATES COURT OF APPEALS FOR THE NINTH                                for Respondent United Food & Commercial Workers
CIRCUIT                                                              International Union, AFL-CIO, CLC.

ON WRIT OF CERTIORARI BEFORE JUDGMENT TO                             Xavier Becerra, Attorney General of California, Michael
THE UNITED STATES COURT OF APPEALS FOR THE                           J. Mongan, Solicitor General, Michael L. Newman, Senior
DISTRICT OF COLUMBIA CIRCUIT                                         Assistant Attorney General, Samuel P. Siegel, Joshua
                                                                     Patashnik, Deputy Solicitors General, Shubhra Shivpuri,
ON WRIT OF CERTIORARI BEFORE JUDGMENT TO                             James F. Zahradka II, Deputy Attorneys General, San
THE UNITED STATES COURT OF APPEALS FOR THE                           Francisco, CA, Aaron M. Frey, Attorney General of Maine,
SECOND CIRCUIT                                                       Susan P. Herman, Deputy Attorney General, Augusta, ME,
Attorneys and Law Firms                                              Brian E. Frosh, Attorney General of Maryland, Steven M.
                                                                     Sullivan, Solicitor General, Leah J. Tulin, Assistant Attorney
Noel J. Francisco, Solicitor General, Department of Justice,         General, Baltimore, MD, Keith Ellison, Attorney General of
Washington, DC, for Petitioners.                                     Minnesota, Liz Kramer, Solicitor General, Jacob Campion,
                                                                     Assistant Attorney General, St. Paul, MN, for Respondents.




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            4 A
                                                                                                                           Page 4
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 9 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...


Theodore J. Boutrous, Jr., Ethan D. Dettmer, Jonathan             Opinion
N. Soleimani, Gibson, Dunn & Crutcher LLP, Mark D.
Rosenbaum, Judy London, Public Counsel, Los Angeles,              Chief Justice ROBERTS delivered the opinion of the Court,
CA, Theodore B. Olson, Stuart F. Delery, Matthew S.               except as to Part IV.
Rozen, Andrew J. Wilhelm, Suria M. Bahadue, Gibson, Dunn
                                                                   *1901 In the summer of 2012, the Department of Homeland
& Crutcher LLP, Washington, DC, for DACA Recipient
                                                                  Security (DHS) announced an immigration program known
Respondents in No. 18-587.
                                                                  as Deferred Action for Childhood Arrivals, or DACA. That
Erwin Chemerinsky, University of California, Berkeley             program allows certain unauthorized aliens who entered the
School of Law, Berkeley, CA, Laurence H. Tribe, Harvard           United States as children to apply for a two-year forbearance
Law School, Cambridge, MA, Luis Cortes Romero,                    of removal. Those granted such relief are also eligible
Immigrant Advocacy & Litigation, Center, PLLC, Kent,              for work authorization and various federal benefits. Some
WA, Leah M. Litman, University of Michigan, Law School,           700,000 aliens have availed themselves of this opportunity.
Ann Arbor, MI, Michael J. Wishnie, Muneer I. Ahmad,
Marisol Orihuela, Karen C. Tumlin, Cooperating Attorney,          Five years later, the Attorney General advised DHS to
Jerome N. Frank Legal, Services Organization, New Haven,          rescind DACA, based on his conclusion that it was unlawful.
CT, Amy S. Taylor, Paige Austin, Brooklyn, NY, Trudy S.           The Department's Acting Secretary issued a memorandum
Rebert, National Immigration Law Center, Jackson Heights,         terminating the program on that basis. The termination was
NY, Araceli Martínez-Olguín, Mayra B. Joachin, National           challenged by affected individuals and third parties who
Immigration Law Center, Los Angeles, CA, Scott Foletta,           alleged, among other things, that the Acting Secretary had
Jackson Heights, NY, for DACA Recipient Respondents and,          violated the Administrative Procedure Act (APA) by failing to
Make the Road New York in No. 18-589.                             adequately address important factors bearing on her decision.
                                                                  For the reasons that follow, we conclude that the Acting
Stacey M. Leyton, Altshuler Berzon LLP, San Francisco,            Secretary did violate the APA, and that the rescission must be
CA, for Respondents County of, Santa Clara and Service            vacated.
Employees, International Union Local 521 in, No. 18-587.

James R. Williams, Greta S. Hansen, Laura S. Trice, Marcelo
Quiñones, Office Of The County Counsel, County of Santa                                         I
Clara, San Jose, CA, for Respondent County of, Santa Clara
in No. 18-587.                                                                                  A

Jeffrey M. Davidson, David Watnick, Covington & Burling           In June 2012, the Secretary of Homeland Security issued a
LLP, San Francisco, CA, Charles F. Robinson, Margaret             memorandum announcing an immigration relief program for
Wu, Sonya Sanchez, University of California, Office of the        “certain young people who were brought to this country as
General Counsel, Oakland, CA, Robert A. Long, Lanny A.            children.” App. to Pet. for Cert. in No. 18–587, p. 97a (App.
Breuer, Mark H. Lynch, Alexander A. Berengaut, Megan A.           to Pet. for Cert.). Known as DACA, the program applies
Crowley, Ivano M. Ventresca, Covington & Burling LLP,             to childhood arrivals who were under age 31 in 2012; have
Washington, DC, for The Regents of the University of              continuously resided here since 2007; are current students,
California, and Janet Napolitano.                                 have completed high school, or are honorably discharged
                                                                  veterans; have not been convicted of any serious crimes;
Justin T. Berger, Brian Danitz, Tamarah Prevost, Cotchett,
                                                                  and do not threaten national security or public safety. Id.,
Pitre & McCarthy, LLP, Burlingame, CA, for City of San José.
                                                                  at 98a. DHS concluded that individuals who meet these
Letitia James, Attorney General of New York, Barbara D.           criteria warrant favorable treatment under the immigration
Underwood, Solicitor General, Anisha S. Dasgupta, Deputy          laws because they “lacked the intent to violate the law,” are
Solicitor General, Andrew W. Amend, Assistant Deputy              “productive” contributors to our society, and “know only this
Solicitor General, David S. Frankel, Assistant Solicitor          country as home.” Id., at 98a–99a.
General, New York, NY, for Respondents.




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      EXHIBIT
                                                                                                                       5 A
                                                                                                                      Page 5
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 10 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

“[T]o prevent [these] low priority individuals from               an unreviewable exercise of the Government's enforcement
being removed from the *1902 United States,” the                  discretion. The Fifth Circuit majority disagreed. It reasoned
DACA Memorandum instructs Immigration and Customs                 that the deferred action described in the DAPA Memorandum
Enforcement to “exercise prosecutorial discretion[ ] on an        was “much more than nonenforcement: It would affirmatively
individual basis ... by deferring action for a period of two      confer ‘lawful presence’ and associated benefits on a class of
years, subject to renewal.” Id., at 100a. In addition, it         unlawfully present aliens.” Id., at 166. From this, the majority
directs U.S. Citizenship and Immigration Services (USCIS)         concluded that the creation of the DAPA program was not
to “accept applications to determine whether these individuals    an unreviewable action “committed to agency discretion by
qualify for work authorization during this period of deferred     law.” Id., at 169 (quoting 5 U.S.C. § 701(a)(2)).
action,” id., at 101a, as permitted under regulations long
predating DACA's creation, see 8 CFR § 274a.12(c)(14)             The majority then upheld the injunction on two grounds.
(2012) (permitting work authorization for deferred action         It first concluded the States were likely to succeed on
recipients who establish “economic necessity”); 46 Fed. Reg.      their procedural claim that the DAPA Memorandum was
25080–25081 (1981) (similar). Pursuant to other regulations,      a substantive rule that was required to undergo notice
deferred action recipients are considered “lawfully present”      and comment. It then held that the APA required DAPA
for purposes of, and therefore eligible to receive, Social        to be set aside because the program was “manifestly
Security and Medicare benefits. See 8 CFR § 1.3(a)(4)(vi); 42     contrary” to the INA, which “expressly and carefully provides
CFR § 417.422(h) (2012).                                          legal designations allowing defined classes” to “receive the
                                                                  benefits” associated with “lawful presence” and to qualify
In November 2014, two years after DACA was promulgated,           for work authorization, 809 F.3d at 179–181, 186 (internal
DHS issued a memorandum announcing that it would expand            *1903 quotation marks omitted). Judge King dissented.
DACA eligibility by removing the age cap, shifting the date-
of-entry requirement from 2007 to 2010, and extending the         This Court affirmed the Fifth Circuit's judgment by an equally
deferred action and work authorization period to three years.     divided vote, which meant that no opinion was issued. United
App. to Pet. for Cert. 106a–107a. In the same memorandum,         States v. Texas, 579 U.S. ––––, 136 S.Ct. 2271, 195 L.Ed.2d
DHS created a new, related program known as Deferred              638 (2016) ( per curiam ). For the next year, litigation over
Action for Parents of Americans and Lawful Permanent              DAPA and the DACA expansion continued in the Southern
Residents, or DAPA. That program would have authorized            District of Texas, while implementation of those policies
deferred action for up to 4.3 million parents whose children      remained enjoined.
were U.S. citizens or lawful permanent residents. These
parents were to enjoy the same forbearance, work eligibility,     Then, in June 2017, following a change in Presidential
and other benefits as DACA recipients.                            administrations, DHS rescinded the DAPA Memorandum.
                                                                  In explaining that decision, DHS cited the preliminary
Before the DAPA Memorandum was implemented, 26 States,            injunction and ongoing litigation in Texas, the fact that
led by Texas, filed suit in the Southern District of Texas.       DAPA had never taken effect, and the new administration's
The States contended that DAPA and the DACA expansion             immigration enforcement priorities.
violated the APA's notice and comment requirement, the
Immigration and Nationality Act (INA), and the Executive's        Three months later, in September 2017, Attorney General
duty under the Take Care Clause of the Constitution. The          Jefferson B. Sessions III sent a letter to Acting Secretary of
District Court found that the States were likely to succeed       Homeland Security Elaine C. Duke, “advis[ing]” that DHS
on the merits of at least one of their claims and entered a       “should rescind” DACA as well. App. 877. Citing the Fifth
nationwide preliminary injunction barring implementation of       Circuit's opinion and this Court's equally divided affirmance,
both DAPA and the DACA expansion. See Texas v. United             the Attorney General concluded that DACA shared the “same
States, 86 F.Supp.3d 591, 677–678 (2015).                         legal ... defects that the courts recognized as to DAPA” and
                                                                  was “likely” to meet a similar fate. Id., at 878. “In light of
A divided panel of the Court of Appeals for the Fifth Circuit     the costs and burdens” that a rescission would “impose[ ]
affirmed the preliminary injunction. Texas v. United States,      on DHS,” the Attorney General urged DHS to “consider an
809 F.3d 134, 188 (2015). In opposing the injunction, the         orderly and efficient wind-down process.” Ibid.
Government argued that the DAPA Memorandum reflected



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         6 A
                                                                                                                        Page 6
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 11 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

The next day, Duke acted on the Attorney General's advice.          that the plaintiffs were likely to succeed on the merits of their
In her decision memorandum, Duke summarized the history             claims that the rescission was arbitrary and capricious. These
of the DACA and DAPA programs, the Fifth Circuit opinion            injunctions did not require DHS to accept new applications,
and ensuing affirmance, and the contents of the Attorney            but did order the agency to allow DACA recipients to “renew
General's letter. App. to Pet. for Cert. 111a–117a. “Taking         their enrollments.” 279 F.Supp.3d at 1048; see 279 F.Supp.3d
into consideration the Supreme Court's and the Fifth Circuit's      401, 437 (EDNY 2018).
rulings” and the “letter from the Attorney General,” she
concluded that the “DACA program should be terminated.”             In NAACP , the D. C. District Court took a different course.
Id., at 117a.                                                       In April 2018, it deferred ruling on the equal protection
                                                                    challenge but granted partial summary judgment to the
Duke then detailed how the program would be wound down:             plaintiffs on their APA claim, holding that Acting Secretary
No new applications would be accepted, but DHS would                Duke's “conclusory statements were insufficient to explain
entertain applications for two-year renewals from DACA              the change in [the agency's] view of DACA's lawfulness.”
recipients whose benefits were set to expire within six             298 F.Supp.3d at 243. The District Court stayed its order
months. For all other DACA recipients, previously issued            for 90 days to permit DHS to “reissue a memorandum
grants of deferred action and work authorization would not          rescinding DACA, this time providing a fuller explanation
be revoked but would expire on their own terms, with no             for the determination that the program lacks statutory and
prospect for renewal. Id., at 117a–118a.                            constitutional authority.” Id., at 245.

                                                                    Two months later, Duke's successor, Secretary Kirstjen M.
                                                                    Nielsen, responded via memorandum. App. to Pet. for
                               B
                                                                    Cert. 120a–126a. She explained that, “[h]aving considered
Within days of Acting Secretary Duke's rescission                   the Duke memorandum,” she “decline[d] to disturb” the
announcement, multiple groups of plaintiffs ranging from            rescission. Id., at 121a. Secretary Nielsen went on to articulate
individual DACA recipients and States to the Regents of the         her “understanding” of Duke's memorandum, identifying
University of California and the National Association for the       three reasons why, in Nielsen's estimation, “the decision to
Advancement of Colored People challenged her decision in            rescind the DACA policy was, and remains, sound.” Ibid.
the U.S. District Courts for the Northern District of California    First, she reiterated that, “as the Attorney General concluded,
(Regents, No. 18–587), the Eastern District of New York (           the DACA policy was contrary to law.” Id., at 122a.
Batalla Vidal, No. 18–589), and the District of Columbia            Second, she added that, regardless, the agency had “serious
( NAACP, No. 18–588). The relevant claims are that the              doubts about [DACA's] legality” and, for law enforcement
rescission was arbitrary and capricious in violation of the APA     reasons, wanted to avoid “legally questionable” policies. Id.,
and that it infringed the equal protection guarantee of the Fifth   at 123a. Third, she identified multiple policy reasons for
                                                                    rescinding DACA, including (1) the belief that any class-
Amendment's Due Process Clause. 1
                                                                    based immigration relief should come from Congress, not
                                                                    through executive non-enforcement; (2) DHS's preference for
All three District Courts ruled for the plaintiffs, albeit at
                                                                    exercising prosecutorial discretion on “a truly individualized,
different stages of the proceedings. 2 In doing so, each court      case-by-case basis”; and (3) the importance of “project[ing] a
rejected *1904 the Government's threshold arguments that            message” that immigration laws would be enforced against all
the claims were unreviewable under the APA and that the INA         classes and categories of aliens. Id., at 123a–124a. In her final
deprived the court of jurisdiction. 298 F.Supp.3d 209, 223–         paragraph, Secretary Nielsen acknowledged the “asserted
224, 234–235 (DDC 2018); 279 F.Supp.3d 1011, 1029–1033              reliance interests” in DACA's continuation but concluded that
(ND Cal. 2018); 295 F.Supp.3d 127, 150, 153–154 (EDNY               they did not “outweigh the questionable legality of the DACA
2017).                                                              policy and the other reasons” for the rescission discussed in
                                                                    her memorandum. Id., at 125a.
In Regents and Batalla Vidal , the District Courts held
that the equal protection claims were adequately alleged. 298       The Government asked the D. C. District Court to revise
F.Supp.3d 1304, 1315 (ND Cal. 2018); 291 F.Supp.3d 260,             its prior order in light of the reasons provided by Secretary
279 (EDNY 2018). Those courts also entered coextensive              Nielsen, but the court declined. In the court's view, the
nationwide preliminary injunctions, based on the conclusion


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            7 A
                                                                                                                           Page 7
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 12 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

new memorandum, which *1905 “fail[ed] to elaborate
meaningfully” on the agency's illegality rationale, still did
not provide an adequate explanation for the September 2017
                                                                                                   A
rescission. 315 F.Supp.3d 457, 460, 473–474 (2018).
                                                                    The APA establishes a “basic presumption of judicial review
The Government appealed the various District Court                  [for] one ‘suffering legal wrong because of agency action.’
decisions to the Second, Ninth, and D. C. Circuits,                 ” Abbott Laboratories v. Gardner, 387 U.S. 136, 140, 87
respectively. In November 2018, while those appeals were            S.Ct. 1507, 18 L.Ed.2d 681 (1967) (quoting § 702). That
pending, the Government simultaneously filed three petitions        presumption can be rebutted by a showing that the relevant
for certiorari before judgment. After the Ninth Circuit             statute “preclude[s]” review, § 701(a)(1), or that the “agency
affirmed the nationwide injunction in Regents , see 908 F.3d        action is committed to agency discretion by law,” § 701(a)(2).
476 (2018), but before rulings from the other two Circuits, we      The latter exception is at issue here.
granted the petitions and consolidated the cases for argument.
588 U.S. ––––, 139 S.Ct. 2779, 204 L.Ed.2d 1156 (2019).             To “honor the presumption of review, we have read the
The issues raised here are (1) whether the APA claims are           exception in § 701(a)(2) quite narrowly,” Weyerhaeuser Co.
reviewable, (2) if so, whether the rescission was arbitrary         v. United States Fish and Wildlife Serv., 586 U.S. ––––, ––––,
and capricious in violation of the APA, and (3) whether the         139 S.Ct. 361, 370, 202 L.Ed.2d 269 (2018), confining it
plaintiffs have stated an equal protection claim.                   to those rare “administrative decision[s] traditionally left to
                                                                    agency discretion,” Lincoln v. Vigil, 508 U.S. 182, 191, 113
                                                                    S.Ct. 2024, 124 L.Ed.2d 101 (1993). This limited category
                               II                                   of unreviewable actions includes an agency's decision not to
                                                                    institute enforcement proceedings, Heckler v. Chaney, 470
The dispute before the Court is not whether DHS may rescind         U.S. 821, 831–832, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985),
DACA. All parties agree that it may. The dispute is instead         and it is on that exception that the Government primarily
primarily about the procedure the agency followed in doing          relies.
so.
                                                                     *1906 In Chaney , several death-row inmates petitioned the
The APA “sets forth the procedures by which federal agencies        Food and Drug Administration (FDA) to take enforcement
are accountable to the public and their actions subject to          action against two States to prevent their use of certain
review by the courts.” Franklin v. Massachusetts, 505 U.S.          drugs for lethal injection. The Court held that the FDA's
788, 796, 112 S.Ct. 2767, 120 L.Ed.2d 636 (1992). It requires       denial of that petition was presumptively unreviewable in
agencies to engage in “reasoned decisionmaking,” Michigan           light of the well-established “tradition” that “an agency's
v. EPA, 576 U.S. 743, 750, 135 S.Ct. 2699, 192 L.Ed.2d              decision not to prosecute or enforce” is “generally committed
674 (2015) (internal quotation marks omitted), and directs          to an agency's absolute discretion.” Id., at 831, 105 S.Ct.
that agency actions be “set aside” if they are “arbitrary”          1649 . We identified a constellation of reasons that underpin
or “capricious,” 5 U.S.C. § 706(2)(A). Under this “narrow           this tradition. To start, a non-enforcement decision “often
standard of review, ... a court is not to substitute its judgment   involves a complicated balancing of a number of factors
for that of the agency,” FCC v. Fox Television Stations, Inc.,      which are peculiarly within [the agency's] expertise,” such
556 U.S. 502, 513, 129 S.Ct. 1800, 173 L.Ed.2d 738 (2009)           as “whether the particular enforcement action requested best
(internal quotation marks omitted), but instead to assess only      fits the agency's overall policies.” Ibid. The decision also
whether the decision was “based on a consideration of the           mirrors, “to some extent,” a prosecutor's decision not to indict,
relevant factors and whether there has been a clear error of        which has “long been regarded as the special province of the
judgment,” Citizens to Preserve Overton Park, Inc. v. Volpe,        Executive Branch.” Id., at 832, 105 S.Ct. 1649 . And, as a
401 U.S. 402, 416, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971).             practical matter, “when an agency refuses to act” there is no
                                                                    action to “provide[ ] a focus for judicial review.” Ibid.
But before determining whether the rescission was arbitrary
and capricious, we must first address the Government's              The Government contends that a general non-enforcement
contentions that DHS's decision is unreviewable under the           policy is equivalent to the individual non-enforcement
APA and outside this Court's jurisdiction.                          decision at issue in Chaney . In each case, the Government



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            8 A
                                                                                                                           Page 8
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 13 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

argues, the agency must balance factors peculiarly within
its expertise, and does so in a manner akin to a criminal
                                                                                                  B
prosecutor. Building on that premise, the Government argues
that the rescission of a non-enforcement policy is no              The Government also invokes two jurisdictional provisions
different—for purposes of reviewability—from the adoption          of the INA as independent bars to review. Neither applies.
of that policy. While the rescission may lead to increased
enforcement, it does not, by itself, constitute a particular         Section 1252(b)(9) bars review of claims arising from
enforcement action. Applying this logic to the facts here, the     “action[s]” or “proceeding[s] brought to remove an alien.” 66
Government submits that DACA is a non-enforcement policy           Stat. 209, as amended, 8 U.S.C. § 1252(b)(9). That targeted
and that its rescission is therefore unreviewable.                 language is not aimed at this sort of case. As we have said
                                                                   before, § 1252(b)(9) “does not present a jurisdictional bar”
But we need not test this chain of reasoning because DACA          where those bringing suit “are not asking for review of an
is not simply a non-enforcement policy. For starters, the          order of removal,” “the decision ... to seek removal,” or
DACA Memorandum did not merely “refus[e] to institute              “the process by which ... removability will be determined.”
proceedings” against a particular entity or even a particular      Jennings v. Rodriguez, 583 U.S. ––––, –––– – ––––, 138 S.Ct.
class. Ibid. Instead, it directed USCIS to “establish a clear      830, 841, 200 L.Ed.2d 122 (2018) (plurality opinion); id.,
and efficient process” for identifying individuals who met         at ––––, 138 S.Ct., at 875–876 (BREYER, J., dissenting).
the enumerated criteria. App. to Pet. for Cert. 100a. Based        And it is certainly not a bar where, as here, the parties are not
on this directive, USCIS solicited applications from eligible      challenging any removal proceedings.
aliens, instituted a standardized review process, and sent
formal notices indicating whether the alien would receive           Section 1252(g) is similarly narrow. That provision limits
the two-year forbearance. These proceedings are effectively        review of cases “arising from” decisions “to commence
“adjudicat[ions].” Id., at 117a. And the result of these           proceedings, adjudicate cases, or execute removal orders.” §
adjudications—DHS's decision to “grant deferred action,”           1252(g). We have previously rejected as “implausible” the
Brief for Petitioners 45—is an “affirmative act of approval,”      Government's suggestion that § 1252(g) covers “all claims
the very opposite of a “refus[al] to act,” Chaney, 470 U.S. at     arising from deportation proceedings” or imposes “a general
831–832, 105 S.Ct. 1649 . In short, the DACA Memorandum            jurisdictional limitation.” Reno v. American-Arab Anti –
does not announce a passive non-enforcement policy; it             Discrimination Comm., 525 U.S. 471, 482, 119 S.Ct. 936, 142
created a program for conferring affirmative immigration           L.Ed.2d 940 (1999). The rescission, which revokes a deferred
relief. The creation of that program—and its rescission—is         action program with associated benefits, is not a decision to
an “action [that] provides a focus for judicial review.” Id., at   “commence proceedings,” much less to “adjudicate” a case
832, 105 S.Ct. 1649 .                                              or “execute” a removal order.

The benefits attendant to deferred action provide further          With these preliminary arguments out of the way, we proceed
confirmation that DACA is more than simply a non-                  to the merits.
enforcement policy. As described above, by virtue of
receiving deferred action, the 700,000 DACA recipients may
request work authorization and are eligible for Social Security
                                                                                                  III
and Medicare. See supra, at 1901 . Unlike an agency's refusal
to take requested enforcement action, access to these types
of benefits is an interest “courts often are called upon to                                       A
protect.” Chaney, 470 U.S. at 832, 105 S.Ct. 1649 . See also
Barnhart v. T homas , 540 U.S. 20, 124 S.Ct. 376, 157 L.Ed.2d      Deciding whether agency action was adequately explained
333 (2003) ( reviewing *1907 eligibility determination for         requires, first, knowing where to look for the agency's
Social Security benefits).                                         explanation. The natural starting point here is the explanation
                                                                   provided by Acting Secretary Duke when she announced the
Because the DACA program is more than a non-enforcement            rescission in September 2017. But the Government urges us
policy, its rescission is subject to review under the APA.         to go on and consider the June 2018 memorandum submitted
                                                                   by Secretary Nielsen as well. That memo was prepared



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           9 A
                                                                                                                          Page 9
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 14 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

after the D. C. District Court vacated the Duke rescission        District Court to “leave in place [Duke's] September 5, 2017
and gave DHS an opportunity to “reissue a memorandum              decision to rescind the DACA policy.” Motion to Revise
rescinding DACA, this time providing a fuller explanation         Order in No. 17–cv–1907 etc. (D DC), pp. 2, 19. Contrary
for the determination that the program lacks statutory and        to the position of the Government before this Court, and
constitutional authority.” 298 F.Supp.3d at 245. According        of Justice KAVANAUGH in dissent, post, at 1933 (opinion
to the Government, the Nielsen Memorandum is properly             concurring in judgment in part and dissenting in part), the
before us because it was invited by the District Court and        Nielsen Memorandum was by its own terms not a new rule
reflects the views of the Secretary of Homeland Security—         implementing a new policy.
the official responsible for immigration policy. Respondents
disagree, arguing that the Nielsen Memorandum, issued nine         Because Secretary Nielsen chose to elaborate on the reasons
months after the rescission, impermissibly asserts prudential     for the initial rescission rather than take new administrative
and policy reasons not relied upon by Duke.                       action, she was limited to the agency's original reasons, and
                                                                  her explanation “must be viewed critically” to ensure that
It is a “foundational principle of administrative law” that       the rescission is not upheld on the basis of impermissible
judicial review of agency action is limited to “the grounds       “post hoc rationalization.” Overton Park, 401 U.S. at
that the agency invoked when it took the action.” Michigan,       420, 91 S.Ct. 814 . But despite purporting to explain the
576 U.S. at 758, 135 S.Ct. 2699 . If those grounds are            Duke Memorandum, Secretary Nielsen's reasoning bears little
inadequate, a court may remand for the agency to do one of        relationship to that of her predecessor. Acting Secretary
two things: First, the agency can offer “a fuller explanation     Duke rested the rescission on the conclusion that DACA is
of the agency's reasoning at the time of the agency action.”      unlawful. Period. See App. to Pet. for Cert. 117a. By contrast,
 *1908 Pension Benefit Guaranty Corpo ration v. LTV               Secretary Nielsen's new memorandum offered three “separate
Corp., 496 U.S. 633, 654, 110 S.Ct. 2668, 110 L.Ed.2d             and independently sufficient reasons” for the rescission, id.,
579 (1990) (emphasis added). See also Alpharma, Inc.              at 122a, only the first of which is the conclusion that DACA
v. Leavitt, 460 F.3d 1, 5–6 (CADC 2006) (Garland, J.)             is illegal.
(permitting an agency to provide an “amplified articulation”
of a prior “conclusory” observation (internal quotation marks     Her second reason is that DACA is, at minimum, legally
omitted)). This route has important limitations. When an          questionable and should be terminated to maintain public
agency's initial explanation “indicate[s] the determinative       confidence in the rule of law and avoid burdensome litigation.
reason for the final action taken,” the agency may elaborate      No such justification can be found in the Duke Memorandum.
later on that reason (or reasons) but may not provide new         Legal uncertainty is, of course, related to illegality. But the
ones. Camp v. Pitts, 411 U.S. 138, 143, 93 S.Ct. 1241, 36         two justifications are meaningfully distinct, especially in this
L.Ed.2d 106 (1973) (per curiam). Alternatively, the agency        context. While an agency might, for one reason or another,
can “deal with the problem afresh” by taking new agency           choose to do nothing in the face of uncertainty, illegality
action. SEC v. Chenery Corp., 332 U.S. 194, 201, 67 S.Ct.         presumably requires remedial action of some sort.
1760, 91 L.Ed. 1995 (1947) ( Chenery II ). An agency taking
this route is not limited to its prior reasons but must comply    The policy reasons that Secretary Nielsen cites as a third
with the procedural requirements for new agency action.           basis for the rescission are also nowhere to be found in the
                                                                  Duke Memorandum. That document makes no mention of
The District Court's remand thus presented DHS with a             a preference for legislative fixes, the superiority of case-by-
choice: rest on the Duke Memorandum while elaborating             case decisionmaking, the importance of sending a message
on its prior reasoning, or issue a new rescission bolstered       of robust enforcement, or any other policy consideration. Nor
by new reasons absent from the Duke Memorandum.                   are these points *1909 included in the legal analysis from the
Secretary Nielsen took the first path. Rather than making         Fifth Circuit and the Attorney General. They can be viewed
a new decision, she “decline[d] to disturb the Duke               only as impermissible post hoc rationalizations and thus are
memorandum's rescission” and instead “provide[d] further          not properly before us.
explanation” for that action. App. to Pet. for Cert.
121a. Indeed, the Government's subsequent request for             The Government, echoed by Justice KAVANAUGH, protests
reconsideration described the Nielsen Memorandum as               that requiring a new decision before considering Nielsen's
“additional explanation for [Duke's] decision” and asked the      new justifications would be “an idle and useless formality.”



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         10 A
                                                                                                                       Page 10
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 15 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766, n. 6, 89 S.Ct.        United States, 368 U.S. 208, 229, 82 S.Ct. 289, 7 L.Ed.2d 240
1426, 22 L.Ed.2d 709 (1969) (plurality opinion). See also          (1961) (Black, J., dissenting). The basic rule here is clear: An
post, at 1934 . Procedural requirements can often seem such.       agency must defend its actions based on the reasons it gave
But here the rule serves important values of administrative        when it acted. This *1910 is not the case for cutting corners
law. Requiring a new decision before considering new reasons       to allow DHS to rely upon reasons absent from its original
promotes “agency accountability,” Bowen v. American                decision.
Hospital Assn., 476 U.S. 610, 643, 106 S.Ct. 2101, 90
L.Ed.2d 584 (1986), by ensuring that parties and the public
can respond fully and in a timely manner to an agency's
                                                                                                  B
exercise of authority. Considering only contemporaneous
explanations for agency action also instills confidence that       We turn, finally, to whether DHS's decision to rescind
the reasons given are not simply “convenient litigating            DACA was arbitrary and capricious. As noted earlier, Acting
position[s].” Christopher v. SmithKline Beecham Corp., 567         Secretary Duke's justification for the rescission was succinct:
U.S. 142, 155, 132 S.Ct. 2156, 183 L.Ed.2d 153 (2012)              “Taking into consideration” the Fifth Circuit's conclusion
(internal quotation marks omitted). Permitting agencies to         that DAPA was unlawful because it conferred benefits in
invoke belated justifications, on the other hand, can upset “the   violation of the INA, and the Attorney General's conclusion
orderly functioning of the process of review,” SEC v. Chenery      that DACA was unlawful for the same reason, she concluded
Corp., 318 U.S. 80, 94, 63 S.Ct. 454, 87 L.Ed. 626 (1943),         —without elaboration—that the “DACA program should be
forcing both litigants and courts to chase a moving target.
                                                                   terminated.” App. to Pet. for Cert. 117a. 4
Each of these values would be markedly undermined were we
to allow DHS to rely on reasons offered nine months after
                                                                   Respondents maintain that this explanation is deficient for
Duke announced the rescission and after three different courts
                                                                   three reasons. Their first and second arguments work in
had identified flaws in the original explanation.
                                                                   tandem, claiming that the Duke Memorandum does not
                                                                   adequately explain the conclusion that DACA is unlawful,
Justice KAVANAUGH asserts that this “foundational
                                                                   and that this conclusion is, in any event, wrong. While those
principle of administrative law,” Michigan, 576 U.S. at 758,
                                                                   arguments carried the day in the lower courts, in our view they
135 S.Ct. 2699 , actually limits only what lawyers may argue,
                                                                   overlook an important constraint on Acting Secretary Duke's
not what agencies may do. Post, at 1934 . While it is true that
                                                                   decisionmaking authority—she was bound by the Attorney
the Court has often rejected justifications belatedly advanced
                                                                   General's legal determination.
by advocates, we refer to this as a prohibition on post hoc
rationalizations, not advocate rationalizations, because the
                                                                   The same statutory provision that establishes the Secretary
problem is the timing, not the speaker. The functional reasons
                                                                   of Homeland Security's authority to administer and enforce
for requiring contemporaneous explanations apply with equal
                                                                   immigration laws limits that authority, specifying that, with
force regardless whether post hoc justifications are raised
                                                                   respect to “all questions of law,” the determinations of the
in court by those appearing on behalf of the agency or by
                                                                   Attorney General “shall be controlling.” 8 U.S.C. § 1103(a)
agency officials themselves. See American Textile Mfrs.
                                                                   (1). Respondents are aware of this constraint. Indeed they
Institute, Inc. v. Donovan, 452 U.S. 490, 539, 101 S.Ct.
                                                                   emphasized the point in the reviewability sections of their
2478, 69 L.Ed.2d 185 (1981) (“[T]he post hoc rationalizations
                                                                   briefs. But in their merits arguments, respondents never
of the agency ... cannot serve as a sufficient predicate for
                                                                   addressed whether or how this unique statutory provision
agency action.”); Overton Park, 401 U.S. at 419, 91 S.Ct.
                                                                   might affect our review. They did not discuss whether Duke
814 (rejecting “litigation affidavits” from agency officials as
                                                                   was required to explain a legal conclusion that was not
“merely ‘post hoc’ rationalizations”). 3                           hers to make. Nor did they discuss whether the current
                                                                   suits challenging Duke's rescission decision, which everyone
Justice Holmes famously wrote that “[m]en must turn square         agrees was within her legal authority under the INA, are
corners when they deal with the Government.” Rock Island,          proper vehicles for attacking the Attorney General's legal
A. & L. R. Co. v. United States, 254 U.S. 141, 143, 41 S.Ct.       conclusion.
55, 65 L.Ed. 188 (1920). But it is also true, particularly when
so much is at stake, that “the Government should turn square       Because of these gaps in respondents' briefing, we do
corners in dealing with the people.” St. Regis Paper Co. v.        not evaluate the claims challenging the explanation and


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          11 A
                                                                                                                        Page 11
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 16 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

correctness of the illegality conclusion. Instead we focus         benefits. As it explained, the “challenged portion of DAPA's
our attention on respondents' third argument—that Acting           deferred-action program” was the decision to make DAPA
Secretary Duke “failed to consider ... important aspect[s] of      recipients eligible for benefits. See Texas, 809 F.3d at 168,
the problem” before her. Motor Vehicle Mfrs. Assn. of United       and n. 108. The other “[p]art of DAPA,” the court noted,
States, Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S.      “involve[d] the Secretary's decision—at least temporarily—
29, 43, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983).                     not to enforce the immigration laws as to a class of what
                                                                   he deem[ed] to be low-priority illegal aliens.” Id., at 166.
Whether DACA is illegal is, of course, a legal determination,      Borrowing from this Court's prior description of deferred
and therefore a question for the Attorney General. But             action, the Fifth Circuit observed that “the states do not
deciding how best to address a finding of illegality moving        challenge the Secretary's decision to ‘decline to institute
forward can involve important policy choices, especially           proceedings, terminate proceedings, or decline to execute a
when the finding concerns a program with the breadth of            final order of deportation.’ ” Id., at 168 (quoting Reno,
DACA. Those policy choices are for DHS.                            525 U.S. at 484, 119 S.Ct. 936 ). And the Fifth Circuit
                                                                   underscored that nothing in its decision or the preliminary
Acting Secretary Duke plainly exercised such discretionary         injunction “requires the Secretary to remove any alien or to
authority in winding down the program. See App. to Pet.            alter” the Secretary's class-based “enforcement priorities.”
for Cert. 117a–118a (listing the Acting Secretary's decisions      Texas, 809 F.3d at 166, 169. In other words, the Secretary's
on eight transition issues). *1911 Among other things, she         forbearance authority was unimpaired.
specified that those DACA recipients whose benefits were
set to expire within six months were eligible for two-year         Acting Secretary Duke recognized that the Fifth Circuit's
renewals. Ibid.                                                    holding addressed the benefits associated with DAPA. In her
                                                                   memorandum she explained that the Fifth Circuit concluded
But Duke did not appear to appreciate the full scope of her        that DAPA “conflicted with the discretion authorized by
discretion, which picked up where the Attorney General's           Congress” because the INA “ ‘flatly does not permit the
legal reasoning left off. The Attorney General concluded           reclassification of millions of illegal aliens as lawfully present
that “the DACA policy has the same legal ... defects that          and thereby *1912 make them newly eligible for a host
the courts recognized as to DAPA.” App. 878. So, to                of federal and state benefits, including work authorization.’
understand those defects, we look to the Fifth Circuit, the        ” App. to Pet. for Cert. 114a (quoting Texas, 809 F.3d at
highest court to offer a reasoned opinion on the legality of       184). Duke did not characterize the opinion as one about
DAPA. That court described the “core” issue before it as           forbearance.
the “Secretary's decision” to grant “eligibility for benefits”—
including work authorization, Social Security, and Medicare        In short, the Attorney General neither addressed the
—to unauthorized aliens on “a class-wide basis.” Texas,            forbearance policy at the heart of DACA nor compelled DHS
809 F.3d at 170; see id., at 148, 184. The Fifth Circuit's         to abandon that policy. Thus, removing benefits eligibility
focus on these benefits was central to every stage of its          while continuing forbearance remained squarely within the
analysis. See id., at 155 (standing); id., at 163 (zone of         discretion of Acting Secretary Duke, who was responsible
interest); id., at 164 (applicability of § 1252(g)); id., at       for “[e]stablishing national immigration enforcement policies
166 (reviewability); id., at 176–177 (notice and comment);         and priorities.” 116 Stat. 2178, 6 U.S.C. § 202(5). But Duke's
id., at 184 (substantive APA). And the Court ultimately held       memo offers no reason for terminating forbearance. She
that DAPA was “manifestly contrary to the INA” precisely           instead treated the Attorney General's conclusion regarding
because it “would make 4.3 million otherwise removable             the illegality of benefits as sufficient to rescind both benefits
aliens” eligible for work authorization and public benefits.       and forbearance, without explanation.
Id., at 181–182 (internal quotation marks omitted). 5
                                                                   That reasoning repeated the error we identified in one of
But there is more to DAPA (and DACA) than such benefits.           our leading modern administrative law cases, Motor Vehicle
The defining feature of deferred action is the decision to defer   Manufacturers Association of the United States, Inc. v.
removal (and to notify the affected alien of that decision). See   State Farm Mutual Automobile Insurance Co. There, the
App. to Pet. for Cert. 99a. And the Fifth Circuit was careful      National Highway Traffic Safety Administration (NHTSA)
to distinguish that forbearance component from eligibility for     promulgated a requirement that motor vehicles produced after



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           12 A
                                                                                                                         Page 12
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 17 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

1982 be equipped with one of two passive restraints: airbags          The lead dissent acknowledges that forbearance and benefits
or automatic seatbelts. 463 U.S. at 37–38, 46, 103 S.Ct. 2856         are legally distinct and can be decoupled. Post, at 1929
. Four years later, before the requirement went into effect,          – 1930, n. 14 (opinion of THOMAS, J). It contends,
NHTSA concluded that automatic seatbelts, the restraint of            however, that we should not “dissect” agency action “piece
choice for most manufacturers, would not provide effective            by piece.” Post, at 1929 . The dissent instead rests on the
protection. Based on that premise, NHTSA rescinded the                Attorney General's legal determination—which considered
passive restraint requirement in full. Id., at 38, 103 S.Ct. 2856     only benefits—“to supply the ‘reasoned analysis’ ” to support
.                                                                     rescission of both benefits and forbearance. Post, at 1930
                                                                      (quoting State Farm, 463 U.S. at 42, 103 S.Ct. 2856 ). But
We concluded that the total rescission was arbitrary                  State Farm teaches that when an agency rescinds a prior
and capricious. As we explained, NHTSA's justification                policy its reasoned analysis must consider the “alternative[s]”
supported only “disallow[ing] compliance by means of ”                that are “within the ambit of the existing [policy].” Id.,
automatic seatbelts. Id., at 47, 103 S.Ct. 2856 . It did              at 51, 103 S.Ct. 2856 . Here forbearance was not simply
“not cast doubt” on the “efficacy of airbag technology”               “within the ambit of the existing [policy],” it was the
or upon “the need for a passive restraint standard.” Ibid.            centerpiece of the policy: DACA, after all, stands for “
Given NHTSA's prior judgment that “airbags are an effective           Deferred Action for Childhood Arrivals.” App. to Pet. for
and cost-beneficial lifesaving technology,” we held that “the         Cert. 111a (emphasis added). But the rescission memorandum
mandatory passive restraint rule [could] not be abandoned             contains no discussion of forbearance or the option of
without any consideration whatsoever of an airbags-only               retaining forbearance without benefits. Duke “entirely failed
requirement.” Id., at 51, 103 S.Ct. 2856 .                            to consider [that] important aspect of the problem.” State
                                                                      Farm, 463 U.S. at 43, 103 S.Ct. 2856 .
While the factual setting is different here, the error is the same.
Even if it is illegal for DHS to extend work authorization and        That omission alone renders Acting Secretary Duke's decision
other benefits to DACA recipients, that conclusion supported          arbitrary and capricious. But it is not the only defect. Duke
only “disallow[ing]” benefits. Id., at 47, 103 S.Ct. 2856             also failed to address whether there was “legitimate reliance”
. It did “not cast doubt” on the legality of forbearance or           on the DACA Memorandum. Smiley v. Citibank (South
upon DHS's original reasons for extending forbearance to              Dakota), N. A., 517 U.S. 735, 742, 116 S.Ct. 1730, 135
childhood arrivals. Ibid. Thus, given DHS's earlier judgment          L.Ed.2d 25 (1996). When an agency changes course, as DHS
that forbearance is “especially justified” for “productive            did here, it must “be cognizant that longstanding policies
young people” who were brought here as children and “know             may have ‘engendered serious reliance interests that must be
only this country as home,” App. to Pet. for Cert. 98a–99a, the       taken into account.’ ” Encino Motorcars, LLC v. Navarro,
DACA Memorandum could not be rescinded in full “without               579 U.S. ––––, ––––, 136 S.Ct. 2117, 2126, 195 L.Ed.2d 382
any consideration whatsoever” of a forbearance-only policy,           (2016) (quoting Fox Television, 556 U.S. at 515, 129 S.Ct.
State Farm, 463 U.S. at 51, 103 S.Ct. 2856 . 6                        1800 ). “It would be arbitrary and capricious to ignore such
                                                                      matters.” Id., at 515, 129 S.Ct. 1800 . Yet that is what the
 *1913 The Government acknowledges that “[d]eferred                   Duke Memorandum did.
action coupled with the associated benefits are the two legs
upon which the DACA policy stands.” Reply Brief 21. It                For its part, the Government does not contend that Duke
insists, however, that “DHS was not required to consider              considered potential reliance interests; it counters that she
whether DACA's illegality could be addressed by separating”           did not need to. In the Government's view, shared by the
the two. Ibid. According to the Government, “It was not               lead dissent, DACA recipients have no “legally cognizable
arbitrary and capricious for DHS to view deferred action and          reliance interests” because the DACA Memorandum stated
its collateral benefits as importantly linked.” Ibid. Perhaps.        that the program “conferred no substantive rights” and
But that response misses the point. The fact that there may be        provided benefits only in two-year increments. Reply Brief
a valid reason not to separate deferred action from benefits          16–17; App. to Pet. for Cert. 125a. See also post, at 1930 –
does not establish that DHS considered that option or that            1931 (opinion of THOMAS, J). But neither the Government
such consideration was unnecessary.                                   nor the lead dissent cites any legal authority establishing
                                                                      that such features automatically preclude reliance interests,
                                                                      and we are not aware of any. These disclaimers are surely



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            13 A
                                                                                                                          Page 13
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 18 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

pertinent in considering the strength of any reliance interests,     whether she had similar flexibility in addressing any reliance
but that consideration must be undertaken by the agency in the       interests of DACA recipients. The lead dissent contends that
first instance, subject to *1914 normal APA review. There            accommodating such interests would be “another exercise of
was no such consideration in the Duke Memorandum.                    unlawful power,” post, at 1930 (opinion of THOMAS, J.), but
                                                                     the Government does not make that argument and DHS has
Respondents and their amici assert that there was much               already extended benefits for purposes other than reliance,
for DHS to consider. They stress that, since 2012, DACA              following consultation with the Office of the Attorney
recipients have “enrolled in degree programs, embarked               General. App. to Pet. for Cert. 116a.
on careers, started businesses, purchased homes, and even
married and had children, all in reliance” on the DACA               Had Duke considered reliance interests, she might, for
program. Brief for Respondent Regents of Univ. of California         example, have considered a broader renewal period based
et al. in No. 18–587, p. 41 (Brief for Regents). The                 on the need for DACA recipients to reorder their
consequences of the rescission, respondents emphasize,               affairs. Alternatively, Duke might have considered more
would “radiate outward” to DACA recipients' families,                accommodating termination dates for recipients caught in the
including their 200,000 U.S.-citizen children, to the schools        middle of a time-bounded commitment, to allow them to, say,
where DACA recipients study and teach, and to the employers          graduate from their course of study, complete their military
who have invested time and money in training them. See id.,          service, or finish a medical treatment regimen. Or she might
at 41–42; Brief for Respondent State of New York et al. in           have instructed immigration officials to give salient weight to
No. 18–589, p. 42 (Brief for New York). See also Brief for           any reliance interests engendered by DACA when exercising
143 Businesses as Amici Curiae 17 (estimating that hiring and        individualized enforcement discretion.
training replacements would cost employers $6.3 billion). In
addition, excluding DACA recipients from the lawful labor            To be clear, DHS was not required to do any of this or to
force may, they tell us, result in the loss of $215 billion in       “consider all policy alternatives in reaching [its] decision.”
economic activity and an associated $60 billion in federal            *1915 State Farm, 463 U.S. at 51, 103 S.Ct. 2856 .
tax revenue over the next ten years. Brief for Regents 6.            Agencies are not compelled to explore “every alternative
Meanwhile, States and local governments could lose $1.25             device and thought conceivable by the mind of man.”
billion in tax revenue each year. Ibid.                              Vermont Yankee Nuclear Power Corp. v. Natural Resources
                                                                     Defense Council, Inc., 435 U.S. 519, 551, 98 S.Ct. 1197, 55
These are certainly noteworthy concerns, but they are not            L.Ed.2d 460 (1978). But, because DHS was “not writing on a
necessarily dispositive. To the Government and lead dissent's        blank slate,” post, at 1929, n. 14 (opinion of THOMAS, J.), it
point, DHS could respond that reliance on forbearance and            was required to assess whether there were reliance interests,
benefits was unjustified in light of the express limitations in      determine whether they were significant, and weigh any such
the DACA Memorandum. Or it might conclude that reliance              interests against competing policy concerns.
interests in benefits that it views as unlawful are entitled to no
or diminished weight. And, even if DHS ultimately concludes          The lead dissent sees all the foregoing differently. In its view,
that the reliance interests rank as serious, they are but one        DACA is illegal, so any actions under DACA are themselves
factor to consider. DHS may determine, in the particular             illegal. Such actions, it argues, must cease immediately and
context before it, that other interests and policy concerns          the APA should not be construed to impede that result. See
outweigh any reliance interests. Making that difficult decision      post, at 1928 – 1930 (opinion of THOMAS, J.).
was the agency's job, but the agency failed to do it.
                                                                     The dissent is correct that DACA was rescinded because
DHS has considerable flexibility in carrying out its                 of the Attorney General's illegality determination. See post,
responsibility. The wind-down here is a good example of the          at 1928 . But nothing about that determination foreclosed
kind of options available. Acting Secretary Duke authorized          or even addressed the options of retaining forbearance or
DHS to process two-year renewals for those DACA recipients           accommodating particular reliance interests. Acting Secretary
whose benefits were set to expire within six months. But             Duke should have considered those matters but did not. That
Duke's consideration was solely for the purpose of assisting         failure was arbitrary and capricious in violation of the APA.
the agency in dealing with “administrative complexities.”
App. to Pet. for Cert. 116a–118a. She should have considered



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            EXHIBIT
                                                                                                                             14 A
                                                                                                                           Page 14
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 19 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

                                                                   generally applicable immigration policy could be challenged
                                                                   on equal protection grounds.
                              IV

Lastly, we turn to respondents' claim that the rescission          Second, there is nothing irregular about the history leading up
violates the equal protection guarantee of the Fifth               to the September 2017 rescission. The lower courts concluded
Amendment.                                                         that “DACA received reaffirmation by [DHS] as recently as
                                                                   three months before the rescission,” 908 F.3d at 519 (quoting
  The parties dispute the proper framing of this claim.            298 F.Supp.3d at 1315), referring to the June 2017 DAPA
The Government contends that the allegation that the               rescission memo, which stated that DACA would “remain
Executive, motivated by animus, ended a program that               in effect,” App. 870. But this reasoning confuses abstention
disproportionately benefits certain ethnic groups is a selective   with reaffirmation. The DAPA memo did not address the
enforcement claim. Such a claim, the Government asserts,           merits of the DACA policy or its legality. Thus, when the
is barred by our decision in Reno v. American-Arab Anti-           Attorney General later determined that DACA shared DAPA's
Discrimination Committee . See 525 U.S. at 488, 119 S.Ct.          legal defects, DHS's decision to reevaluate DACA was not
936 (holding that “an alien unlawfully in this country has         a “strange about-face.” 908 F.3d at 519. It was a natural
no constitutional right to assert selective enforcement as a       response to a newly identified problem.
defense against his deportation”). Respondents counter that
their claim falls outside the scope of that precedent because      Finally, the cited statements are unilluminating. The relevant
they are not challenging individual enforcement proceedings.       actors were most directly Acting Secretary Duke and the
We need not resolve this debate because, even if the claim is      Attorney General. As the Batalla Vidal court acknowledged,
cognizable, the allegations here are insufficient.                 respondents did not “identif[y] statements by [either] that
                                                                   would give rise to an inference of discriminatory motive.” 291
To plead animus, a plaintiff must raise a plausible inference      F.Supp.3d at 278. Instead, respondents contend that President
that an “invidious discriminatory purpose was a motivating         Trump made critical statements about Latinos that evince
factor” in the relevant decision. Arlington Heights v.             discriminatory intent. But, even as interpreted by respondents,
Metropolitan Housing Development Corp., 429 U.S. 252,              these statements—remote in time and made in unrelated
266, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977). Possible evidence        contexts—do not qualify as “contemporary statements”
includes disparate impact on a particular group, “[d]epartures     probative of the decision at issue. Arlington Heights, 429 U.S.
from the normal procedural sequence,” and “contemporary            at 268, 97 S.Ct. 555 . Thus, like respondents' other points, the
statements by members of the decisionmaking body.” Id., at         statements fail to raise a plausible inference that the rescission
266–268, 97 S.Ct. 555 . Tracking these factors, respondents        was motivated by animus.
allege that animus is evidenced by (1) the disparate impact
of the rescission on Latinos from Mexico, who represent                                          ***
78% of DACA recipients; (2) the unusual history behind
the rescission; and (3) pre- and post-election statements by       We do not decide whether DACA or its rescission are
President Trump. Brief for New York 54–55.                         sound policies. “The wisdom” of those decisions “is none
                                                                   of our concern.” Chenery II, 332 U.S. at 207, 67 S.Ct.
None of these points, either singly or in concert,                 1760 . We address only whether the agency complied
establishes a plausible equal protection claim. First, because     with the procedural requirement that it provide a reasoned
Latinos make up a large share of the unauthorized                  explanation for its action. Here the agency failed to consider
alien population, one would expect them to make up                 the conspicuous issues of whether to retain forbearance and
an outsized share of recipients of any cross-cutting               what if anything to do about the hardship to DACA recipients.
immigration relief program. See B. Baker, DHS, Office of           That dual failure raises doubts about whether the agency
Immigration Statistics, Population Estimates, Illegal Alien        appreciated the scope of its discretion or exercised that
Population Residing in the United States: January 2015,            discretion in a reasonable manner. The appropriate recourse
Table 2 (Dec. 2018), https://www.dhs.gov/sites/default/files/      is therefore to remand to DHS so that it may consider the
publications/18_1214_PLCY_pops-est-report.pdf. *1916               problem anew.
Were this fact sufficient to state a claim, virtually any




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           15 A
                                                                                                                         Page 15
                    Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 20 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

The judgment in NAACP, No. 18–588, is affirmed. 7 The              The Batalla Vidal complaints catalog then-candidate
judgment in Regents, No. 18–587, is vacated in part and            Trump's declarations that Mexican immigrants are “people
reversed in part. And in Batalla Vidal, No. 18–589, the            that have lots of problems,” “the bad ones,” and
February 13, 2018 order granting respondents' motion for           “criminals, drug dealers, [and] rapists.” 291 F.Supp.3d
a preliminary injunction is vacated, the November 9, 2017          at 276 (internal quotation marks omitted). The Regents
order partially denying the Government's motion to dismiss         complaints additionally quote President Trump's 2017
is affirmed in part, and the March 29, 2018 order partially        statement comparing undocumented immigrants to “animals”
denying the balance of the Government's motion to dismiss          responsible for “the drugs, the gangs, the cartels, the
is reversed in part. All three cases are remanded for further      crisis of smuggling and trafficking, [and] MS13.” 298
proceedings consistent with this opinion.                          F.Supp.3d 1304, 1314 (ND Cal. 2018) (internal quotation
                                                                   marks omitted). The plurality brushes these aside as
It is so ordered.                                                  “unilluminating,” “remote in time,” and having been “made
                                                                   in unrelated contexts.” Ante, at 1916 .

                                                                   But “nothing in our precedent supports [the] blinkered
Justice SOTOMAYOR, concurring in part, concurring in the           approach” of disregarding any of the campaign statements
judgment in part, and dissenting in part.                          as remote in time from later-enacted policies. Trump v.
The majority rightly holds that the Department of Homeland         Hawaii, 585 U.S. ––––, ––––, n. 3, 138 S.Ct. 2392, 2438,
Security (DHS) violated the Administrative Procedure Act           n.3, 201 L.Ed.2d 775 (2018) (SOTOMAYOR, J., dissenting).
in rescinding the Deferred Action for Childhood *1917              Nor did any of the statements arise in unrelated contexts.
Arrivals (DACA) program. But the Court forecloses any              They bear on unlawful migration from Mexico—a keystone
challenge to the rescission under the Equal Protection Clause.     of President Trump's campaign and a policy priority of
I believe that determination is unwarranted on the existing        his administration—and, according to respondents, were
record and premature at this stage of the litigation. I would      an animating force behind the rescission of DACA. Cf.
instead permit respondents to develop their equal protection       ibid. (noting that Presidential Proclamation No. 9645, 82
claims on remand.                                                  Fed. Reg. 45161 (2017), which barred entry of individuals
                                                                   from several Muslim-majority countries, was an outgrowth
Respondents' equal protection challenges come to us in a           of the President's campaign statements about Muslims).
preliminary posture. All that respondents needed to do at this     Taken together, “the words of the President” help to “create
stage of the litigation was state sufficient facts that would      the strong perception” that the rescission decision was
“allo[w a] court to draw the reasonable inference that [a]         “contaminated by impermissible discriminatory animus.” 585
defendant is liable for the misconduct alleged.” Ashcroft v.       U.S., at ––––, 138 S.Ct., at 2440 (opinion of SOTOMAYOR,
Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868          J.). This perception provides respondents with grounds to
(2009). The three courts to evaluate respondents' pleadings        litigate their equal protection claims further.
below held that they cleared this modest threshold. 908 F.3d
476, 518–520 (CA9 2018) (affirming the District Court's            Next, the plurality minimizes the disproportionate impact of
denial of the Government's motion to dismiss); see also            the rescission decision on Latinos after considering this point
Batalla Vidal v. Nielsen, 291 F.Supp.3d 260, 274 (EDNY             in isolation. Ante, at 1916 (“Were this fact sufficient to state a
2018).                                                             claim, virtually any generally applicable immigration policy
                                                                   could be challenged on equal protection *1918 grounds”).
I too would permit respondents' claims to proceed on               But the impact of the policy decision must be viewed in the
remand. The complaints each set forth particularized facts         context of the President's public statements on and off the
that plausibly allege discriminatory animus. The plurality         campaign trail. At the motion-to-dismiss stage, I would not
disagrees, reasoning that “[n]one of these points, either singly   so readily dismiss the allegation that an executive decision
or in concert, establishes a plausible equal protection claim.”    disproportionately harms the same racial group that the
Ante, at 1915 . But it reaches that conclusion by discounting      President branded as less desirable mere months earlier.
some allegations altogether and by narrowly viewing the rest.
                                                                   Finally, the plurality finds nothing untoward in the “specific
First, the plurality dismisses the statements that President       sequence of events leading up to the challenged decision.”
Trump made both before and after he assumed office.


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           16 A
                                                                                                                         Page 16
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 21 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

Arlington Heights v. Metropolitan Housing Development             the DACA memorandum. To state it plainly, the Trump
Corp., 429 U.S. 252, 267, 97 S.Ct. 555, 50 L.Ed.2d 450            administration rescinded DACA the same way that the
(1977). I disagree. As late as June 2017, DHS insisted            Obama administration created it: unilaterally, and through a
it remained committed to DACA, even while rescinding              mere memorandum.
a related program, the Deferred Action for Parents of
Americans and Lawful Permanent Residents. App. 718–               Today the majority makes the mystifying determination that
720. But a mere three months later, DHS terminated DACA           this rescission of DACA was unlawful. In reaching that
without, as the plurality acknowledges, considering important     conclusion, the majority acts as though it is engaging in the
aspects of the termination. The abrupt change in position         routine application of standard principles of administrative
plausibly suggests that something other than questions about      law. On the contrary, this is anything but a standard
the legality of DACA motivated the rescission decision.           administrative law case.
Accordingly, it raises the possibility of a “significant
mismatch between the decision ... made and the rationale ...      DHS created DACA during the Obama administration
provided.” Department of Commerce v. New York, 588                without any statutory authorization and without going
U.S. ––––, ––––, 139 S.Ct. 2551, 2575, 204 L.Ed.2d 978            through the *1919 requisite rulemaking process. As a
(2019). Only by bypassing context does the plurality conclude     result, the program was unlawful from its inception. The
otherwise.                                                        majority does not even attempt to explain why a court
                                                                  has the authority to scrutinize an agency's policy reasons
                            ***                                   for rescinding an unlawful program under the arbitrary and
                                                                  capricious microscope. The decision to countermand an
The facts in respondents' complaints create more than a “sheer    unlawful agency action is clearly reasonable. So long as
possibility that a defendant has acted unlawfully.” Iqbal,        the agency's determination of illegality is sound, our review
556 U.S. at 678, 129 S.Ct. 1937 . Whether they ultimately         should be at an end.
amount to actionable discrimination should be determined
only after factual development on remand. Because the Court       Today's decision must be recognized for what it is: an effort to
prematurely disposes of respondents' equal protection claims      avoid a politically controversial but legally correct decision.
by overlooking the strength of their complaints, I join all but   The Court could have made clear that the solution respondents
Part IV of the opinion and do not concur in the corresponding     seek must come from the Legislative Branch. Instead, the
part of the judgment.                                             majority has decided to prolong DHS' initial overreach by
                                                                  providing a stopgap measure of its own. In doing so, it has
                                                                  given the green light for future political battles to be fought
                                                                  in this Court rather than where they rightfully belong—the
Justice THOMAS, with whom Justice ALITO and Justice
                                                                  political branches. Such timidity forsakes the Court's duty to
GORSUCH join, concurring in the judgment in part and
                                                                  apply the law according to neutral principles, and the ripple
dissenting in part.
                                                                  effects of the majority's error will be felt throughout our
Between 2001 and 2011, Congress considered over two
                                                                  system of self-government.
dozen bills that would have granted lawful status to millions
of aliens who were illegally brought to this country as
                                                                  Perhaps even more unfortunately, the majority's holding
children. Each of those legislative efforts failed. In the
                                                                  creates perverse incentives, particularly for outgoing
wake of this impasse, the Department of Homeland Security
                                                                  administrations. Under the auspices of today's decision,
(DHS) under President Barack Obama took matters into its
                                                                  administrations can bind their successors by unlawfully
own hands. Without any purported delegation of authority
                                                                  adopting significant legal changes through Executive Branch
from Congress and without undertaking a rulemaking, DHS
                                                                  agency memoranda. Even if the agency lacked authority
unilaterally created a program known as Deferred Action
                                                                  to effectuate the changes, the changes cannot be undone
for Childhood Arrivals (DACA). The three-page DACA
                                                                  by the same agency in a successor administration unless
memorandum made it possible for approximately 1.7 million
                                                                  the successor provides sufficient policy justifications to the
illegal aliens to qualify for temporary lawful presence and
                                                                  satisfaction of this Court. In other words, the majority
certain federal and state benefits. When President Donald
                                                                  erroneously holds that the agency is not only permitted, but
Trump took office in 2017, his Acting Secretary of Homeland
                                                                  required, to continue administering unlawful programs that
Security, acting through yet another memorandum, rescinded


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         17 A
                                                                                                                       Page 17
                   Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 22 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

it inherited from a previous administration. I respectfully       federal and state benefits upon the approval of their DAPA
dissent in part.   1                                              applications. See Texas v. United States, 809 F.3d 134, 181
                                                                  (CA5 2015). Nevertheless, the 2014 memorandum repeated
                                                                  the incongruous assertion that these programs “d[id] not
                                                                  confer any form of legal status in this country” and added that
                               I                                  deferred action “may be terminated at any time at the agency's
                                                                  discretion.” App. to Pet. for Cert. in No. 18–587, at 104a.
                              A

In 2012, after more than two dozen attempts by Congress
                                                                                                 B
to grant lawful status to aliens who were brought to
this country as children, 2 the then-Secretary of Homeland        Twenty-six States filed suit to enjoin the implementation
Security Janet Napolitano announced, by memorandum, a             of these new programs, DAPA and “expanded DACA,”
new “prosecutorial discretion” policy known as DACA. App.         maintaining that they violated the Constitution, the
to Pet. for Cert. in No. 18–587, p. 97a. The memorandum           Administrative Procedure Act (APA), and the Immigration
directed immigration enforcement officers not to remove           and Naturalization Act (INA). The States contended that,
“certain *1920 young people who were brought to this              because the 2014 memorandum allowed aliens to receive
country as children” that met delineated criteria. Id., at 97a–   deferred action and other benefits, it amounted to a legislative
98a. In the Secretary's view, the program was consistent with     rule that had to comply with the APA's notice and comment
“the framework of the existing law.” Id., at 101a.                procedures. The States also argued that DHS' decision to
                                                                  recategorize an entire class of aliens from “unlawfully
DACA granted a renewable 2-year period of “deferred               present” to “lawfully present” exceeded its statutory authority
action” that made approximately 1.7 million otherwise             under the federal immigration laws. According to the States,
removable aliens eligible to remain in this country               these defects rendered the 2014 memorandum arbitrary,
temporarily. 3 By granting deferred action, the memorandum        capricious, or otherwise not in accordance with law.
also made recipients eligible for certain state and federal
benefits, including Medicare and Social Security. See 8           The District Court preliminarily enjoined DAPA and
U.S.C. §§ 1611(b)(2)–(4); 8 CFR § 1.3(a)(4)(vi) (2020);           expanded DACA. The Fifth Circuit affirmed, rejecting DHS'
45 CFR § 152.2(4)(vi) (2019). In addition, deferred action        claim that the programs were an exercise of prosecutorial
enabled the recipients to seek work authorization. 8 U.S.C.       discretion. Texas, 809 F.3d at 167, 188. The court concluded
§ 1324a(h)(3)(B); 8 CFR § 274a.12(c)(14). Despite these           that the States were likely to succeed on their claim that
changes, the memorandum contradictorily claimed that it           the 2014 memorandum was a legislative rule that had to be
“confer[red] no substantive right [or] immigration status,”       adopted through notice and comment rulemaking. *1921
because “[o]nly the Congress, acting through its legislative      Id., at 171–178. The court further concluded that the 2014
authority, can confer these rights.” App. to Pet. for Cert. in    memorandum was “substantively contrary to law” because
No. 18–587, at 101a.                                              the INA did not grant DHS the statutory authority to
                                                                  implement either program. Id., at 170, 178–186.
In 2014, then-Secretary of Homeland Security Jeh Johnson
broadened the deferred-action program in yet another brief        This Court affirmed the Fifth Circuit's judgment by an equally
memorandum. This 2014 memorandum expanded DACA                    divided vote. United States v. Texas, 579 U.S. ––––, 136 S.Ct.
eligibility by extending the deferred-action period to three      2271, 195 L.Ed.2d 638 (2016) ( per curiam ).
years and by relaxing other criteria. It also implemented
a related program, known as Deferred Action for Parents
of Americans and Lawful Permanent Residents (DAPA).                                              C
DAPA allowed unlawfully present parents to obtain deferred
action derivatively through their children who were either        The 2014 memorandum was rescinded on June 15, 2017,
citizens or lawful permanent residents. Approximately 4.3         before taking effect. Shortly after that rescission, several of
million aliens qualified for DAPA and, as with DACA,              the plaintiff States sent a letter to then-Attorney General
these individuals would have become eligible for certain          Jefferson Sessions III. They contended that the 2012 DACA


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         18 A
                                                                                                                       Page 18
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 23 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

memorandum was also legally defective because, “just like         “ ‘[A]n agency literally has no power to act ... unless
DAPA, DACA unilaterally confers eligibility for ... lawful        and until Congress confers power upon it.’ ” Arlington v.
presence without any statutory authorization from Congress.”      FCC, 569 U.S. 290, 317, 133 S.Ct. 1863, 185 L.Ed.2d 941
App. 873. The States wrote that they would amend their            (2013) (ROBERTS, C.J., dissenting) (quoting Louisiana Pub.
complaint to challenge DACA if the administration did not         Serv. Comm'n v. FCC, 476 U.S. 355, 374, 106 S.Ct. 1890,
rescind the 2012 memorandum creating DACA by September            90 L.Ed.2d 369 (1986)). When an agency exercises power
5, 2017.                                                          beyond the bounds of its authority, it acts unlawfully. See,
                                                                  e.g., SAS Institute Inc. v. Iancu, 584 U.S. ––––, ––––, n.,
On September 4, then-Attorney General Sessions wrote to           138 S.Ct. 1348, 1358, n., 200 L.Ed.2d 695 (2018). The 2012
then-Acting Secretary of Homeland Security Elaine Duke,           memorandum *1922 creating DACA provides a poignant
advising her to rescind DACA. Sessions stated that, in his        illustration of ultra vires agency action.
legal opinion, DACA took effect “through executive action,
without proper statutory authority and with no established        DACA alters how the immigration laws apply to a certain
end-date, after Congress' repeated rejection of proposed          class of aliens. “DACA [recipients] primarily entered the
legislation that would have accomplished a similar result.        country either by overstaying a visa or by entering without
Such an open-ended circumvention of immigration laws was          inspection, and the INA instructs that aliens in both classes
an unconstitutional exercise of authority by the Executive        are removable.” Texas v. United States, 328 F.Supp.3d 662,
Branch.” Id., at 877. The letter also stated that DACA was        713 (SD Tex. 2018) (footnote omitted). But DACA granted
infected with the “same legal ... defects that the courts         its recipients deferred action, i.e., a decision to “decline
recognized as to DAPA,” id., at 878, and thus DACA would          to institute [removal] proceedings, terminate [removal]
likely be enjoined as well.                                       proceedings, or decline to institute a final order of [removal].”
                                                                  Reno v. American-Arab Anti-Discrimination Comm., 525
Then-Acting Secretary Duke rescinded DACA the next day,           U.S. 471, 484, 119 S.Ct. 936, 142 L.Ed.2d 940 (1999)
also through a memorandum. Her memorandum began by                (internal quotation marks omitted). Under other regulations,
noting that DACA “purported to use deferred action ... to         recipients of deferred action are deemed lawfully present
confer certain benefits to illegal aliens that Congress had       for purposes of certain federal benefits. See supra, at
not otherwise acted to provide by law.” App. to Pet. for          1919 . Thus, DACA in effect created a new exception to
Cert. in No. 18–587, at 112a. It described the history of the     the statutory provisions governing removability and, in the
Fifth Circuit litigation, noting that the court had concluded     process, conferred lawful presence on an entire class of aliens.
that DAPA “conflicted with the discretion authorized by
Congress” because “the [INA] flatly does not permit the           To lawfully implement such changes, DHS needed a grant
reclassification of millions of illegal aliens as lawfully        of authority from Congress to either reclassify removable
present.” Id., at 114a (internal quotation marks omitted).        DACA recipients as lawfully present, or to exempt the entire
Finally, the memorandum accepted then-Attorney General            class of aliens covered by DACA from statutory removal
Sessions' legal determination that DACA was unlawful for the      procedures. No party disputes that the immigration statutes
same reasons as DAPA. See § 1103(a)(1). In light of the legal     lack an express delegation to accomplish either result. And,
conclusions reached by the Fifth Circuit and the Attorney         an examination of the highly reticulated immigration regime
General, then-Acting Secretary Duke set forth the procedures      makes clear that DHS has no implicit discretion to create new
for winding down DACA.                                            classes of lawful presence or to grant relief from removal
                                                                  out of whole cloth. Accordingly, DACA is substantively
These three cases soon followed. In each, respondents             unlawful.
claimed, among other things, that DACA's rescission was
arbitrary and capricious under the APA. Two District Courts       This conclusion should begin and end our review. The
granted a preliminary nationwide injunction, while the third      decision to rescind an unlawful agency action is per se
vacated the rescission.                                           lawful. No additional policy justifications or considerations
                                                                  are necessary. And, the majority's contrary holding—that an
                                                                  agency is not only permitted, but required, to continue an ultra
                                                                  vires action—has no basis in law.
                             II




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          19 A
                                                                                                                        Page 19
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 24 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

                                                                  Among other categories, immigrant visas are available to
                                                                  specified family-sponsored aliens, aliens with advanced
                              A
                                                                  degrees or exceptional abilities, certain types of skilled and
Congress has not authorized DHS to reclassify an entire class     unskilled workers, “special immigrants,” and those entering
of removable aliens as lawfully present or to categorically       the country to “engag[e] in a new commercial enterprise.” §§
exempt aliens from statutory removal provisions.                  1153(a)–(b), 1154; see also Congressional Research Service,
                                                                  Nonimmigrant and Immigrant Visa Categories, at 6–7 (Table
                                                                  2). Refugees and asylees also may receive lawful permanent
                                                                  residence under certain conditions, § 1159; 8 CFR §§ 209.1,
                              1
                                                                  209.2. 4 As with temporary lawful presence, each avenue to
I begin with lawful presence. As just stated, nothing in the      lawful permanent residence status has its own set of rules and
federal immigration laws expressly delegates to DHS the           exceptions. 5
unfettered discretion to create new categories of lawfully
present aliens. And, there is no basis for concluding that        As the Fifth Circuit held in the DAPA litigation, a conclusion
Congress implicitly delegated to DHS the power to reclassify      with which then-Attorney General Sessions agreed, “specific
categories of aliens as lawfully present. The immigration         and detailed provisions[ of] the INA expressly and carefully
statutes provide numerous ways to obtain lawful presence,         provid[e] legal designations allowing defined classes of aliens
both temporary and permanent. The highly detailed nature          to be lawfully present.” Texas, 809 F.3d at 179. In light of this
of these provisions indicates that Congress has exhaustively      elaborate statutory scheme, the lack of any similar provision
provided for all of the ways that it thought lawful presence      for DACA recipients convincingly establishes that Congress
should be obtainable, leaving no discretion to DHS to add new     left DHS with no discretion to create an additional class of
pathways.                                                         aliens eligible for lawful presence. Congress knows well how
                                                                  to provide broad discretion, and it has provided open-ended
For example, federal immigration laws provide over 60             delegations of authority in statutes too numerous to name. But
temporary nonimmigrant visa options, including visas for          when it comes to lawful presence, Congress did something
ambassadors, full-time students and their spouses and             strikingly different. Instead of enacting a statute with “broad
children, those engaged to marry a United States citizen          general directives” and leaving it to the agency to fill in the
within 90 days of arrival, athletes and performers, and aliens    lion's share of the details, Mistretta v. United States, 488 U.S.
with specialized knowledge related to their employers. See        361, 372, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989), Congress
§§ 1101(a)(15)(A)–(V), 1184; 8 CFR § 214.1; see also              put in place intricate specifications governing eligibility for
Congressional Research Service, J. Wilson, Nonimmigrant           lawful presence. This comprehensive scheme indicates that
and Immigrant Visa Categories: Data Brief 1–6 (2019) (Table       DHS has no discretion to supplement or amend the statutory
1). In addition, the statutes permit the Attorney General         provisions in any manner, least of all by memorandum.
to grant temporary “parole” into the United States “for           See FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
urgent humanitarian reasons or [a] significant public benefit,”   120, 125, 120 S.Ct. 1291, 146 L.Ed.2d 121 (2000) (An
 *1923 8 U.S.C. § 1182(d)(5)(A); provide for temporary            agency “may not exercise its authority in a manner that is
protected status when the Attorney General finds that removal     inconsistent with the administrative structure that Congress
to a country with an ongoing armed conflict “would pose           enacted” (internal quotation marks omitted)); see also ETSI
a serious threat to [an alien's] personal safety,” § 1254a(b)     Pipeline Project v. Missouri, 484 U.S. 495, 509–510, 108
(1)(A); and allow the Secretary of Homeland Security (in          S.Ct. 805, 98 L.Ed.2d 898 (1988).
consultation with the Secretary of State) to waive visa
requirements for certain aliens for up to 90 days, §§ 1187(a)–
(d).
                                                                                                 2
The immigration laws are equally complex and detailed             The relief that Congress has extended to removable aliens
when it comes to obtaining lawful permanent residence.            likewise confirms that DACA exceeds DHS' delegated
Congress has expressly specified numerous avenues for             authority. *1924 Through deferred action, DACA grants
obtaining an immigrant visa, which aliens may then use            temporary relief to removable aliens on a programmatic scale.
to become lawful permanent residents. §§ 1201, 1255(a).           See Texas, 328 F.Supp.3d at 714. But as with lawful presence,


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          20 A
                                                                                                                        Page 20
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 25 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

Congress did not expressly grant DHS the authority to create      of methods it thinks should be available for an alien to seek
categorical exceptions to the statute's removal requirements.     relief from removal, leaving no discretion *1925 to DHS to
And again, as with lawful presence, the intricate level of        provide additional programmatic forms of relief. 7
detail in the federal immigration laws regarding relief from
removal indicates that DHS has no discretionary authority
to supplement that relief with an entirely new programmatic
exemption.                                                                                      3

                                                                  Finally, DHS could not appeal to general grants of authority,
At the outset, Congress clearly knows how to provide for
                                                                  such as the Secretary's ability to “perform such other acts as
classwide deferred action when it wishes to do so. On
                                                                  he deems necessary for carrying out his authority under the
multiple occasions, Congress has used express language to
                                                                  provisions of this chapter,” § 1103(a)(3), or to “[e]stablis[h]
make certain classes of individuals eligible for deferred
                                                                  national immigration enforcement policies and priorities,” 6
action. See 8 U.S.C. §§ 1154(a)(1)(D)(i)(II), (IV) (certain
                                                                  U.S.C. § 202(5). See also 8 U.S.C. § 1103(g)(2). Because
individuals covered under the Violence Against Women Act
                                                                  we must interpret the statutes “as a symmetrical and coherent
are “eligible for deferred action”); Victims of Trafficking
                                                                  regulatory scheme,” Gustafson v. Alloyd Co., 513 U.S.
and Violence Protection Act of 2000, 114 Stat. 1522 (“
                                                                  561, 569, 115 S.Ct. 1061, 131 L.Ed.2d 1 (1995), these
‘Any individual described in subclause (I) is eligible for
                                                                  grants of authority must be read alongside the express limits
deferred action’ ”); Uniting and Strengthening America
                                                                  contained within the statute. Basing the Secretary's ability
by Providing Appropriate Tools Required to Intercept and
                                                                  to completely overhaul immigration law on these general
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, §
                                                                  grants of authority would eviscerate that deliberate statutory
423(b), 115 Stat. 361 (“Such spouse, child, son, or daughter
                                                                  scheme by “allow[ing the Secretary of DHS] to grant lawful
may be eligible for deferred action”); National Defense
                                                                  presence ... to any illegal alien in the United States.” Texas,
Authorization Act for Fiscal Year 2004, §§ 1703(c)(1)(A), (2),
                                                                  809 F.3d at 184. Not only is this “an untenable position in
117 Stat. 1694–1695 (“Such spouse or child shall be eligible
                                                                  light of the INA's intricate system,” ibid., but it would also
for deferred action”). 6 Congress has failed to provide similar   render many of those provisions wholly superfluous due to
explicit provisions for DACA recipients, and the immigration      DHS' authority to disregard them at will, Duncan v. Walker,
laws contain no indication that DHS can, at will, create its      533 U.S. 167, 174, 121 S.Ct. 2120, 150 L.Ed.2d 251 (2001).
own categorical policies for deferred action.                     And in addition to these fatal problems, adopting a broad
                                                                  interpretation of these general grants of authority would run
Other provisions pertaining to relief from removal further        afoul of the presumption that “Congress ... does not alter the
demonstrate that DHS lacked the delegated authority to create     fundamental details of a regulatory scheme in vague terms
DACA. As with lawful presence, Congress has provided              or ancillary provisions.” Whitman v. American Trucking
a plethora of methods by which aliens may seek relief             Assns., Inc., 531 U.S. 457, 468, 121 S.Ct. 903, 149 L.Ed.2d
from removal. For instance, both permanent and temporary          1 (2001). And it would also conflict with the major questions
residents can seek cancellation of removal if they meet           doctrine, which is based on the expectation that Congress
certain residency requirements and have not committed             speaks clearly when it delegates the power to make “decisions
certain crimes. §§ 1229b(a)–(b). And certain nonpermanent         of vast economic and political significance.” Utility Air
residents may have their status adjusted to permanent             Regulatory Group v. EPA, 573 U.S. 302, 324, 134 S.Ct. 2427,
residence during these proceedings. § 1229b(b)(2). Aliens can     189 L.Ed.2d 372 (2014) ( UARG ) (internal quotation marks
apply for asylum or withholding of removal during removal         omitted); see also Texas, 787 F.3d at 760–761.
proceedings unless they have committed certain crimes. §§
1158, 1231(b)(3). Applicants for certain nonimmigrant visas       Read together, the detailed statutory provisions governing
may be granted a stay of removal until the visa application       temporary and lawful permanent resident status, relief
is adjudicated. § 1227(d). And, aliens may voluntarily depart     from removal, and classwide deferred-action programs lead
rather than be subject to an order of removal. § 1229c.           ineluctably to the conclusion that DACA is “inconsisten[t]
                                                                  with the design and structure of the statute as a whole.”
In sum, like lawful presence, Congress has provided for relief    University of Tex. Southwestern Medical Center v. Nassar,
from removal in specific and complex ways. This nuanced           570 U.S. 338, 353, 133 S.Ct. 2517, 186 L.Ed.2d 503 (2013).
detail indicates that Congress has provided the full panoply      As the District Court stated in the DAPA litigation and as


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       EXHIBIT
                                                                                                                        21 A
                                                                                                                      Page 21
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 26 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

then-Attorney General Sessions agreed, “[i]nstead of merely        Generation, L. P., 572 U.S. 489, 542, n. 5, 134 S.Ct. 1584,
refusing to enforce the INA's removal laws against an              188 L.Ed.2d 775 (2014) (Scalia, J., dissenting); Public
individual, the DHS has enacted a wide-reaching program            Citizen v. Department of Justice, 491 U.S. 440, 487, 109 S.Ct.
that awards legal presence ... to individuals Congress has         2558, 105 L.Ed.2d 377 (1989) (Kennedy, J., concurring in
deemed deportable or removable.” Texas v. United States, 86        judgment). In reviewing agency action, our role is to ensure
F.Supp.3d 591, 654 (SD Tex. 2015). The immigration statutes        that Executive Branch officials do not transgress the proper
contain a level of granular specificity that is exceedingly rare   bounds of their authority, Arlington, 569 U.S. at 327, 133
in the modern administrative state. It defies all logic and        S.Ct. 1863 (ROBERTS, C.J., dissenting), not to perpetuate
common sense to conclude that a statutory scheme detailed          a decision to unlawfully wield power in direct contravention
enough to provide conditional lawful presence to groups            of the enabling statute's clear limits, see UARG, 573 U.S. at
as narrowly defined as “alien entrepreneurs,” § 1186b, is          327–328, 134 S.Ct. 2427 ; Barnhart v. Sigmon Coal Co., 534
simultaneously capacious enough for DHS to *1926 grant             U.S. 438, 462, 122 S.Ct. 941, 151 L.Ed.2d 908 (2002).
lawful presence to almost two million illegal aliens with the
stroke of a Cabinet secretary's pen.                               Under our precedents, DHS can only exercise the authority
                                                                   that Congress has chosen to delegate to it. See UARG, 573
                                                                   U.S. at 327, 134 S.Ct. 2427 . In implementing DACA, DHS
                                                                   under the Obama administration arrogated to itself power
                               B
                                                                   it was not given by Congress. Thus, every action taken
Then-Attorney General Sessions concluded that the initial          by DHS under DACA is the unlawful exercise of power.
DACA program suffered from the “same legal ... defects”            Now, under the Trump administration, DHS has provided the
as DAPA and expanded DACA, finding that, like those                most compelling reason to rescind DACA: The program was
programs, DACA was implemented without statutory                   unlawful and would force DHS to continue acting unlawfully
authority. App. 877–878. Not only was this determination           if it carried the program forward.
correct, but it is also dispositive for purposes of our review.
“It is axiomatic that an administrative agency's power ... is
limited to the authority granted by Congress.” Bowen v.                                         III
Georgetown Univ. Hospital, 488 U.S. 204, 208, 109 S.Ct. 468,
102 L.Ed.2d 493 (1988). DHS had no authority here to create        The majority's demanding review of DHS' decisionmaking
DACA, and the unlawfulness of that program is a sufficient         process is especially perverse given that the 2012
justification for its rescission.                                  memorandum flouted the APA's procedural requirements
                                                                   —the very requirements designed to prevent arbitrary
The majority opts for a different path, all but ignoring           decisionmaking. Even if DHS were authorized to create
DACA's substantive legal defect. See ante, at 1910 – 1911.         DACA, it could not do so without undertaking an
On the majority's understanding of APA review, DHS was             administrative rulemaking. The fact that DHS did not engage
required to provide additional policy justifications in order      in this process likely provides an independent basis for
to rescind an action that it had no authority to take. This        rescinding DACA. But at the very least, this *1927
rule “has no basis in our jurisprudence, and support for           procedural defect compounds the absurdity of the majority's
[it] is conspicuously absent from the Court's opinion.”            position in these cases.
Massachusetts v. EPA, 549 U.S. 497, 536, 127 S.Ct. 1438, 167
L.Ed.2d 248 (2007) (ROBERTS, C.J., dissenting).                    As described above, DACA fundamentally altered the
                                                                   immigration laws. It created a new category of aliens who, as
The lack of support for the majority's position is hardly          a class, became exempt from statutory removal procedures,
surprising in light of our Constitution's separation of powers.    and it gave those aliens temporary lawful presence. Both
No court can compel Executive Branch officials to exceed           changes contravened statutory limits. DACA is thus what is
their congressionally delegated powers by continuing a             commonly called a substantive or legislative rule. 8 As the
program that was void ab initio. Cf. Clinton v. City of            name implies, our precedents state that legislative rules are
New York, 524 U.S. 417, 118 S.Ct. 2091, 141 L.Ed.2d 393            those that “have the force and effect of law.” Chrysler Corp.
(1998); INS v. Chadha, 462 U.S. 919, 103 S.Ct. 2764, 77            v. Brown, 441 U.S. 281, 295, 99 S.Ct. 1705, 60 L.Ed.2d 208
L.Ed.2d 317 (1983); see also EPA v. EME Homer City                 (1979) (internal quotation marks omitted).


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       EXHIBIT
                                                                                                                        22 A
                                                                                                                      Page 22
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 27 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

                                                                     country differently from other classes of aliens who have
Our precedents allow the vast majority of legislative rules          lived in the country without incident for many years. And,
to proceed through so-called “informal” notice and comment           it did not invoke any law authorizing DHS to create such a
rulemaking. See United States v. Florida East Coast R.               program beyond its inexplicable assertion that DACA was
Co., 410 U.S. 224, 237–238, 93 S.Ct. 810, 35 L.Ed.2d 223             consistent with existing law. Because DHS failed to engage in
(1973). 9 But under our precedents, an agency must engage            the statutorily mandated process, DACA never gained status
in certain procedures mandated by the APA before its rule            as a legally binding regulation that could impose duties or
carries legal force. Kisor v. Wilkie, 588 U.S. ––––, ––––,           obligations on third parties. See id., at ––––, 139 S.Ct., at
139 S.Ct. 2400, 2420, 204 L.Ed.2d 841 (2019) (plurality              2420 (plurality opinion); id., at ––––, 139 S.Ct., at 2434
opinion) (“[A] legislative rule, ... to be valid[,] must go          (opinion of GORSUCH, J.).
through notice and comment”); id., at ––––, 139 S.Ct., at
2434 (GORSUCH, J., concurring in judgment) (same); Perez             Given this state of affairs, it is unclear to me why DHS needed
v. Mortgage Bankers Assn., 575 U.S. 92, 96, 135 S.Ct. 1199,          to provide any explanation whatsoever when it decided to
191 L.Ed.2d 186 (2015); cf. Azar v. Allina Health Services,          rescind DACA. Nothing in the APA suggests that DHS was
587 U.S. ––––, ––––, 139 S.Ct. 1804, 1808, 204 L.Ed.2d 139           required to spill any ink justifying the rescission of an invalid
(2019) (same with respect to materially identical procedures         legislative rule, let alone that it was required to provide
under the Medicare Act). These procedures specify that the           policy justifications beyond acknowledging that the program
agency “shall” publish a notice of proposed rulemaking in            was simply unlawful from the beginning. And, it is well
the Federal Register, justify the rule by reference to legal         established that we do not remand for an agency to correct its
authority, describe “the subjects and issues involved” in the        reasoning when it was required by law to take or abstain from
rule, and allow interested parties to submit comments. 5             an action. See Morgan Stanley Capital Group Inc. v. Public
U.S.C. §§ 553(b)–(c); see also Kisor, 588 U.S., at ––––,             Util. Dist. No. 1 of Snohomish Cty., 554 U.S. 527, 544–545,
139 S.Ct., at 2434 (opinion of GORSUCH, J.). As we                   128 S.Ct. 2733, 171 L.Ed.2d 607 (2008). Here, remand would
have recognized recently, use of the word “shall” indicates          be futile, because no amount of policy explanation could cure
that these procedures impose mandatory obligations on the            the fact that DHS lacked statutory authority to enact DACA
agency before it can adopt a valid binding regulation. See           in the first place.
Maine Community Health Options v. United States, 590 U.S.
––––, ––––, 140 S.Ct. 1308, 1320, ––– L.Ed.2d –––– (2020).           Instead of recognizing this, the majority now requires the
After undergoing notice and comment, the agency then                 rescinding Department to treat the invalid rule as though it
publishes the final rule, which must “articulate a satisfactory      were legitimate. As just explained, such a requirement is not
explanation for [the] action including a rational connection         supported by the APA. 11 It is also absurd, as evidenced by its
between the facts found and the choice made.” Motor                  application to DACA in these cases. The majority insists that
Vehicle Mfrs. Assn. of United States, Inc. v. State Farm Mut.        DHS was obligated to discuss its choices regarding benefits
Automobile Ins. Co., 463 U.S. 29, 43, 103 S.Ct. 2856, 77             and forbearance in great detail, even though no such detailed
L.Ed.2d 443 (1983) (internal quotation marks omitted). Only          discussion accompanied DACA's issuance. And, the majority
after completing this process is the legislative rule a valid law.   also requires DHS to discuss reliance interests at length, even
See K isor, 588 U.S., at ––––, 139 S.Ct., at 2434 (opinion           though deferred action traditionally does not take reliance
of GORSUCH, J.). 10                                                  interests into account and DHS was not forced to explain its
                                                                     treatment of reliance interests in the first instance by going
Because DACA has the force and effect of law, DHS was                through notice and comment. See infra, at 1930 – 1931. The
required to observe the *1928 procedures set out in the APA          majority's demand for such an explanation here simply makes
if it wanted to promulgate a legislative rule. It is undisputed,     little sense.
however, that DHS did not do so. It provided no opportunity
for interested parties to submit comments regarding the effect       At bottom, of course, none of this matters, because DHS
that the program's dramatic and very significant change in           did provide a sufficient explanation for its action. DHS'
immigration law would have on various aspects of society.            statement that DACA was ultra vires was more than sufficient
It provided no discussion of economic considerations or              to justify its rescission. 12 By requiring more, the majority has
national security interests. Nor did it provide any substantial      distorted the APA review process beyond recognition, further
policy justifications for treating young people brought to this      burdening all future attempts to rescind unlawful programs.


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            EXHIBIT
                                                                                                                             23 A
                                                                                                                           Page 23
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 28 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

Plaintiffs frequently bring successful challenges to agency        historical practice of deferred action, and the general grants of
actions by arguing that the agency has impermissibly dressed       statutory authority to set immigration policy. Both decisions
up a legislative rule as a policy statement and must comply        concluded that DAPA and expanded DACA violated the
 *1929 with the relevant procedures before functionally            carefully crafted federal immigration scheme, that such
binding regulated parties. See, e.g., Mendoza v. Perez,            violations could not be justified through reference to past
754 F.3d 1002 (CADC 2014); Natural Resources Defense               exercises of deferred action, and that the general grants of
Council v. EPA, 643 F.3d 311 (CADC 2011); National Family          statutory authority did not give DHS the power to enact
Planning & Reproductive Health Assn., Inc. v. Sullivan,            such a sweeping nonenforcement program. Based on the
979 F.2d 227 (CADC 1992). But going forward, when a                reasoning of those decisions, then-Attorney General Sessions
rescinding agency inherits an invalid legislative rule that        concluded that DACA was likewise implemented without
ignored virtually every rulemaking requirement of the APA,         statutory authority. He directed DHS to restore the rule of
it will be obliged to overlook that reality. Instead of simply     law. DHS followed the then-Attorney General's legal analysis
terminating the program because it did not go through the          and rescinded the program. This legal conclusion more than
requisite process, the agency will be compelled to treat an        suffices to supply the “reasoned analysis” necessary to rescind
invalid legislative rule as though it were legitimate. 13          an unlawful program. State Farm, 463 U.S. at 42, 103 S.Ct.
                                                                   2856 .

                                                                   The majority has no answer except to suggest that this
                              IV                                   approach is inconsistent with State Farm . See ante, at 1911 –
                                                                   1913. But in doing so, the majority ignores the fact that, unlike
Even if I were to accept the majority's premise that
                                                                   the typical “prior policy” contemplated by the Court in State
DACA's rescission required additional policy justifications,
                                                                   Farm , DACA is unlawful. Neither State Farm nor any other
the majority's reasons for setting aside the agency's decision
                                                                   decision cited by the majority addresses what an agency must
still fail.
                                                                   do when it has inherited an unlawful program. It is perhaps for
                                                                   this reason that, rather than responding with authority of its
                                                                   own, the majority simply opts to excise the “unlawful policy”
                               A                                   aspect from its discussion.

First, the majority claims that the Fifth Circuit discussed only
the legality of the 2014 memorandum's conferral of benefits,
not its “forbearance component”—i.e., the decision not to                                         B
place DACA recipients into removal proceedings. Ante, at
                                                                   Second, the majority claims that DHS erred by failing to
1911. The majority, therefore, claims that, notwithstanding
                                                                   take into account the reliance interests of DACA recipients.
the then-Attorney General's legal conclusion, then-Acting
                                                                   Ante, at 1913 – 1915. But reliance interests are irrelevant
Secretary Duke was required to consider revoking DACA
                                                                   when assessing whether to rescind an action that the agency
recipients' lawful presence and other attendant benefits while
                                                                   lacked statutory authority to take. No amount of reliance
continuing to defer their removal. Ante, at 1912 – 1913.
                                                                   could ever justify continuing a program that allows DHS to
Even assuming the majority correctly characterizes the Fifth
                                                                   wield power that neither Congress nor the Constitution gave
Circuit's opinion, it cites no authority for the proposition
                                                                   it. Any such decision would be “not in accordance with law”
that arbitrary and capricious review requires an agency to
                                                                   or “in excess of statutory ... authority.” 5 U.S.C. §§ 706(2)
dissect an unlawful program piece by piece, scrutinizing each
                                                                   (A), (C). Accordingly, DHS would simply be engaging in yet
separate element to determine whether it would independently
                                                                   another exercise of unlawful power if it used reliance interests
violate the law, rather than just to rescind the entire
                                                                   to justify continuing the initially unlawful program, and a
program. 14
                                                                   court would be obligated to set aside that action. 15
 *1930 The then-Attorney General reviewed the thorough
                                                                   Even if reliance interests were sometimes relevant when
decisions of the District Court and the Fifth Circuit. Those
                                                                   rescinding an ultra vires action, the rescission still would not
courts exhaustively examined the INA's text and structure, the
                                                                   be arbitrary and capricious here. Rather, as the majority does
relevant provisions of other federal immigration statutes, the
                                                                   not dispute, the rescission is consistent with how deferred


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           24 A
                                                                                                                         Page 24
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 29 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

action has always worked. As a general matter, deferred
action creates no rights—it exists at the Government's                                         ***
discretion and can be revoked at any time. See App. to
Pet. for Cert. in No. 18–587, at 104a (DACA and expanded          President Trump's Acting Secretary of Homeland Security
DACA); 8 CFR § 214.11(j)(3) (T visas); § 214.14(d)(2) (U          inherited a program created by President Obama's Secretary
visas); 62 Fed. Reg. 63249, 63253 (1997) (discussing Exec.        that was implemented without statutory authority and without
Order No. 12711 for certain citizens of the People's Republic     following the APA's required procedures. Then-Attorney
of China). The Government has made clear time and again           General Sessions correctly concluded that this ultra vires
that, because “deferred action is not an immigration status,      program should be rescinded. These cases could—and should
no alien has the right to deferred action. It is *1931 used       —have ended with a determination that his legal conclusion
solely in the discretion of the [Government] and confers          was correct.
no protection or benefit upon an alien.” DHS Immigration
and Customs Enforcement Office of Detention and Removal,          Instead, the majority today concludes that DHS was required
Detention and Deportation Officers' Field Manual § 20.8           to do far more. Without grounding its position in either
(Mar. 27, 2006); see also Memorandum from D. Meissner,            the APA or precedent, the majority declares that DHS was
Comm'r, INS, to Regional Directors et al., pp. 11–12 (Nov.        required to overlook DACA's obvious legal deficiencies and
17, 2000); Memorandum from W. Yates, Assoc. Director              provide additional policy reasons and justifications before
of Operations, DHS, Citizenship and Immigration Servs.,           restoring the rule of law. This holding is incorrect, and it
to Director, Vt. Serv. Center, p. 5 (2003). Thus, contrary        will hamstring all future agency attempts to undo actions
to the majority's unsupported assertion, ante, at 1913, this      that exceed statutory authority. I would therefore reverse the
longstanding administrative treatment of deferred action          judgments below and remand with instructions to dissolve the
provides strong evidence and authority for the proposition        nationwide injunctions.
that an agency need not consider reliance interests in this
context. 16
                                                                  Justice ALITO, concurring in the judgment in part and
Finally, it is inconceivable to require DHS to study reliance     dissenting in part.
interests before rescinding DACA considering how the               *1932 Anyone interested in the role that the Federal
program was previously defended. DHS has made clear               Judiciary now plays in our constitutional system should
since DACA's inception that it would not consider such            consider what has happened in these cases. Early in the
reliance interests. Contemporaneous with the DACA memo,           term of the current President, his administration took the
DHS stated that “DHS can terminate or renew deferred              controversial step of attempting to rescind the Deferred
action at any time at the agency's discretion.” Consideration     Action for Childhood Arrivals (DACA) program. Shortly
of Deferred Action for Childhood Arrivals Process, 89             thereafter, one of the nearly 700 federal district court judges
Interpreter Releases 1557, App. 4, p. 2 (Aug. 20, 2012).          blocked this rescission, and since then, this issue has been
In fact, DHS repeatedly argued in court that the 2014             mired in litigation. In November 2018, the Solicitor General
memorandum was a valid exercise of prosecutorial discretion       filed petitions for certiorari, and today, the Court still does
in part because deferred action created no rights on which        not resolve the question of DACA's rescission. Instead, it tells
recipients could rely. Before the Fifth Circuit, DHS stated       the Department of Homeland Security to go back and try
that “DHS may revoke or terminate deferred action and begin       again. What this means is that the Federal Judiciary, without
removal proceedings at any time at its discretion.” Brief for     holding that DACA cannot be rescinded, has prevented
Appellants in Texas v. United States, No. 1540238, p. 7;          that from occurring during an entire Presidential term. Our
see also id., at 45–46. And before this Court, in that same       constitutional system is not supposed to work that way.
litigation, DHS reiterated that “DHS has absolute discretion
to revoke deferred action unilaterally, without notice or         I join Justice THOMAS's opinion. DACA presents a delicate
process.” Brief for United States in United States v. Texas,      political issue, but that is not our business. As Justice
O.T. 2015, No. 15–674, p. 5; see also id., at 37. If that         THOMAS explains, DACA was unlawful from the start,
treatment of reliance interests was incorrect, it provides yet    and that alone is sufficient to justify its termination. But
one more example of a deficiency in DACA's issuance, not          even if DACA were lawful, we would still have no basis
its rescission.                                                   for overturning its rescission. First, to the extent DACA


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         25 A
                                                                                                                       Page 25
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 30 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

represented a lawful exercise of prosecutorial discretion, its    The question before the Court is whether the Executive
rescission represented an exercise of that same discretion, and   Branch acted lawfully in ordering rescission of the ongoing
it would therefore be unreviewable under the Administrative       DACA program. To begin with, all nine Members of
Procedure Act. 5 U.S.C. § 701(a)(2); see Heckler v. Chaney,       the Court accept, as do the DACA plaintiffs themselves,
470 U.S. 821, 831–832, 105 S.Ct. 1649, 84 L.Ed.2d 714             that the Executive Branch possesses the legal authority
(1985). Second, to the extent we could review the rescission,     to rescind DACA and to resume pre-DACA enforcement
it was not arbitrary and capricious for essentially the reasons   of the immigration laws enacted by Congress. Having
explained by Justice KAVANAUGH. See post, at 1933 – 1936          previously adopted a policy of prosecutorial discretion and
(opinion concurring in the judgment in part and dissenting in     nonenforcement with respect to a particular class of offenses
part).                                                            or individuals, the Executive Branch has the legal authority
                                                                  to rescind such a policy and resume enforcing the law
                                                                  enacted by Congress. The Executive Branch's exercise of that
                                                                  rescission authority is subject to constitutional constraints
Justice KAVANAUGH, concurring in the judgment in part
                                                                  and may also be subject to statutory constraints. The narrow
and dissenting in part.
                                                                  legal dispute here concerns a statutory constraint—namely,
For the last 20 years, the country has engaged in consequential
                                                                  whether the Executive Branch's action to rescind DACA
policy, religious, and moral debates about the legal status of
                                                                  satisfied the general arbitrary-and-capricious standard of the
millions of young immigrants who, as children, were brought
                                                                  Administrative Procedure Act, or APA.
to the United States and have lived here ever since. Those
young immigrants do not have legal status in the United
                                                                  The APA's arbitrary-and-capricious standard requires that
States under current statutory law. They live, go to school,
                                                                  agency action be reasonable and reasonably explained. As the
and work here with uncertainty about their futures. Despite
                                                                  Court has long stated, judicial review under that standard is
many attempts over the last two decades, Congress has not yet
                                                                  deferential to the agency. The Court may not substitute its
enacted legislation to afford legal status to those immigrants.
                                                                  policy judgment for that of the agency. The Court simply
                                                                  ensures that the agency has acted within a broad zone of
In 2012, exercising its view of the Executive's prosecutorial
                                                                  reasonableness and, in particular, has reasonably considered
discretion under Article II and the immigration laws,
                                                                  the relevant issues and reasonably explained the decision. See
President Obama's administration unilaterally instituted a
                                                                  FCC v. Fox Television Stations, Inc., 556 U.S. 502, 129 S.Ct.
program known as Deferred Action for Childhood Arrivals, or
                                                                  1800, 173 L.Ed.2d 738 (2009); Motor Vehicle Mfrs. Assn. of
DACA. Under DACA, eligible young immigrants may apply
                                                                  United States, Inc. v. State Farm Mut. Automobile Ins. Co.,
for and receive deferred action. They must renew their DACA
                                                                  463 U.S. 29, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983).
status every two years. Under the program, the Executive
Branch broadly forbears from enforcing certain immigration
                                                                  The Executive Branch explained its decision to rescind
removal laws against DACA recipients. And by virtue of the
                                                                  DACA in two sequential memorandums by successive
forbearance, DACA recipients also become eligible for work
                                                                  Secretaries of Homeland Security: the 2017 Duke
authorization and other benefits.
                                                                  Memorandum and the 2018 Nielsen Memorandum. The Duke
                                                                  Memorandum focused on DACA's perceived legal flaws. The
Since 2017, President Trump's administration has sought
                                                                  Court today finds the Duke Memorandum insufficient under
to rescind DACA based on its different and narrower
                                                                  the APA's arbitrary-and-capricious standard.
understanding of the Executive's prosecutorial discretion
under Article II and the immigration laws. In its view,
                                                                  But regardless of whether the Court is correct about the
the Executive Branch legally may not, and as a policy
                                                                  Duke Memorandum, the Nielsen Memorandum more fully
matter should not, unilaterally forbear from enforcing the
                                                                  explained the Department's legal reasons for rescinding
immigration laws against such a large class of individuals.
                                                                  DACA, and clarified that even if DACA were lawful, the
The current *1933 administration has stated that it instead
                                                                  Department would still rescind DACA for a variety of
wants to work with Congress to enact comprehensive
                                                                  policy reasons. The Nielsen Memorandum also expressly
legislation that would address the legal status of those
                                                                  addressed the reliance interests of DACA recipients. The
immigrants together with other significant immigration
                                                                  question under the APA's deferential arbitrary-and-capricious
issues.
                                                                  standard is not whether we agree with the Department's



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      EXHIBIT
                                                                                                                       26 A
                                                                                                                     Page 26
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 31 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

decision to rescind DACA. The question is whether the               basis of rationales offered by anyone other than the proper
Nielsen Memorandum reasonably explained the decision to             decisionmakers.” Alpharma, Inc. v. Leavitt, 460 F.3d 1, 6
rescind DACA. Under ordinary application of the arbitrary-          (2006) (Garland, J.) (internal quotation marks omitted).
and-capricious standard, the Nielsen Memorandum—with
its alternative and independent rationales and its discussion       Indeed, the ordinary judicial remedy for an agency's
of reliance—would pass muster as an explanation for the             insufficient explanation is to remand for further explanation
Executive Branch's action.                                          by the relevant agency personnel. It would make little
                                                                    sense for a court to exclude official explanations by agency
The Nielsen Memorandum was issued nine months after the             personnel such as a Cabinet Secretary simply because the
Duke Memorandum. Under the Administrative Procedure                 explanations are purportedly post hoc, and then to turn
Act, the Nielsen Memorandum is itself a “rule” setting forth        around and remand for further explanation by those same
“an agency statement of general ... applicability and future        agency personnel. Yet that is the upshot of the Court's
effect designed to implement ... policy.” 5 U.S.C. § 551(4).        application of the post hoc justification doctrine today.
Because it is a rule, the Nielsen Memorandum constitutes            The Court's refusal to look at the Nielsen Memorandum
“agency action.” § 551(13). As the Secretary of Homeland            seems particularly mistaken, moreover, because the Nielsen
 *1934 Security, Secretary Nielsen had the authority to             Memorandum shows that the Department, back in 2018,
decide whether to stick with Secretary Duke's decision to           considered the policy issues that the Court today says the
rescind DACA, or to make a different decision. Like Secretary       Department did not consider. Ante, at 1911 – 1915.
Duke, Secretary Nielsen chose to rescind DACA, and she
provided additional explanation. Her memorandum was akin            To be sure, cases such as Overton Park and Camp v. Pitts
to common forms of agency action that follow earlier agency         suggest that courts reviewing certain agency adjudications
action on the same subject—for example, a supplemental or           may in some circumstances decline to examine an after-the-
new agency statement of policy, or an agency order with             fact agency explanation. See Camp v. Pitts, 411 U.S. 138,
respect to a motion for rehearing or reconsideration. Courts        142–143, 93 S.Ct. 1241, 36 L.Ed.2d 106 (1973) ( per curiam
often consider an agency's additional explanations of policy        ); Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S.
or additional explanations made, for example, on agency             402, 419–421, 91 S.Ct. 814, 28 L.Ed.2d 136 (1971). But
rehearing or reconsideration, or on remand from a court, even       agency adjudications are “concerned with the determination
if the agency's bottom-line decision itself does not change.        of past and present rights and liabilities,” Attorney General's
                                                                    Manual on the Administrative Procedure Act 14 (1947), and
Yet the Court today jettisons the Nielsen Memorandum by             implicate the due process interests of the individual parties to
classifying it as a post hoc justification for rescinding DACA.     the adjudication. Judicial review of an adjudication therefore
Ante, at 1908 – 1909. Under our precedents, however, the            ordinarily focuses on what happened during the agency's
post hoc justification doctrine merely requires that courts         adjudication *1935 process of deciding that individual case.
assess agency action based on the official explanations of
the agency decisionmakers, and not based on after-the-fact          Even if certain agency adjudications have a slightly more
explanations advanced by agency lawyers during litigation           stringent restriction on post hoc explanations, the APA
(or by judges). See, e.g., State Farm, 463 U.S. at 50, 103 S.Ct.    is “based upon a dichotomy between rule making and
2856 (“courts may not accept appellate counsel's post hoc           adjudication,” ibid., and this case involves an ongoing
rationalizations for agency action”); FPC v. Texaco Inc., 417       agency rule that has future effect—the rescission of DACA.
U.S. 380, 397, 94 S.Ct. 2315, 41 L.Ed.2d 141 (1974) (same);         The Nielsen Memorandum implements and explains the
NLRB v. Metropolitan Life Ins. Co., 380 U.S. 438, 443–444,          rescission of DACA. I am aware of no case from this Court,
85 S.Ct. 1061, 13 L.Ed.2d 951 (1965) (same); Burlington             and the Court today cites none, that has employed the post
Truck Lines, Inc. v. United States, 371 U.S. 156, 168–169, 83       hoc justification doctrine to exclude an agency's official
S.Ct. 239, 9 L.Ed.2d 207 (1962) (same). As the D. C. Circuit        explanation of an agency rule. For purposes of arbitrary-
has explained, the post hoc justification doctrine “is not a time   and-capricious review, it does not matter whether the latest
barrier which freezes an agency's exercise of its judgment          official explanation was two years ago or three years ago.
after an initial decision has been made and bars it from further    What matters is whether the explanation was reasonable
articulation of its reasoning. It is a rule directed at reviewing   and followed the requisite procedures. In my view, the
courts which forbids judges to uphold agency action on the          Court should consider the Nielsen Memorandum in deciding



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           27 A
                                                                                                                         Page 27
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 32 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

                                                                  thereby triggering many rounds of relentless litigation with
whether the Department's rescission of DACA satisfies the
                                                                  the prospect of more litigation to come. In contrast to those
APA's arbitrary-and-capricious standard.
                                                                  necessarily short-lived and stopgap administrative measures,
                                                                  the Article I legislative process could produce a sturdy and
Because the Court excludes the Nielsen Memorandum, the
                                                                  enduring solution to this issue, one way or the other, and
Court sends the case back to the Department of Homeland
                                                                  thereby remove the uncertainty that has persisted for years
Security for further explanation. Although I disagree with the
                                                                  for these young immigrants and the Nation's immigration
Court's decision to remand, the only practical consequence
                                                                  system. In the meantime, as to the narrow APA question
of the Court's decision to remand appears to be some delay.
                                                                  presented here, I appreciate the Court's careful analysis,
The Court's decision seems to allow the Department on
                                                                   *1936 but I ultimately disagree with its treatment of the
remand to relabel and reiterate the substance of the Nielsen
                                                                  Nielsen Memorandum. I therefore respectfully dissent from
Memorandum, perhaps with some elaboration as suggested in
                                                                  the Court's judgment on plaintiffs' APA claim, and I concur
the Court's opinion. Ante, at 1913 – 1915. 1
                                                                  in the judgment insofar as the Court rejects plaintiffs' equal
                                                                  protection claim.
                            ***

The Court's resolution of this narrow APA issue of course         All Citations
cannot eliminate the broader uncertainty over the status
of the DACA recipients. That uncertainty is a result of           140 S.Ct. 1891, 20 Cal. Daily Op. Serv. 5524, 2020 Daily
Congress's inability thus far to agree on legislation, which      Journal D.A.R. 5909, 28 Fla. L. Weekly Fed. S 345
in turn has forced successive administrations to improvise,




                                                         Footnotes


*       The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions
        for the convenience of the reader. See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337,
        26 S.Ct. 282, 50 L.Ed. 499 .
1       Plaintiffs also raised notice and comment claims, which uniformly failed below, and assorted due process
        challenges, some of which survived motions to dismiss. Those claims are not before us.
2       In a related challenge not at issue here, the District Court for the District of Maryland granted partial summary
        judgment in favor of the Government. Casa de Maryland v. United States Dept. of Homeland Security, 284
        F.Supp.3d 758 (2018). After the Government filed petitions for certiorari in the instant cases, the Fourth Circuit
        reversed that decision and vacated Acting Secretary Duke's rescission as arbitrary and capricious. Casa de
        Maryland v. United States Dept. of Homeland Security, 924 F.3d 684 (2019), cert. pending, No. 18–1469.
        The Fourth Circuit has since stayed its mandate.
3       Justice KAVANAUGH further argues that the contemporaneous explanation requirement applies only to
        agency adjudications, not rulemakings. Post, at 1934 – 1936 (opinion concurring in judgment in part and
        dissenting in part). But he cites no authority limiting this basic principle—which the Court regularly articulates
        in the context of rulemakings—to adjudications. The Government does not even raise this unheralded
        argument.
4       The Government contends that Acting Secretary Duke also focused on litigation risk. Although the
        background section of her memo references a letter from the Texas Attorney General threatening to challenge
        DACA, the memo never asserts that the rescission was intended to avert litigation. And, given the Attorney
        General's conclusion that the policy was unlawful—and thus presumably could not be maintained or defended
        in its current form—it is difficult to see how the risk of litigation carried any independent weight.
5       As the Fifth Circuit noted, DAPA recipients were eligible for Social Security and Medicare benefits because
        they had been designated “lawfully present.” Texas, 809 F.3d at 168. Lawful presence is a statutory



    WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                   EXHIBIT
                                                                                                                       28 A
                                                                                                                     Page 28
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 33 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

        prerequisite for receipt of certain benefits. See id., at 148 (citing 8 U.S.C. § 1611). It is not the same as
        forbearance nor does it flow inexorably from forbearance. Thus, while deferred action recipients have been
        designated lawfully present for purposes of Social Security and Medicare eligibility, see 8 CFR § 1.3; 42
        CFR § 417.422(h), agencies can also exclude them from this designation, see 45 CFR § 152.2(8) (2019)
        (specifying that DACA recipients are not considered lawfully present for purposes of coverage under the
        Affordable Care Act).
6       The three-page memorandum that established DACA is devoted entirely to forbearance, save for one
        sentence directing USCIS to “determine whether [DACA recipients] qualify for work authorization.” App. to
        Pet. for Cert. 101a. The benefits associated with DACA flow from a separate regulation. See 8 CFR § 1.3(a)
        (4)(vi); see also 42 CFR § 417.422(h) (cross-referencing 8 CFR § 1.3). Thus, DHS could have addressed the
        Attorney General's determination that such benefits were impermissible under the INA by amending 8 CFR
        § 1.3 to exclude DACA recipients from those benefits without rescinding the DACA Memorandum and the
        forbearance policy it established. But Duke's rescission memo shows no cognizance of this possibility.
7       Our affirmance of the NAACP order vacating the rescission makes it unnecessary to examine the propriety
        of the nationwide scope of the injunctions issued by the District Courts in Regents and Batalla Vidal .
1       I concur in the judgment insofar as the majority rejects respondents' equal protection claim.
2       See Immigrant Children's Educational Advancement and Dropout Prevention Act of 2001, H. R. 1582, 107th
        Cong., 1st Sess.; Student Adjustment Act of 2001, H. R. 1918, 107th Cong., 1st Sess.; DREAM Act, S. 1291,
        107th Cong., 1st Sess. (2001); DREAM Act, S. 1545, 108th Cong., 1st Sess. (2003); Student Adjustment
        Act of 2003, H. R. 1684, 108th Cong., 1st Sess.; DREAM Act, S. 2863, 108th Cong., 2d Sess., Tit. XVIII
        (2003); DREAM Act of 2005, S. 2075, 109th Cong., 1st Sess.; Comprehensive Immigration Reform Act of
        2006, S. 2611, 109th Cong., 2d Sess., Tit. VI, Subtitle C; American Dream Act, H. R. 5131, 109th Cong.,
        2d Sess. (2006); DREAM Act of 2007, S. 774, 110th Cong., 1st Sess.; DREAM Act of 2007, S. 2205, 110th
        Cong., 1st Sess.; STRIVE Act of 2007, H. R. 1645, 110th Cong., 1st Sess., Tit. VI, Subtitle B; Comprehensive
        Immigration Reform Act of 2007, S. 1348, 110th Cong., 1st Sess., Tit. VI, Subtitle C; DREAM Act of 2009,
        S. 729, 111th Cong., 1st Sess.; American Dream Act, H. R. 1751, 111th Cong., 1st Sess.; Comprehensive
        Immigration Reform Act of 2010, S. 3932, 111th Cong., 2d Sess., Tit. V, Subtitle D; DREAM Act of 2010, S.
        3827, 111th Cong., 2d Sess.; DREAM Act of 2010, S. 3962, 111th Cong., 2d Sess.; DREAM Act of 2010, S.
        3963, 111th Cong., 2d Sess.; DREAM Act of 2010, S. 3992, 111th Cong., 2d Sess.; DREAM Act of 2010, H.
        R. 6497, 111th Cong., 2d Sess.; DREAM Act of 2011, S. 952, 112th Cong., 1st Sess.
3       See J. Passel & M. Lopez, Pew Research Center, Up to 1.7 Million Unauthorized Immigrant Youth May
        Benefit From New Deportation Rules (Aug. 14, 2012).
4       The immigration statutes also provide for conditional lawful permanent residence status. See § 1186a(b)(1)
        (A)(i) (two years for spouses to demonstrate that the marriage “was [not] entered into for the purpose of
        procuring an alien's admission as an immigrant”); § 1186b (qualifying business entrepreneurs).
5       For instance, Congress has carved out rules for aliens who served in the Armed Forces, §§ 1438–1440, and
        alien spouses who have been subject to domestic abuse, §§ 1186a(c)(4)(C)–(D).
6       In the DAPA litigation, DHS noted that some deferred-action programs have been implemented by the
        Executive Branch without explicit legislation. But “ ‘past practice does not, by itself, create [executive] power.’
        ” Medellín v. Texas, 552 U.S. 491, 532, 128 S.Ct. 1346, 170 L.Ed.2d 190 (2008) (quoting Dames & Moore
        v. Regan, 453 U.S. 654, 686, 101 S.Ct. 2972, 69 L.Ed.2d 918 (1981)). If any of these programs had been
        challenged, it would seem that they would be legally infirm for the same reasons as DACA. Moreover, if DHS
        had the authority to create new categories of aliens eligible for deferred action, then all of Congress' deferred-
        action legislation was but a superfluous exercise. Duncan v. Walker, 533 U.S. 167, 174, 121 S.Ct. 2120, 150
        L.Ed.2d 251 (2001). Finally, whereas some deferred-action programs were followed by legislation, DACA
        has existed for eight years, and Congress is no closer to a legislative solution than it was in 2012. See, e.g.,
        American Dream and Promise Act of 2019, H. R. 6, 116th Cong., 1st Sess.
7       It is uncontested that deferred action frequently occurs on a case-by-case basis, often justified on the grounds
        that the agency lacks resources to remove all removable aliens. Even assuming that these ad hoc exercises



    WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               EXHIBIT
                                                                                                                   29 A
                                                                                                                 Page 29
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 34 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

        of discretion are permissible, however, we have stated that “[a]n agency confronting resource constraints
        may change its own conduct, but it cannot change the law.” Utility Air Regulatory Group v. EPA, 573 U.S.
        302, 327, 134 S.Ct. 2427, 189 L.Ed.2d 372 (2014).
8       The majority tacitly acknowledges as much, as it must. See ante, at 1906 – 1907. Otherwise, the majority
        would have to accept that DACA was nothing more than a policy of prosecutorial discretion, which would
        make its rescission unreviewable. See Heckler v. Chaney, 470 U.S. 821, 831, 105 S.Ct. 1649, 84 L.Ed.2d
        714 (1985).
9       As I have previously pointed out, “the APA actually contemplated a much more formal process for most
        rulemaking.” Perez v. Mortgage Bankers Assn., 575 U.S. 92, 128, n. 5, 135 S.Ct. 1199, 191 L.Ed.2d 186
        (2015) (opinion concurring in judgment).
10      The APA also provides certain exceptions from notice and comment rulemaking. For example, an agency
        may promulgate a legally binding rule without notice and comment if good cause exists to do so. 5 U.S.C. §
        553(b)(B). This text would become a nullity if the agency could achieve the same effect by simply dispensing
        with notice and comment procedures altogether.
11      Thus, it is not that the APA “should not” be construed to support the majority's result, ante, at 1914 (emphasis
        added), it is that the APA does not and cannot support that result.
12      I express no view on what other reasons would justify an agency's decision to rescind a procedurally unlawful
        action. I merely point out that correctly concluding that the program was illegal is sufficient.
13      In my view, even if DACA were permitted under the federal immigration laws and had complied with the APA,
        it would still violate the Constitution as an impermissible delegation of legislative power. See Department
        of Transportation v. Association of American Railroads, 575 U.S. 43, 77, 135 S.Ct. 1225, 191 L.Ed.2d 153
        (2015) (THOMAS, J., concurring in judgment). Putting aside this constitutional concern, however, the notice
        and comment process at least attempts to provide a “surrogate political process” that takes some of the sting
        out of the inherently undemocratic and unaccountable rulemaking process. Asimow, Interim-Final Rules:
        Making Haste Slowly, 51 Admin. L. Rev. 703, 708 (1999).
14      The majority's interpretation of the Fifth Circuit's opinion is highly questionable. Because a grant of deferred
        action renders DACA recipients eligible for certain benefits and work authorization, it is far from clear that the
        Department could separate DACA's “forbearance component” from the major benefits it conferred without
        running into yet another APA problem. The majority points to the fact that, under the Patient Protection and
        Affordable Care Act of 2010, relevant regulations exclude those receiving deferred action through DACA from
        coverage. Ante, at 1911, n. 5. But that misses the point. Those regulations were promulgated before “anyone
        with deferred action under the DACA process applie[d]” for those benefits. See 77 Fed. Reg. 52616 (2012).
        By contrast, DACA recipients have been eligible for and have received Medicare, Social Security, and work
        authorization for years. DHS therefore is not writing on a blank slate. Under the majority's rule, DHS would
        need to amend all relevant regulations and explain why all recipients of deferred action who have previously
        received such benefits may no longer receive them. Alternatively and perhaps more problematically, it would
        need to provide a reason why other recipients of deferred action should continue to qualify, while DACA
        recipients should not. It thus seems highly likely that the majority's proposed course of action would be subject
        to serious arbitrary and capricious challenges.
15      The majority contends that this argument does not carry force because the rescission implemented a
        winddown period during which recipients would continue to receive benefits. But whether DHS' decision to
        wind down DACA was lawful is a separate question from whether DHS was required to consider reliance
        interests before discontinuing an unlawful program.
16      The majority's approach will make it far more difficult to change deferred-action programs going forward,
        which is hardly in keeping with this Court's own understanding that deferred action is an “exercise in
        administrative discretion” used for administrative “convenience.” Reno v. American-Arab Anti-Discrimination
        Comm., 525 U.S. 471, 484, 119 S.Ct. 936, 142 L.Ed.2d 940 (1999). Agencies will likely be less willing to
        grant deferred action knowing that any attempts to undo it will require years of litigation and time-consuming
        rulemakings.



    WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                              EXHIBIT
                                                                                                                  30 A
                                                                                                                Page 30
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 35 of 63
Department of Homeland Security v. Regents of the..., 140 S.Ct. 1891 (2020)
20 Cal. Daily Op. Serv. 5524, 2020 Daily Journal D.A.R. 5909...

1       Because I conclude that the Executive Branch satisfied the APA's arbitrary-and-capricious standard, I need
        not consider whether its prosecutorial enforcement policy was “committed to agency discretion by law” and
        therefore not subject to APA arbitrary-and-capricious review in the first place. 5 U.S.C. § 701(a)(2). Several
        judges have advanced arguments suggesting that DACA—at least to the extent it was simply an exercise of
        forbearance authority—and the repeal of DACA are decisions about whether and to what extent to exercise
        prosecutorial discretion against a class of offenses or individuals, and are therefore unreviewable under the
        APA as “committed to agency discretion by law.” Ibid. ; see Casa De Maryland v. United States Dept. of
        Homeland Security, 924 F.3d 684, 709–715 (CA4 2019) (Richardson, J., concurring in part and dissenting
        in part); Regents of Univ. Cal. v. United States Dept. of Homeland Security, 908 F.3d 476, 521–523 (CA9
        2018) (Owens, J., concurring in judgment); see also Texas v. United States, 809 F.3d 134, 196–202 (CA5
        2015) (King, J., dissenting); Texas v. United States, 787 F.3d 733, 770–776 (CA5 2015) (Higginson, J.,
        dissenting); cf. Heckler v. Chaney, 470 U.S. 821, 831–835, 105 S.Ct. 1649, 84 L.Ed.2d 714 (1985); ICC
        v. Locomotive Engineers, 482 U.S. 270, 277–284, 107 S.Ct. 2360, 96 L.Ed.2d 222 (1987); United States
        v. Nixon, 418 U.S. 683, 693, 94 S.Ct. 3090, 41 L.Ed.2d 1039 (1974) (“the Executive Branch has exclusive
        authority and absolute discretion to decide whether to prosecute a case”); In re Aiken County, 725 F.3d 255,
        262–264 (CADC 2013).


End of Document                                              © 2020 Thomson Reuters. No claim to original U.S. Government Works.




    WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    EXHIBIT
                                                                                                                        31 A
                                                                                                                      Page 31
Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 36 of 63




EXHIBIT B
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 37 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

                                                                vacatur of rescission was proper remedy, but vacatur would
                                                                be stayed for 90 days to allow DHS to issue fuller explanation
                  298 F.Supp.3d 209
                                                                for its determination.
   United States District Court, District of Columbia.

              NATIONAL ASSOCIATION
                                                                Motions granted in part and denied in part.
           FOR THE ADVANCEMENT OF
         COLORED PEOPLE, et al., Plaintiffs,
                                                                Procedural Posture(s): Motion for Summary Judgment;
                          v.                                    Motion for Preliminary Injunction; Motion to Dismiss for
        Donald J. TRUMP, et al., Defendants.                    Failure to State a Claim; Motion to Dismiss for Lack of
   Trustees of Princeton University, et al., Plaintiffs,        Subject Matter Jurisdiction; Motion to Dismiss for Lack of
                          v.                                    Standing.
     United States of America, et al., Defendants.
                                                                Attorneys and Law Firms
              Civil Action No. 17–1907 (JDB),
                                                                 *215 Douglas James McNamara, Julia Horwitz, Julie S.
              Civil Action No. 17–2325 (JDB)
                                                                Selesnick, Joseph M. Sellers, Cohen, Milstein, Sellers & Toll,
                              |
                                                                Washington, DC, for Plaintiffs.
                     Signed 04/24/2018

Synopsis                                                        Kate Bailey, Rachael Lynn Westmoreland, U.S. Department
Background: Civil rights organization, undocumented alien,      of Justice, Washington, DC, for Defendants.
and others brought actions challenging the Department of
Homeland Security’s (DHS) rescission of the Deferred Action
for Childhood Arrivals (DACA) program for undocumented                         MEMORANDUM OPINION
aliens, asserting both constitutional claims and claims under
                                                                JOHN D. BATES, United States District Judge
the Administrative Procedure Act (APA). DHS moved to
dismiss. Plaintiffs moved for summary judgment on APA           These cases present an array of administrative and
claim or for preliminary injunctive relief.                     constitutional challenges to the Department of Homeland
                                                                Security's (“DHS”) rescission of the Deferred Action
                                                                for Childhood Arrivals (“DACA”) program. Though the
Holdings: The District Court, John D. Bates, J., held that:     government disputes these challenges on the merits, its
                                                                primary defenses concern the Court's authority to hear the
Immigration and Nationality Act did not divest district court   cases: the government contends that most plaintiffs lack
of subject-matter jurisdiction;                                 standing, that the Immigration and Nationality Act (“INA”)
                                                                deprives the Court of subject-matter jurisdiction, and that
alien had Article III standing;                                 the Department's decision to rescind DACA is not subject
                                                                to review under the Administrative Procedure Act (“APA”)
organization had associational standing;                        because it was committed to agency discretion by law. The
                                                                government has moved to dismiss the complaint in its entirety,
rescission was not exempt from review under APA;                and plaintiffs have moved for summary judgment only on
                                                                their APA claims.
rescission was not subject to notice-and-comment procedures
under APA;                                                      These are just two of a series of challenges to the September
                                                                2017 rescission of DACA that have already been before
DHS failed to adequately explain its conclusion that DACA       several district courts, two circuit courts of appeals, and
program for undocumented aliens was unlawful;                   the Supreme Court on two occasions. At this time, two
                                                                preliminary injunctions are in place that require DHS to
DHS conclusion regarding litigation risk was arbitrary and      accept applications for the renewal of DACA benefits, but
capricious; and                                                 not to accept new DACA applications. Here, through their
                                                                pending motions, plaintiffs seek permanent injunctive relief,


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     EXHIBIT
                                                                                                                      1 B
                                                                                                                     Page 1
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 38 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

although only on their APA claims. And the relief they seek        public safety; and (5) was under the age of thirty. AR 1. Aliens
would reach new as well as renewal DACA applications.              who met these criteria were eligible for renewable, two-year
                                                                   grants of “deferred action” on their removal from the United
For the reasons that follow, the Court concludes that it has       States. AR 2–3; see 8 C.F.R. § 274a.12(c)(14) (defining
both jurisdiction and statutory authority to hear plaintiffs'      deferred action as “an act of administrative convenience to
APA and constitutional claims. The Court further concludes         the government which gives some [removal] cases lower
that, under the APA, DACA's rescission was arbitrary and           priority”). As the DACA Memo was careful to point out,
capricious because the Department failed adequately *216           however, the program “confer[red] no substantive right,
to explain its conclusion that the program was unlawful.           immigration status or pathway to citizenship,” as “[o]nly the
Neither the meager legal reasoning nor the assessment of           Congress, acting through its legislative authority, can confer
litigation risk provided by DHS to support its rescission          these rights.” AR 3.
decision is sufficient to sustain termination of the DACA
program. Thus, plaintiffs' motion for summary judgment will        Individuals who received deferred action under DACA were
be granted in part, and the decision to rescind DACA will be       also eligible for a host of other benefits under preexisting
vacated and remanded to DHS. Vacatur of DACA's rescission          statutes and DHS regulations. These benefits included work
will mean that DHS must accept and process new as well             authorization, 8 C.F.R. § 274a.12(a)(11), social security
as renewal DACA applications. The Court will stay its order        numbers, *217 id. § 1.3(a)(4)(vi), advance parole (i.e.,
of vacatur for ninety days, however, to allow the agency an        preauthorization to travel to the United States without a visa),
opportunity to better explain its rescission decision.             id. § 212.5, and a limited class of public assistance, such as
                                                                   state and federal aid for medical emergencies, 8 U.S.C. §§
                                                                   1611(b)(1), 1621(b)(1). Benefits like these allowed DACA
                                                                   recipients to work, travel abroad, access credit, and otherwise
                      BACKGROUND
                                                                   lead productive lives during their periods of deferred action.
I. THE IMPLEMENTATION AND RESCISSION OF
DACA                                                               To be considered for deferred action under DACA, an
                                                                   applicant had to provide DHS with certain identifying
  A. Deferred Action for Childhood Arrivals                        information, including her name, mailing address, and contact
In 2012, then-Secretary of Homeland Security Janet                 information. See Decl. of Maria De La Cruz Perales
Napolitano issued a memorandum establishing the DACA               Sanchez (“Perales Decl.”) [ECF No. 28–8] ¶ 11; see also
program, which allowed certain undocumented aliens 1 who           Form I–821D, U.S. Citizenship and Immigration Servs.,
had been brought to the United States as children to be treated    Consideration for Deferred Action for Childhood Arrivals,
as low priorities for removal under the federal immigration        https://www.uscis.gov/i-821d. Although many applicants
                                                                   feared that this information would later be used to
laws. See AR 1. 2 According to the Secretary's memorandum
                                                                   initiate removal proceedings against them, see Perales
(the “DACA Memo”), these young people generally “lacked
                                                                   Decl. ¶¶ 10, 24, the Department assured applicants that
the intent to violate the law” when they entered the United
                                                                   their information would in most cases be “protected from
States as children and, in many cases, “kn[e]w only this
                                                                   disclosure to [U.S. Immigration and Customs Enforcement
country as home” and had “contributed to [the] country in
                                                                   (“ICE”) ] and U.S. Customs and Border Protection (CBP)
significant ways.” AR 1–2. DACA was therefore undertaken
                                                                   for the purpose of immigration enforcement proceedings.”
as “an exercise of ... prosecutorial discretion” to “ensure that
                                                                   See U.S. Citizenship and Immigration Servs., Instructions
our enforcement resources are not expended on these low
                                                                   for Consideration of Deferred Action for Childhood
priority cases.” AR 1.
                                                                   Arrivals, https://www.uscis.gov/i-821d. Relying on these
                                                                   representations, hundreds of thousands of undocumented
DACA was available to any undocumented alien who: (1)
                                                                   aliens applied for and received deferred action under the
came to the United States when she was under the age of
                                                                   DACA program. See, e.g., Perales Decl. ¶ 10; Decl. of John
sixteen; (2) had lived in the United States continuously since
                                                                   Doe # 1 ¶ 6; Decl. of John Doe # 2 ¶ 5. By late 2017, nearly
at least June 15, 2007; (3) was enrolled in school or had
                                                                   800,000 individuals had been granted deferred action under
graduated from high school or been honorably discharged
                                                                   DACA. AR 242.
from the military; (4) had not been convicted of certain
criminal offenses and posed no threat to national security or


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          2 B
                                                                                                                         Page 2
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 39 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

                                                                   id. at 146 n.3 (finding it “unnecessary” to address those
   B. Deferred Action for Parents of Americans                     claims “at this early stage of the proceedings”). It also
Two years after DACA's implementation, DHS issued a                rejected the government's threshold arguments—similar to
second memorandum, this time purporting to establish a             the ones offered here—that the states lacked standing, see
deferred-action program called Deferred Action for Parents         id. at 150–63, that the INA deprived the court of subject-
of Americans (“DAPA”). AR 37–41. As its name suggests,             matter jurisdiction, see id. at 164–65, and that DAPA's
DAPA would have offered deferred action to parents of U.S.         implementation was unreviewable under the APA, see id. at
citizens or lawful permanent residents who were themselves
                                                                   165–72. 5 The government petitioned for certiorari, and in
                                            3
unlawfully present in the United States. AR 40–41. The             June 2016, an eight-Justice Supreme Court affirmed the Fifth
DAPA memorandum also purported to expand the DACA                  Circuit's judgment by an equally divided vote. See United
program in certain respects: it would have removed the thirty-     States v. Texas, ––– U.S. ––––, 136 S.Ct. 2271, 195 L.Ed.2d
year age cap, made the deferred-action grants last for three       638 (2016) (mem).
years instead of two, and required that an alien need only have
been present in the United States since January 1, 2010 to be      On January 20, 2017, President Donald J. Trump was sworn
eligible. AR 39–40.                                                into office, and his nominee for Secretary of Homeland
                                                                   Security, John F. Kelly, was confirmed that same day.
Before DAPA took effect, a coalition of states, led by Texas,      Six months later, Secretary Kelly issued a memorandum
sued to block its implementation on grounds that it violated       rescinding DAPA, including its expansion of DACA, but
both the APA and the Take Care Clause of the Constitution.         leaving the original DACA program in place. AR 235–236.
See Texas, 86 F.Supp.3d at 604 & n.1, 607 (citing U.S. Const.      The Texas plaintiffs voluntarily dismissed their challenge to
art. II, § 3). The district court granted the states' motion for   DAPA a few months later. See Pls.' Stipulation of Voluntary
a preliminary injunction, concluding that they were likely to      Dismissal, Texas v. United States, No. 14–CV–254, 2017 WL
succeed on their procedural APA claim that DAPA (including         5476770 (S.D. Tex. Sep. 12, 2017), ECF No. 473.
its expansion of DACA) should have been promulgated using
notice and comment. Id. at 671–72; see 5 U.S.C. § 553. In part,
this was because the Department's implementation of DACA              C. The Rescission of DACA
suggested that DAPA would not “genuinely leave[ ] the              On September 5, 2017, three months after DAPA's rescission,
agency and its employees free *218 to exercise discretion.”        then-Acting Secretary of Homeland Security Elaine C.
Texas, 86 F.Supp.3d at 604 at 670 (emphasis, alterations, and      Duke issued a five-page memorandum rescinding DACA
internal quotation marks omitted). The district court found        (the “Rescission Memo”). 6 *219 See AR 252–56. The
that only about 5% of all DACA applications had been denied,       Rescission Memo began by canvassing the procedural history
and the government could not say how many of those had             of the Texas litigation, and then noted that “[a]lthough the
been denied for discretionary reasons. Id. at 609. This led        original DACA policy was not challenged in [that] lawsuit,
the court to conclude that the DAPA Memo's suggestion that         both the district and appellate court decisions relied on
immigration officers could exercise case-by-case discretion        factual findings about the implementation of the 2012 DACA
was “merely pretext.” Id. at 669 n. 101; see Texas, 809            memorandum.” AR 253. Specifically, the memorandum
F.3d at 173 (agreeing that although “[t]he DACA and DAPA           noted that “[t]he Fifth Circuit agreed with the lower court
Memos purport to grant discretion, ... there was evidence from     that DACA decisions were not truly discretionary,” and that
DACA's implementation that DAPA's discretionary language           “[b]oth the district court and the Fifth Circuit concluded
was pretextual”).                                                  that implementation of the program did not comply with the
                                                                   [APA] because the Department did not implement it through
The Fifth Circuit affirmed, holding that the states had            notice-and-comment rulemaking.” AR 253–54.
demonstrated a likelihood of success on the merits not only
of their procedural APA claim, but also on their substantive       The memorandum also stated that in June 2017, after DAPA
APA claim, because DAPA seemed to conflict with the                had been rescinded but before the Texas litigation was
INA's “intricate process for illegal aliens to derive a lawful     voluntarily dismissed, Texas and the other state plaintiffs
immigration classification from their children's immigration       in that case had sent a letter to Attorney General Jeff
status.” 4 Texas, 809 F.3d at 179. But the court expressly         Sessions threatening to challenge DACA in court unless
declined to address the states' constitutional challenges. See     he rescinded the program by September 5, 2017. AR 254;



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       EXHIBIT
                                                                                                                        3 B
                                                                                                                       Page 3
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 40 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

see AR 238–240 (Texas's demand letter). Attorney General          federal courts of *220 appeals, and one has been to the
Sessions then sent a one-page letter to Acting Secretary Duke     Supreme Court. Because these challenges generally involve
(the “Sessions Letter”) instructing her to rescind DACA.          similar administrative and constitutional claims, the Court
AR 251. The Sessions Letter explained that the program            will not address the plaintiffs' assertions in each case in detail.
had been “effectuated by the previous administration through      Nevertheless, a brief overview of this pending litigation
executive action, without proper statutory authority and ...      landscape will be useful to understand the state of DACA's
after Congress' repeated rejection of proposed legislation        rescission today. 7
that would have accomplished a similar result,” and that
“[s]uch an open-ended circumvention of immigration laws
was an unconstitutional exercise of authority by the Executive       A. Regents of the University of California v. DHS
Branch.” Id. The letter also noted that because DACA              The first set of challenges to DACA's rescission was filed
suffered from “the same legal and constitutional defects that     in September 2017 in federal district court in California. See
the courts recognized as to DAPA, it is likely that potentially   Regents of the Univ. of Cal. v. U.S. Dep't of Homeland Sec.,
imminent litigation would yield similar results with respect      279 F.Supp.3d 1011, 1026 (N.D. Cal. 2018). The plaintiffs
to DACA.” Id. The letter instructed Acting Secretary Duke         in those cases are the University of California, the State of
to “consider” implementing “an orderly and efficient wind-        California and several other states, a group of individual
down process” for the program. Id.                                DACA recipients, two California municipalities, and a labor
                                                                  union. See id. Though not formally consolidated, the cases
In light of the Texas litigation and the Sessions Letter,         were all assigned to U.S. District Judge William H. Alsup.
the Rescission Memo concluded, “it is clear that the ...          See Case Management Scheduling Order, Regents, No. 17–
DACA program should be terminated.” AR 255. Given “the            5211 (N.D. Cal. Sept 22, 2017), ECF No. 49.
complexities associated with winding down the program,”
however, the Department decided to “provide a limited             Shortly after the actions were filed, the government filed
window in which it will adjudicate certain requests for DACA      an administrative record consisting of “fourteen documents
and associated applications.” Id. Thus, the Department would      comprising 256 pages of which 187 consisted of published
adjudicate any properly filed DACA applications that were         opinions from the DAPA litigation.” Regents, 279 F.Supp.3d
pending as of September 5, 2017, as well as any new               at 1028. “All non-public materials, some eighty-four
applications for the renewal of DACA benefits that were           documents, actually reviewed by the Acting Secretary
filed on or before October 5, 2017 by persons whose benefits      remained withheld as privileged.” Id. (citation omitted). The
were set to expire on or before March 5, 2018. It would           district court ordered the government to complete the record,
also honor (in most cases) existing grants of deferred action,    denying many of the government's claims of privilege. Id.
work authorization, and advance parole. But it would reject all   at 1028–29. The government petitioned the Ninth Circuit for
other DACA applications, including any initial applications       a writ of mandamus, but the court of appeals denied the
filed after September 5, 2017, and all pending and future         petition. See In re United States, 875 F.3d 1200 (9th Cir.
applications for advance parole under the DACA program.           2017). The government then sought the same relief from the
Effectively, then, DACA benefits were made unavailable to         Supreme Court, which construed the government's mandamus
any alien who had not already applied, and existing DACA          petition as a petition for a writ of certiorari, granted it, vacated
grants would be allowed to expire permanently beginning           the Ninth Circuit's order, and directed the district court to
in March 2018. Finally, like the earlier DACA and DAPA            “first resolve[ ] the Government's threshold arguments,” since
memorandums, the Rescission Memo stated that it “is not           those arguments, “if accepted, likely would eliminate the need
intended to, does not, and may not be relied upon to create any   for the District Court to examine a complete administrative
right or benefit, substantive or procedural, enforceable at law   record.” In re United States, ––– U.S. ––––, 138 S.Ct. 443,
by any party in any administrative, civil, or criminal matter.”   444–45, 199 L.Ed.2d 351 (2017) (per curiam).
AR 256.
                                                                  While the litigation over the administrative record was
                                                                  pending, the plaintiffs filed a motion for preliminary
II. LEGAL CHALLENGES TO DACA'S RESCISSION                         injunctive relief, and the government moved to dismiss the
Since September 2017, legal challenges to DACA's rescission       plaintiffs' complaints both for lack of jurisdiction under
have been filed in federal district courts throughout the         Federal Rule of Civil Procedure 12(b)(1) and for failure to
country. Two of these challenges have made their way to the


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            4 B
                                                                                                                           Page 4
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 41 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

state a claim under Rule 12(b)(6). See Regents, 279 F.Supp.3d      justiciability.” Id. at *8. The government then filed a motion
at 1029. Then, following the Supreme Court's instruction           to dismiss under Rules 12(b)(1) and 12(b)(6). Id.
to first address the government's threshold arguments, the
district court denied the government's Rule 12(b)(1) motion        The district court denied the government's Rule 12(b)(1)
and granted the plaintiffs' motion for a preliminary injunction.   motion (except as to some plaintiffs that the court found
Id. at 1036–37. The injunction directed DHS to resume              lacked standing), see id. at *20, but it later certified its
accepting applications for the renewal of DACA benefits,           decision for an interlocutory appeal, see Batalla Vidal v.
although it did not require the agency to accept new DACA          Nielsen, 16–CV–4756, 2018 WL 333515, at *1 (E.D.N.Y.
applications or to afford current DACA beneficiaries advance       Jan. 8, 2018). The Second Circuit then held the government's
parole. See id. at 1048–49.                                        petition for leave to file an interlocutory appeal in abeyance
                                                                   pending the district court's resolution of the government's
In a separate order entered a few days later, the district court   Rule 12(b)(6) motion and the plaintiffs' motion for a
denied the government's Rule 12(b)(6) motion except as to          preliminary injunction, which the plaintiffs had filed while
the plaintiffs' notice-and-comment and Regulatory Flexibility      issues related to the interlocutory appeal were being litigated.
Act claims. See Regents of the Univ. of Cal. v. U.S. Dep't of      See Certified Order, Nielsen v. Vidal, No. 18–122 (2d Cir. Jan.
Homeland Sec., No 17-CV-05211, 2018 WL 401177, at *2               31, 2018), ECF No. 46.
(N.D. Cal. Jan. 12, 2018). The *221 government appealed
both orders, and the Ninth Circuit set an expedited briefing       A few weeks later, the district court granted the plaintiffs'
schedule. See Order, Regents of the Univ. of Cal. v. U.S. Dep't    motion for a preliminary injunction. See Batalla Vidal v.
of Homeland Sec., No. 18–15068 (9th Cir. Jan. 17, 2018),           Nielsen, 279 F.Supp.3d 401, 437–38 (E.D.N.Y. 2018). The
ECF No. 2. The government also petitioned the Supreme              scope of the court's injunction was the same as in Regents: it
Court for a writ of certiorari before judgment, but the Supreme    required the Department to resume consideration of renewal
Court denied the petition. See Order, Dep't of Homeland Sec.       applications but did not require the consideration of initial
v. Regents of the Univ. of Cal., No. 17–1003 (U.S. Feb. 26,        applications or applications for advance parole. Id. at 437–
2018). The government's appeal is currently pending before         38. The government took an interlocutory appeal, and the
the Ninth Circuit.                                                 next day, the Second Circuit denied the mandamus petition
                                                                   that it had previously held in abeyance and vacated its
                                                                   earlier discovery stay. See Certified Order, In re Nielson,
   B. Batalla Vidal v. Duke                                        No. 17–3345 (2d Cir. Feb. 21, 2018), ECF No. 181. The
The second challenge also came about in September 2017             Second Circuit thereafter granted the government's motion
when Martin Batalla Vidal, an individual DACA beneficiary          to expedite the appeal, which is pending at this time. See
who was already engaged in litigation with the Department          Certified Order, Vidal v. Nielsen, No. 18–485 (2d Cir. Mar. 8,
over the revocation of his employment authorization,               2018), ECF No. 62.
amended his complaint to assert a challenge to DACA's
rescission. See Batalla Vidal v. Duke, No. 16-CV-4756, 2017        While the expedited appeal was pending, the district court
WL 5201116, at *4 (E.D.N.Y. Nov. 9, 2017). His challenge           granted in part and denied in part the government's pending
was later consolidated with two others before Judge Nicholas
                                                                   12(b)(6) motion. 8 See *222 Batalla Vidal v. Nielsen, No.
G. Garaufis of the U.S. District Court for the Eastern District
                                                                   16-cv-4756, 2018 WL 1532370, at *1 (E.D.N.Y. Mar. 29,
of New York. Id. The plaintiffs in the three cases include Mr.
                                                                   2018). The court denied the motion as to plaintiffs' substantive
Batalla Vidal, the State of New York, fourteen other states and
                                                                   APA claims for substantially the same reasons that it had
the District of Columbia, and Make the Road New York, a
                                                                   previously found a substantial likelihood of success on the
nonprofit. See id. at *4 & n.5.
                                                                   merits of those claims, id. at *3, but granted the motion
                                                                   as to their procedural APA and Regulatory Flexibility Act
Shortly after the consolidation of the three actions, another
                                                                   (“RFA”) claims. Id. at *5–6. The court also denied the motion
dispute arose regarding the scope of the administrative record.
                                                                   as to the plaintiffs' equal protection claims, id. at *6–10,
The district court ordered the government to produce certain
                                                                   although it granted the motion as to their information-sharing
documents, see id. at *6–7, and, on the government's petition
                                                                   claim, concluding that the plaintiffs had “not plausibly alleged
for mandamus, the Second Circuit stayed discovery pending
                                                                   that DHS actually changed its information-sharing policy,”
the district court's resolution of “issues of jurisdiction and
                                                                   id. at *11. Finally, the court granted the motion as to



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          5 B
                                                                                                                         Page 5
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 42 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

plaintiffs' procedural due process claim, except as to certain    at 779. As of the date of this decision, neither party has
plaintiffs who alleged that their renewal applications had been   appealed the district court's order, although the time in which
improperly rejected as untimely or were erroneously deemed        to do so has not yet expired. See Fed. R. App. P. 4 (a)(1)(B).
to contain minor clerical errors. Id. at *14.

                                                                  III. THE PRESENT CHALLENGES TO DACA'S
   C. Casa de Maryland v. DHS                                     RESCISSION
The plaintiffs in the third case, CASA de Maryland v.             The cases currently before this Court, NAACP v. Trump
U.S. Dep't of Homeland Security, 284 F.Supp.3d 758 (D.            and Princeton v. United States, were filed in September and
Md. 2018), are individual DACA recipients and several             November 2017, respectively, and have been consolidated
nonprofit organizations. In March 2018, the district court        for purposes of the dispositive motions pending in each. The
(Judge Roger W. Titus) ruled that although DACA's rescission      plaintiffs in the Princeton action are Princeton University,
was reviewable, it did not violate the APA or the Equal           Microsoft Corporation, and Maria de la Cruz Perales
Protection or Due Process Clauses. See id. at 770, 773–77,        Sanchez, a DACA beneficiary and Princeton undergraduate.
779. The district court summarized its decision to depart from    See Compl. (“Princeton Compl.”) [ECF No. 1] at 12.
the Regents and Batalla Vidal courts on the substantive APA       The plaintiffs in the NAACP action *223 are the
claim as follows:                                                 National Association for the Advancement of Colored People
                                                                  (“NAACP”), the American Federation of Teachers (“AFT”),
                                                                  and the United Food and Commercial Workers International
            The decisions to date by courts                       Union (“UFCW”). See First Amended Complaint at 3–
            in California and New York are                        5, NAACP, No. 17–cv–1907 (D.D.C. Oct. 24, 2017),
            premised on the legal conclusion that                 ECF No. 10 (“NAACP FAC”). Both sets of plaintiffs
            DACA is lawful, and therefore, a                      challenge DACA's rescission on various administrative and
            decision to rescind DACA on the                       constitutional grounds, including that it was arbitrary and
            basis of unlawfulness is necessarily                  capricious, see Pls.' Mem. in Supp. of Pls.' Mot. for
            arbitrary and capricious. Respectfully,               Summ. J. (“Princeton MSJ”) at 11–38; that it should have
            this Court disagrees. Regardless of the               undergone notice-and-comment procedures, see id. at 38–41;
            lawfulness of DACA, the appropriate                   that its effects on “small entities” should have been analyzed
            inquiry is whether or not DHS made                    pursuant to the RFA, 5 U.S.C. §§ 601–12, see NAACP FAC
            a reasoned decision to rescind DACA                   16–17; and that it violates the Equal Protection and Due
            based on the Administrative Record ....               Process Clauses of the Fifth and Fourteenth Amendments, see
            Given the fate of DAPA, the legal                     Princeton Compl. at 35–40.
            advice provided by the Attorney
            General, and the threat of imminent                   The government has filed motions to dismiss in both actions.
            litigation, it was reasonable for DHS                 It argues: (1) that plaintiffs' APA claims should be dismissed
            to have concluded—right or wrong                      because DACA's rescission was “committed to agency
            —that DACA was unlawful and                           discretion by law” and is therefore unreviewable under 5
            should be wound down in an orderly                    U.S.C. § 701(a)(2), see Mem. of Law in Supp. of Defs.' Mot.
            manner. Therefore, its decision to                    to Dismiss (“Princeton MTD”) [ECF No. 8] at 14–21; (2)
            rescind DACA cannot be arbitrary and                  that a provision of the INA, 8 U.S.C. § 1252(g), deprives
            capricious.                                           the Court of subject-matter jurisdiction, see id. at 21–24; (3)
                                                                  that all plaintiffs but Ms. Perales Sanchez lack Article III and
                                                                  prudential standing, see id. at 24–25; Mem. in Supp. of Defs.'
                                                                  Mot. to Dismiss, No. 17–cv–1907 (D.D.C. Nov. 8, 2018)
Id. at 767–768 (citation omitted). However, the district
                                                                  (“NAACP MTD”) at 14–18; and (4) that plaintiffs have failed
court did grant one form of relief not granted by the
                                                                  to state a claim under the APA, the RFA, and the Constitution,
courts in Regents or Batalla Vidal: it enjoined DHS from
                                                                  Princeton MTD at 27–44.
“using information provided by Dreamers through the DACA
program for enforcement purposes,” explaining that so doing
                                                                  Plaintiffs have moved for summary judgment only on their
would violate applicable principles of equitable estoppel. Id.
                                                                  APA claims, or alternatively, for preliminary injunctive relief


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        EXHIBIT
                                                                                                                         6 B
                                                                                                                        Page 6
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 43 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

“[t]o the extent the Court wishes to see [the discovery]            Reply in Supp. of their Mot. to Dismiss (“Defs.' Reply”) [ECF
issues [in Regents and Batalla Vidal] litigated before granting     No. 56] at 10.
final judgment to the Plaintiffs.” Princeton MSJ at 3 & n.1.
Unlike the plaintiffs in Regents and Batalla Vidal, however,        The government's position contradicts not only the plain
plaintiffs here have not challenged the completeness of the         language of § 1252(g) but also the Supreme Court's
administrative record, see 5 U.S.C. § 706 (providing that, in       interpretation of that language in Reno v. American–Arab
reviewing agency action, “the court shall review the whole          Anti–Discrimination Committee (“AAADC”), where the
record or those parts of it cited by a party” (emphasis             Court specifically rejected the argument that “the mention
added) ), and the government urges the Court to decide              of three discrete events along the road to deportation was
the pending motions on the current record, see Princeton            a shorthand way of referring to all claims arising from
MTD at 3 (“[T]he Court should either uphold the Rescission          deportation proceedings.” 525 U.S. 471, 482, 119 S.Ct.
Policy and grant this motion if it agrees that the record           936, 142 L.Ed.2d 940 (1999). Rather, the Court explained,
supports Defendants' position, or set aside the Rescission          § 1252(g) applies “only to three discrete actions that
Policy if it disagrees.”). Finally, plaintiffs have also moved      the Attorney General may take: her ‘decision or action’
for a preliminary injunction preventing DHS from sharing            to ‘commence proceedings, adjudicate cases, or execute
or otherwise using DACA beneficiaries' personal information         removal orders.’ ” Id. (listing “part[s] of the deportation
for immigration enforcement purposes. See Princeton MSJ at          process” that fall outside of § 1252(g)'s scope, including
48–53.                                                              “decisions to open an investigation, to surveil the suspected
                                                                    violator, to reschedule the deportation hearing, to include
The Court initially set a motions hearing in this case for          various provisions in the final order that is the product
February 2018, but the hearing was continued at the parties'        of the adjudication, and to refuse reconsideration of that
request pending the government's petition for certiorari before     order”). Because the rescission of DACA is neither the
judgment in the Regents case. See January 26, 2018 Min.             commencement of a proceeding, the adjudication of a case,
Order. That petition was denied in late February, and the Court     nor the execution of a removal order, § 1252(g) is inapplicable
held a motions hearing in mid-March. The parties' motions           here pursuant to the provision's plain language.
are now ripe for decision.
                                                                    The government's only response is that DACA's rescission
                                                                    is a “step toward” the removal of specific aliens. See Defs.'
                                                                    Reply at 10; but see id. at 2 (stressing elsewhere that
                        DISCUSSION
                                                                    rescission “does not, in itself, exert the agency's coercive
I. SUBJECT–MATTER JURISDICTION                                      power over any individual”). True, the Supreme Court said
                                                                    in AAADC that § 1252(g) was “specifically directed at
   A. The Immigration and Nationality Act                           the deconstruction, fragmentation, and hence prolongation
The government argues that the Court lacks jurisdiction over        of removal proceedings.” 525 U.S. at 487, 119 S.Ct. 936.
all of plaintiffs' claims—administrative and constitutional         But there is no allegation here that removal proceedings
—under 8 U.S.C. § 1252(g), a provision of the INA that              have yet been initiated against any DACA beneficiary,
states that “no court shall have jurisdiction to hear any           so there are no pending removal proceedings with which
cause or claim by or on behalf of any alien arising from            plaintiffs' challenge might interfere. Cf. id. (concluding that
the decision or action by the Attorney *224 General to              § 1252(g) stripped jurisdiction over selective deportation
commence proceedings, adjudicate cases, or execute removal          claims brought by six aliens who were then in removal
orders against any alien under this chapter.” On its face,          proceedings). Thus, the government's reliance on AAADC
that language removes jurisdiction only as to the three listed      is misplaced, and § 1252(g) does not bar review here.
actions of the Attorney General. The government argues              Accord Regents, 279 F.Supp.3d at 1031–1033 (rejecting the
that “[t]he denial of deferred action is a step toward the          government's § 1252(g) argument); Batalla Vidal, 2017 WL
commencement of removal proceedings against an alien” and           5201116, at *12–13 (same).
that “the INA's careful scheme for [removal] proceedings”
suggests that such denials may be challenged only through
individual removal proceedings, and hence § 1252(g) strips            B. Article III Standing
the Court of jurisdiction over plaintiffs' challenge here. Defs.'   The government also asks the Court to dismiss the claims
                                                                    brought by Princeton and Microsoft, Princeton MTD at 24–


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          7 B
                                                                                                                         Page 7
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 44 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

25, and by all plaintiffs in the NAACP action, see NAACP            the rescission of DACA is germane to the organizational
MTD at 14–17, for lack of Article III standing. In so moving,       plaintiffs' purposes.
the government urges the Court to conduct a “claim-by-claim
analysis” of each plaintiff's standing as to each claim. Defs.'     The germaneness requirement is “undemanding” and
Reply 11.                                                           requires “mere pertinence between litigation subject and
                                                                    organizational purpose.” Humane Soc. of the U.S. v. Hodel,
Such a detailed analysis is unnecessary, however, at least          840 F.2d 45, 58 (D.C. Cir. 1988). Here, the NAACP has
in Princeton. The government does not dispute that the              alleged that its purpose is to “ensure the political, educational,
individual plaintiff, Ms. Perales Sanchez, has Article III          social, and economic equality of all persons,” particularly
standing to assert each claim in the complaint. 9 See Princeton     “people of color.” NAACP Compl. at 3–4. This mission
MTD 24–25 *225 (seeking dismissal only as to the “[n]on-            is “pertinent” to the subject of the litigation here, because
[i]ndividual [p]laintiffs”); Princeton Compl. 30–38 (listing        plaintiffs have alleged that “[n]early all of the DACA
Ms. Perales Sanchez as a plaintiff on each count). And as the       registrants—more than 95%—are people of color,” id. at
Supreme Court has recently reaffirmed, Article III requires         12, and that DACA confers various educational, social, and
only that “[a]t least one plaintiff ...have standing to seek each   economic benefits on those individuals, see id. at 2. At
form of relief requested in the complaint.” Town of Chester         this stage of the litigation, these allegations are sufficient to
v. Laroe Estates, Inc., ––– U.S. ––––, 137 S.Ct. 1645, 1651,        establish the NAACP's standing—which, in turn, is sufficient
198 L.Ed.2d 64 (2017). In Princeton, that “one plaintiff” is        to establish the standing of the other two plaintiffs in the
Ms. Perales Sanchez, and no further analysis of any other           NAACP action. See Hodel, 840 F.2d at 59 (concluding that
plaintiff's standing is necessary.                                  an association's “members' aesthetic interest in viewing live
                                                                    animals and birds” was sufficiently germane to a lawsuit
In NAACP, however, there is no individual plaintiff. The            whose purpose was “keeping animals and birds alive and
organizational plaintiffs—the NAACP and two labor unions            well”). Thus, at least one plaintiff has standing to assert every
—therefore must rely on their own standing to survive the           claim in both of the actions currently before the Court, and
government's motion to dismiss. These plaintiffs assert that        the government's motions to dismiss for lack of standing will
they have “associational standing,” which requires each of          be denied.
them to plead that “(1) at least one of its members would
have standing to sue in his or her own right; (2) the interests
                                                                    II. ADMINISTRATIVE CHALLENGES
it seeks to protect are germane to its purpose; and (3)
                                                                    As noted above, plaintiffs assert various administrative
neither the claim asserted nor the relief requested requires the
                                                                    challenges to DACA's rescission, including that it was
participation of an individual member of the organization in
                                                                    arbitrary and capricious, that it required notice and comment,
the suit.” AARP v. EEOC, 226 F.Supp.3d 7, 16 (D.D.C. 2016)
                                                                    and that it ran afoul of RFA's requirement that an agency
(citation omitted). As in Princeton, if one of the three NAACP
                                                                    consider the effects of its actions on small entities. The
plaintiffs has standing, then an analysis of the remaining
                                                                    government raises two threshold arguments that apply only to
plaintiffs' standing is unnecessary.
                                                                    plaintiffs' administrative claims: first, that DACA's rescission
                                                                    was unreviewable under the APA's carve-out for actions
The parties do not dispute that the NAACP plaintiffs meet
                                                                    “committed to agency discretion by law,” 5 U.S.C. § 701(a)
the third prong of the test for representational standing—
they do. See NAACP MTD at 16–17 (not arguing that the               (2); 11 and second, that plaintiffs fall outside the “zone of
participation of individual members should be required).            interests” protected by the APA and RFA. The Court will
And although the government contends that the NAACP                 first address the government's threshold arguments and then
plaintiffs fail the first prong because their complaint does        proceed to the merits of plaintiffs' claims.
not “name a specific member with standing,” see id. at 16,
each plaintiff provided an anonymous affidavit from at least
                                                                       A. Reviewability
one of its members stating that the member was a DACA
                                                                    The APA “applies, according to the provisions thereof, except
beneficiary, see, e.g., Princeton MSJ, Ex. W [ECF No. 28–17]
                                                                    to the extent that—(1) statutes preclude judicial review; or
(declaration of NAACP member), and the government does
                                                                    (2) agency action is committed to agency discretion by law.”
not seriously dispute—nor could it—that these affidavits are
                                                                    5 U.S.C. § 701(a). The Supreme Court has explained the
sufficient. 10 Thus, *226 the only remaining issue is whether       difference between § 701(a)(1) and (a)(2) as follows:


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            EXHIBIT
                                                                                                                             8 B
                                                                                                                            Page 8
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 45 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

                                                                  judgment for the agency, holding that its decision not to act
                                                                  was unreviewable under § 701(a)(2), but the court of appeals
            The former applies when Congress                      reversed with instructions to order the agency to “fulfill its
            has expressed an intent to preclude                   statutory function.” Id. at 825–27, 105 S.Ct. 1649.
            judicial review. The latter applies
            in different circumstances; even                      The Supreme Court granted certiorari and reversed.
            where Congress has not affirmatively                  “[A]gency decisions to refuse enforcement,” the Court
            precluded review, review is not to be                 explained, are “general[ly] unsuit[able] for judicial review”
            had if the statute is drawn so that                   for several reasons. Id. at 831, 105 S.Ct. 1649. Such decisions
            a court would have no meaningful                      call for “a complicated balancing of a number of factors which
            standard against which to judge the                   are peculiarly within [the agency's] expertise,” including
            agency's exercise of discretion. In                   “whether agency resources are best spent on this violation or
            such a case, the statute (‘law’)                      another, whether the agency is likely to succeed if it acts, [and]
            can be taken to have ‘committed’                      whether the particular enforcement action requested best fits
            the decisionmaking to the agency's                    the agency's overall policies.” Id. Moreover, nonenforcement
            judgment absolutely.                                  decisions generally do not involve the exercise of “coercive
                                                                  power over an individual's liberty or property rights”; they
                                                                  provide no “focus for judicial review”; and they “share[ ] to
Heckler v. Chaney, 470 U.S. 821, 828, 105 S.Ct. 1649, 84          some extent the characteristics of the decision of a prosecutor
                                                                  in the Executive Branch not to indict—a decision which has
L.Ed.2d 714 (1985) (emphasis added). Thus, in determining
                                                                  long been regarded as the special province of the Executive
whether a particular agency action is “committed to agency
                                                                  Branch.” Id. at 832, 105 S.Ct. 1649. For these reasons,
discretion by law,” courts ask whether “statutes are drawn in
                                                                  such decisions have “traditionally been ‘committed to agency
such broad *227 terms that in a given case there is no law to
                                                                  discretion,’ and we believe that the Congress enacting the
apply.” Id. (citations and internal quotation marks omitted);
                                                                  APA did not intend to alter that tradition.” Id. Thus, the Court
see also Drake v. FAA, 291 F.3d 59, 70 (D.C. Cir. 2002)
                                                                  concluded, “an agency's decision not to take enforcement
(“[T]he ‘no law to apply’ formula has come to refer to the
                                                                  action should be presumed immune from judicial review
search for substantive legal criteria against which an agency's
                                                                  under § 701(a)(2).” Id. The Court was careful to note,
conduct can be seriously evaluated.”).
                                                                  however, that this presumption of unreviewability “may be
                                                                  rebutted where the substantive statute has provided guidelines
One category of agency action that the Court has held to
                                                                  for the agency to follow in exercising its enforcement
be “presumptively unreviewable” under § 701(a)(2) is an
agency's decision “not to institute enforcement proceedings.”     powers.” Id. at 833, 105 S.Ct. 1649. Critically for purposes of
                                                                  this case, moreover, the Court reserved judgment on whether
Lincoln v. Vigil, 508 U.S. 182, 191, 113 S.Ct. 2024, 124
                                                                  the presumption applies where an agency “refuse[s] ... to
L.Ed.2d 101 (1993) (citing Chaney, 470 U.S. at 831, 105 S.Ct.
                                                                  institute proceedings based solely on the belief that it lacks
1649). The Supreme Court first identified this presumption in
                                                                  jurisdiction.” Id. at 833 n.4, 105 S.Ct. 1649 (internal quotation
Chaney, a case in which a group of death-sentenced prisoners
                                                                  marks omitted).
petitioned the Food and Drug Administration (“FDA”) to
prevent the use in lethal injections of certain drugs that the
                                                                  Although the Supreme Court has not yet answered
agency had not approved for that purpose. See 470 U.S.
                                                                  the question reserved in Chaney, the D.C. Circuit has
at 823, 105 S.Ct. 1649. The FDA refused, explaining not
                                                                  addressed it. In Crowley Caribbean Transport, Inc. v.
only that was it “unclear” that it had “jurisdiction over the
                                                                  Pena, for example, the issue was whether Chaney's
unapproved use of approved drugs for human execution,” but
                                                                  presumption of unreviewability applied to *228 the
also that given the absence of any “danger to the public health
                                                                  Maritime Administration's refusal to take an enforcement
or a blatant scheme to defraud,” even if the agency did have
                                                                  action under a provision of the Merchant Marine Act of 1936
jurisdiction, it would “decline to exercise [that jurisdiction]
                                                                  (the “1936 Act”) that the agency thought was inapplicable
under [its] inherent discretion to decline to pursue certain
                                                                  as a matter of law. See 37 F.3d at 672–73. The D.C. Circuit
enforcement matters.” Id. at 824–25, 105 S.Ct. 1649. The
                                                                  began by noting that Chaney had reserved judgment on almost
plaintiffs filed suit, seeking an order directing the FDA to
                                                                  exactly this issue and then observed that two intervening
take enforcement action. The district court granted summary


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           9 B
                                                                                                                          Page 9
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 46 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

circuit decisions seemed to have answered the question in          notion of carving reviewable legal rulings out from the middle
contradictory ways. See id. at 675–76 (citing Safe Energy          of non-reviewable actions.” Crowley, 37 F.3d at 676. Thus,
Coal. of Mich. v. U.S. Nuclear Regulatory Comm'n, 866 F.2d         the court held, there was “no basis for review of the Maritime
1473, 1477 (D.C. Cir. 1989) (presumption of unreviewability        Administrator's single-shot non-enforcement decision.” Id.
applied to the agency's refusal, based on its interpretation
of its own regulations, to take enforcement action against         The D.C. Circuit in Crowley was careful to preserve
a nuclear reactor); Int'l Union, United Auto., Aerospace &         another line of circuit precedent, however, which holds that
Agric. Implement Workers of Am. v. Brock, 783 F.2d 237,            Chaney's presumption of unreviewability does not apply to
244–45 (D.C. Cir. 1986) (presumption of unreviewability did        “an agency's announcement of its interpretation of a statute,
not apply to the Department of Labor's refusal, based on its       even when that interpretation is advanced in the context of
interpretation of the labor laws, to take enforcement action in    a decision not to take enforcement action.” Edison Elec.
response to a union complaint) ).                                  Inst. v. EPA, 996 F.2d 326, 333 (D.C. Cir. 1993) (citations
                                                                   and internal *229 quotation marks omitted). 13 The key
After noting that “[a]s a circuit, we seem to have no              difference, the Crowley court explained, was that while the
explicit rule on how to proceed when we have inconsistent          case before it involved an agency's refusal to act on a single
precedents,” id. at 675, the court relied on language from         complaint, those prior cases involved “an agency's statement
an intervening Supreme Court decision, ICC v. Brotherhood          of a general enforcement policy” that was either “expressed ...
of Locomotive Engineers (“BLE”), 482 U.S. 270, 107 S.Ct.           as a formal regulation after the full rulemaking process ...
2360, 96 L.Ed.2d 222 (1987), to resolve the intra-circuit split.   or ... otherwise articulated ... in some form of universal policy
BLE held that an agency's refusal to reconsider a decision         statement.” Crowley, 37 F.3d at 676. The court then pointed
on the basis of “material error”—that is, because it was           out the “ample reasons for distinguishing the two”:
erroneous when made, not because of changed circumstances
or newly discovered evidence—is “committed to agency                 [First,] general statements [of enforcement policy] ... are
discretion by law” under § 701(a)(2), even if it is based on         more likely to be direct interpretations of the commands
the agency's interpretation of a statute. Id. at 278–84, 107         of the substantive statute rather than the sort of mingled
S.Ct. 2360. In reaching this conclusion, the Supreme Court           assessments of fact, policy, and law that drive an individual
rejected what it took to be the concurrence's suggestion that        enforcement decision and that are, as Chaney recognizes,
“if [an] agency gives a ‘reviewable’ reason for otherwise            peculiarly within the agency's expertise and discretion.
unreviewable action, the action becomes reviewable.” 12 Id.          Second, an agency's pronouncement of a broad policy
at 283, 107 S.Ct. 2360. To refute this proposition, the Court        against enforcement poses special risks that it ‘has
explained,                                                           consciously and expressly adopted a general policy that
                                                                     is so extreme as to amount to an abdication of its
                                                                     statutory responsibilities,’ a situation in which the normal
                                                                     presumption of non-reviewability may be inappropriate.
             it is enough to observe that a common
                                                                     Finally, an agency will generally present a clearer (and
             reason for failure to prosecute
                                                                     more easily reviewable) statement of its reasons for
             an alleged criminal violation is
                                                                     acting when formally articulating a broadly applicable
             the prosecutor's belief (sometimes
                                                                     enforcement policy ....
             publicly stated) that the law will not
             sustain a conviction. That is surely an               Id. at 677 (quoting Chaney, 470 U.S. at 833 n.4, 105 S.Ct.
             eminently “reviewable” proposition,                   1649). Thus, the court concluded in Crowley, an individual
             in the sense that courts are well                     nonenforcement decision is presumptively unreviewable
             qualified to consider the point; yet                  even if it is based solely on legal grounds, even though “an
             it is entirely clear that the refusal to              agency's statement of a general enforcement policy may be
             prosecute cannot be the subject of                    reviewable for legal sufficiency.” Id. at 676–677.
             judicial review.
                                                                   The D.C. Circuit has applied Crowley only once, in OSG
                                                                   Bulk Ships, Inc. v. United States, 132 F.3d 808 (D.C. Cir.
Id. Citing this passage, the Crowley court concluded that          1998). In that case, a plaintiff challenged the Maritime
BLE, “though not in the Chaney context, squarely rejects the       Administration's longstanding policy of refusing to enforce


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           10 B
                                                                                                                         Page 10
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 47 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

a different provision of the 1936 Act against certain vessels.     it simply removes a mechanism by which certain aliens
See id. at 811 (explaining that the agency had “long allowed”      otherwise could have been considered for deferred action.
vessels built with the aid of a federal subsidy that was           Thus, like the FDA's nonenforcement decision in Chaney,
reserved for ships that would be operated exclusively in           there are no agency proceedings here to provide a “focus
foreign trade to enter the domestic shipping market at             for judicial review,” 470 U.S. at 832, 105 S.Ct. 1649, and
the end of their economic lives). Citing Crowley for the           DACA's rescission does not itself involve the exercise of
proposition that while “agencies' nonenforcement decisions         coercive power over any person. 14
are generally unreviewable ..., an agency's adoption of a
general enforcement policy is subject to review,” the court        Moreover, Chaney's remaining rationales apply here with
concluded that the Maritime Administration's policy was not        equal force. An agency's decision to revoke a nonenforcement
presumptively unreviewable because it was not a “single-shot       policy involves the same prioritization and resource-
non-enforcement decision.” Id. at 812 (citation omitted).          allocation considerations as its decision to implement such a
                                                                   policy. See Chaney, 470 U.S. at 831, 105 S.Ct. 1649. And
The government contends that Chaney's presumption of               both types of decisions are substantially immunized from
unreviewability applies here. See Princeton MTD at 17. Like        judicial review in the criminal context. See United States v.
the FDA's refusal to take the enforcement actions at issue in      Armstrong, 517 U.S. 456, 464, 116 S.Ct. 1480, 134 L.Ed.2d
Chaney, the government argues, DHS's decision to rescind a         687 (1996) (“[T]he decision whether or not to prosecute ...
deferred-action policy like DACA involves a “complicated           generally rests entirely in [the prosecutor's] discretion[,] ...
balancing” of the agency's enforcement and resource-               subject to constitutional constraints.” (citations omitted) ).
allocation priorities, and it resembles the “[c]hanges in policy   Thus, although the D.C. Circuit has at times warned against
as to criminal prosecutorial *230 discretion” that “regularly      extending Chaney “outside of [the] context” of “decisions not
occur within and between presidential administrations.”            to take enforcement action,” Robbins v. Reagan, 780 F.2d
Defs.' Reply at 2–3, 26. Moreover, the Supreme Court               37, 46 (D.C. Cir. 1985) (rejecting Chaney's application to a
has said that the concerns that counsel against judicial           decision to withhold federal funding from a homeless shelter),
review in the criminal context are “greatly magnified in the        *231 this Court has little difficulty concluding that Chaney
deportation context,” where delaying removal “is often the         extends to the revocation of nonenforcement decisions.
principal object of resistance to a deportation proceeding”
and where delays “permit and prolong a continuing violation”       Second, plaintiffs contend that under Crowley and OSG,
of the federal immigration laws. AAADC, 525 U.S. at 490,           any general enforcement policy is exempt from Chaney's
119 S.Ct. 936. Nor do Crowley and OSG apply here, the              presumption of unreviewability, regardless of whether it is
government argues, because those cases involved an agency's        premised on a legal interpretation. See Pls.' Opp'n at 7; Tr.
interpretation of a specific statutory provision, whereas this     Of Mots. Hr'g [ECF No. 64] (“Oral Arg. Tr.”) at 21:6–11.
case involves the agency's evaluation of its overall statutory     Concededly, there is some language in the post-Crowley case
authority.                                                         law to support this view. See, e.g., OSG, 132 F.3d at 812
                                                                   (stating that “an agency's adoption of a general enforcement
Plaintiffs resist the application of Chaney's presumption          policy is subject to review”); Ass'n of Civilian Technicians,
on two grounds. First, they argue, Chaney itself involved          Inc. v. Fed. Labor Relations Auth., 283 F.3d 339, 343 (D.C.
a decision not to enforce a statute, whereas DACA's                Cir. 2002) (noting “our assumption in Crowley that a district
rescission was, in essence, a decision to resume enforcing         court might have jurisdiction over an agency's articulation of
the immigration laws. Pls.' Opp'n to Defs.' Mot. to Dismiss        its general enforcement policy”).
(“Pls.' Opp'n”) [ECF No. 23] at 6. This matters because two
of Chaney's reasons for its presumption apply “unique[ly] to       But plaintiffs' reading of this language is unpersuasive for
non-enforcement decisions”: the absence of the exercise of         at least two reasons. First, it is in substantial tension with
“coercive power” over any person, and the lack of any “focus       Chaney itself, where the plaintiffs had asked the FDA to take
for judicial review.” Id.                                          “various investigatory and enforcement actions” against drug
                                                                   manufacturers, state prisons, and “all those in the chain of
This distinction is unpersuasive. For one thing, the rescission    distribution who knowingly distribute or purchase the drugs
of DACA does not actually require the Department to                [at issue] with intent to use them for human execution.”
initiate removal proceedings against any specific alien; rather,   470 U.S. at 824, 105 S.Ct. 1649; see id. at 842, 105 S.Ct.



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          11 B
                                                                                                                        Page 11
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 48 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

1649 (Marshall, J., concurring in the judgment) (noting that        involved an agency's determination that a specific statutory
“the number of people currently affected by the alleged             provision applied to a particular course of conduct, whereas
misbranding is around 200”). These facts suggest that the           this case—like Chaney—involves an agency's determination
FDA's refusal to act in that case was more than just a              as to the scope of its statutory (and here, also constitutional)
one-off nonenforcement decision. 15 Second, plaintiffs' broad       authority. See Oral Arg. Tr. at 57:24–58:9 (arguing that
reading of Crowley and OSG is unnecessary to support the            Crowley applies only “where there's an interpretation of
holdings of those cases, which both involved nonenforcement         a substantive provision of the statute”); id. at 8:12–15
decisions based solely on agency statutory interpretation.          (“Plaintiffs nowhere point to any provision in the INA that
See Crowley, 37 F.3d at 672–73; OSG, 132 F.3d at 810                would substantively constrain the Secretary's decision ... to
Better, then, to adhere to the lines that the D.C. Circuit          rescind or discontinue DACA.”). But this strikes the Court
and the Supreme Court have actually drawn: between legal            as a distinction without a difference. To say that a particular
interpretations couched as broad enforcement policies (which        agency action is “without statutory authority” is simply to
are reviewable, as in OSG), individual enforcement decisions        say that no statutory provision authorizes that action; in
(which are presumptively unreviewable, as in Crowley), and          a sense, therefore, it is a determination of the substantive
discretionary enforcement policies (which are presumptively         content of each statutory provision that might plausibly apply.
unreviewable, as in Chaney itself).                                 See, e.g., 6 U.S.C. § 202(5) (authorizing the Department
                                                                    to “[e]stablish[ ] national immigration enforcement policies
Indeed, the government's reading of Crowley and OSG                 and priorities”). The Court fails to perceive any meaningful
proceeds essentially along these lines. In the government's         difference between an agency's conclusion that it lacks
view, those cases stand for the proposition that “if [an]           statutory authority and its interpretation of a specific statutory
agency's interpretation of a statute is embedded in a non-          provision. See City of Arlington v. FCC, 569 U.S. 290, 299–
reviewable enforcement policy, the former may be reviewable         300, 133 S.Ct. 1863, 185 L.Ed.2d 941 (2013) (rejecting,
as such,” but “the enforcement policy itself” is presumptively      for purposes of determining the proper standard of judicial
insulated from review. Defs.' Reply at 6 (emphasis added).          review, a similar distinction between “jurisdictional” and
Thus, according to the government, Crowley and OSG                  “nonjurisdictional” agency interpretations and concluding
address the “flipside” of the Supreme Court's dictum in             that “there is no difference, insofar as the validity of agency
BLE: just as an otherwise unreviewable agency action (like          action is concerned, between an agency's exceeding the scope
a refusal to reconsider an earlier decision, as in BLE, or a        of its authority (its ‘jurisdiction’) and its exceeding authorized
nonenforcement decision, as in Chaney and Crowley) does             application of authority that it unquestionably has”). The
not become reviewable simply because the agency acts on the         government's attempt to avoid Crowley and OSG on these
basis of its interpretation of a statute, an otherwise reviewable   grounds therefore fails.
interpretation of a statute does not become presumptively
unreviewable simply because the agency characterizes it as          The government's reliance on BLE is equally unavailing.
an exercise of enforcement discretion. See Oral Arg. Tr. at         For one thing, as Crowley recognized, BLE addressed the
15:5–13.                                                            reviewability of enforcement decisions only in dictum; its
                                                                    actual holding concerned the reviewability of an agency's
The Court has no quarrel with this statement of the law as          refusal to reconsider a prior decision. See Crowley, 37 F.3d
a general matter, but it is unpersuaded by the government's         at 676; BLE, 482 U.S. at 278–84, 107 S.Ct. 2360. Moreover,
 *232 attempt to apply that law to this case. The government        the best account of BLE is the one that the D.C. Circuit
contends that the Crowley/OSG exception does not apply              actually gave in Crowley, where the court relied on BLE
here because the Rescission Memo “does not contain an               to conclude that Chaney's presumption of unreviewability
embedded interpretation of the INA (or any other statute).”         applies to individual nonenforcement decisions. See Crowley,
Defs.' Reply at 6. But the Sessions Letter makes clear that         37 F.3d at 676–77. In the same breath, however, the D.C.
DACA's rescission was based (at least in significant part) on       Circuit reaffirmed its view that general enforcement policies
the Attorney General's view that the program lacked “proper         are exempt from Chaney's presumption of unreviewability
statutory authority.” AR 251.                                       where they are predicated solely on the agency's view of
                                                                    what the law requires. See id. This treatment of BLE by
As best the Court can tell, the government's response is            the Crowley court is not only sensible—after all, BLE's
that Crowley and OSG are distinguishable because they



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            EXHIBIT
                                                                                                                             12 B
                                                                                                                           Page 12
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 49 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

dictum concerned a prosecutor's decision not to bring a single     priorities (a discretionary reason). See 470 U.S. at 824–25,
criminal charge—but it is also binding on this Court.              105 S.Ct. 1649.

Nor do the concerns that counsel against judicial review in        It is not difficult to imagine a case where a court's preliminary
the immigration context carry much force where, as here, a         disapproval of an agency's nonenforcement policy could lead
party seeks judicial review of a legal judgment embedded in        the agency to rescind that policy for bona fide discretionary
an immigration enforcement policy. Unlike judicial review          reasons. See Chaney, 470 U.S. at 831, 105 S.Ct. 1649
of individual removal proceedings, review of an enforcement        (identifying “whether the agency is likely to succeed if it
policy does not itself delay the removal of any specific           acts” as one of several such reasons). For example, the agency
alien. See AAADC, 525 U.S. at 490–91, 119 S.Ct. 936                could conclude that the costs of defending the policy in court
(noting that delay “is often the principal object of *233          would outweigh its benefits to the public, or that the negative
resistance to a deportation proceeding” and that it prolongs       publicity that would surround the litigation would undermine
“an ongoing violation of United States law”). And there is         the policy's effectiveness. In such cases, the decision to
no danger of “chilling law enforcement by subjecting the           rescind would be “discretionary” in a meaningful sense: the
[agency's] motives ... to outside inquiry,” since the court need   agency would have weighed the policy's costs and benefits
only examine the immigration authority's legal reasoning. Id.      and decided that the former outweighed the latter.
at 490, 119 S.Ct. 936 (alteration omitted). Although many
immigration decisions touch on subjects that courts are ill-       But where an agency asserts that a nonenforcement policy
equipped to consider, such as diplomacy or national security,      is unlawful and then asserts “litigation risk” as a separate
see id. at 491, 119 S.Ct. 936, an agency's interpretation          ground for the policy's rescission, there are reasons to be
of a statute is a much more natural subject for judicial           more suspicious. After all, if an agency could insulate from
review. Thus, while immigration policies are generally “so         judicial review any legal interpretation simply by framing it
exclusively entrusted to the political branches of government      as an enforcement policy and then offering as an additional,
as to be largely immune from judicial inquiry or interference,”    “discretionary” justification the assertion that a court would
there are good reasons to scrutinize a policy more carefully       likely agree with the agency's interpretation, then Crowley
when it is based solely on an agency's reading of domestic         would be a dead letter. Moreover, because such an assertion
statutory law. Saavedra Bruno v. Albright, 197 F.3d 1153,          would depend (at least in part) on the correctness of the
1159 (D.C. Cir. 1999).                                             agency's view of the policy's unlawfulness, it would be
                                                                   unlike the independent discretionary ground that triggered
Properly understood, then, the Crowley/OSG exception to            the presumption of unreviewability in Chaney itself. See 470
Chaney's presumption of unreviewability applies to a legal         U.S. at 824–25, 105 S.Ct. 1649 (noting the FDA's statement
interpretation phrased as a general enforcement policy, even       that even if it had jurisdiction, it would still decline to act
if that interpretation concerns the scope of the agency's lawful   pursuant to its *234 “inherent discretion to decline to pursue
enforcement authority. And that is essentially what we have        certain enforcement matters”). For these reasons, litigation-
here.                                                              strategy justifications deserve closer scrutiny when they are
                                                                   accompanied by agency assertions of unlawfulness.
But the government has one final line of defense. According
to the government, DACA was rescinded not only because             Here, the Department rescinded DACA for legal reasons—
of its supposed illegality, but also because of the Attorney       its purported statutory and constitutional defects—and then
General's assessment of what the government now calls              offered as an additional reason the fact that a federal court of
“litigation risk”—that is, the likelihood that DACA would          appeals had held that DAPA, a related but distinct deferred-
have been invalidated had it been challenged in the Texas          action program, likely suffered from similar defects. See
litigation. See Defs.' Reply at 17; AR 254–55. At first blush,     Defs.' Reply at 17 (citing the “litigation risk posed by the
this seems to be a “discretionary” consideration that makes        proceedings in Texas and the consequent potential for massive
this case more like Chaney, where the agency refused to            disruption were the policy [to be] immediately enjoined”).
take enforcement action not only because it thought that           Although this additional justification was not a bare assertion
it lacked jurisdiction (a legal reason), but also because the      that a court would likely agree with the agency's view of
alleged violations did not implicate the agency's enforcement      the law—since it relied on an actual court's view of a
                                                                   concededly similar legal issue—it nonetheless raises many of



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           13 B
                                                                                                                         Page 13
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 50 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

the same concerns. The Crowley/OSG rule would be seriously
undermined if an agency could insulate from judicial review       Here, DACA's rescission was a general enforcement policy
any legal interpretation stated as a general enforcement policy   predicated on DHS's legal determination that the program
simply by pointing to one case where one court tentatively        was invalid when it was adopted. And although *235 the
agreed with the agency on a similar legal issue. Moreover,        government has sought to cast the Department's assessment of
the Department's conclusion that the Fifth Circuit's decision     “litigation risk” as a discretionary justification that brings this
to uphold a preliminary injunction of DAPA suggests that a        case within Chaney's ambit, that justification is insufficiently
court would likely also impose a preliminary injunction of        independent from the agency's evaluation of DACA's legality
DACA necessarily relies on the Department's legal analysis        to trigger Chaney's presumption of unreviewability. Thus,
of the similarities between the two policies—which, like the      the Crowley/OSG exemption applies, and the government's
Department's view of DACA's legality itself, does not qualify     motions to dismiss will be denied to the extent that they assert
for Chaney's presumption of unreviewability. Thus, the Court      § 701(a)(2) as a bar to APA review.
concludes that the Department's litigation-risk justification
was too closely bound up with its evaluation of DACA's
legality to trigger Chaney's presumption of unreviewability          B. Whether Plaintiffs Possess a Cause of Action Under
here.                                                                the APA and RFA
                                                                  The government also argues that the non-individual plaintiffs
When the litigation-risk justification falls away, all that       “lack a cause of action under the APA” because they “cannot
is left to support DACA's rescission is the Department's          meet the zone-of-interest test” used to determine prudential
determination that the program was implemented without            standing. Defs.' Reply at 13–14; see also NAACP MTD at
proper statutory and constitutional authority—a legal             18 (framing this argument as one of “prudential standing”).
determination which, when made in the context of a general        However, “[f]or each claim, if constitutional and prudential
enforcement policy, is not subject to Chaney's presumption        standing can be shown for at least one plaintiff, [the Court]
of unreviewability. Thus, like every other court that has         need not consider the standing of the other plaintiffs to
considered the question thus far, the Court concludes that        raise that claim.” Mt. States Legal Found. v. Glickman,
DACA's rescission was not “committed to agency discretion         92 F.3d 1228, 1232 (D.C. Cir. 1996). Thus, because it is
by law.” 5 U.S.C. § 701(a)(2); see Regents, 279 F.Supp.3d at      undisputed that Ms. Perales Sanchez's interests fall within the
1029–31; Batalla Vidal, 2017 WL 5201116, at *9–12; Casa           zone regulated by the INA, 16 the Court need not consider
De Maryland, 284 F.Supp.3d at 770. The Court will therefore       prudential standing in Princeton. And the NAACP plaintiffs
proceed to the merits of plaintiffs' APA claims.                  have prudential standing for essentially the same reason as
                                                                  Ms. Perales Sanchez: each has members who are DACA
                                                                  beneficiaries and whose interests consequently fall within the
                                                                  zone of interests regulated by the INA. See Hodel, 840 F.2d
                              ***
                                                                  at 61 (concluding that, “[f]or similar reasons [that the court
To summarize: an agency's decision whether to take an             found Article III standing], the interests of [the association's]
enforcement action is presumptively unreviewable, and that        members also fall within the zone of interests protected by the
presumption can normally be rebutted only by pointing to          Endangered Species Act”).
statutory language that constrains the agency's exercise of its
enforcement discretion. See Chaney, 470 U.S. at 832–33, 105       The NAACP plaintiffs' RFA claims are another matter. See
S.Ct. 1649. Under circuit precedent, however, an enforcement      NAACP FAC 75–82 (alleging that the Department failed
decision is exempt from the presumption of unreviewability        to conduct an analysis of the effect of DACA's rescission
if: (1) it is expressed as a general enforcement policy; and      on “small entities,” as required by the RFA). “The RFA
(2) it relies solely on the agency's view of what the law         provides that ‘a small entity that is adversely affected or
requires. See OSG, 132 F.3d at 812; Crowley, 37 F.3d at           aggrieved by final agency action is entitled to judicial
676–677. This rule not only accords with the applicable case      review ....’ ” Nw. Min. Ass'n v. Babbitt, 5 F.Supp.2d 9,
law, but it also preserves the judiciary's role as the ultimate   13 (D.D.C. 1998) (quoting 5 U.S.C. § 611(a)(1) ); see also
arbiter of statutory meaning while at the same time affording     5 U.S.C. § 601(6) (defining a “small entity” to mean, as
agencies breathing space to adopt enforcement policies for        relevant here, a “small organization”); id. § 601(4) (defining
discretionary reasons.                                            a “small organization” to be “any not-for-profit enterprise



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           14 B
                                                                                                                         Page 14
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 51 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

which is independently owned and operated and is not                 Info. Ctr. (EPIC) v. DHS, 653 F.3d 1, 7 (D.C. Cir. 2011).
dominant in its field”). Given this statutory language, “the         “An agency pronouncement will be considered binding as a
RFA extends standing to seek judicial review only to a               practical matter if it either appears on its face to be binding, or
‘small entity.’ ” Babbitt, 5 F.Supp.2d at 13. But as the             is applied by the agency in a way that indicates it is binding.”
government points out, the NAACP plaintiffs' complaint               Id. (citation omitted); see Lincoln, 508 U.S. at 197, 113 S.Ct.
“contains only a single conclusory allegation that [they] fall       2024 (describing general statements of policy as “statements
within the statutory definition, and any factual support for         issued by an agency to advise the public prospectively of
that claim is missing from (and arguably contradicted by)            the manner in which the agency proposes to exercise a
the declarations submitted in support of their motion for            discretionary power” (citation omitted) ).
summary judgment.” Defs.' Reply at 14 (citation omitted)
(quoting Princeton MSJ, Ex. R at 2595 [ECF No. 28–17]                Plaintiffs contend that DACA's rescission has a present
(declaration from the president of the AFT, stating that “[t]he      binding effect because it “presently bars DACA beneficiaries
AFT is a national labor union representing approximately             from obtaining advance parole or applying to renew DACA
1.7 million members”); id. at 2618 (declaration from *236            relief” and “presently bars DHS officials from exercising
the president of the NAACP, stating that “[t]he NAACP is             their prior discretion in reviewing DACA applications or
the nation's largest ... civil rights organization”); id. at 2639–   advance-parole applications.” Princeton MSJ at 40. But this
40 (declaration from the president of the UFCW, stating              characterization of DACA's rescission is misleading. The
that the union “is a labor organization” representing “1.3           Rescission Memo states the Department's intent to “reject all
million members”) ). Thus, the NAACP plaintiffs have not             DACA initial requests” filed after September 5, 2017 and
established prudential standing on their RFA claim, and that         “not [to] approve any new ... applications for advance parole,”
claim will be dismissed.                                             AR 255; thus, its binding effect is “prospective[ ],” Lincoln,
                                                                     508 U.S. at 197, 113 S.Ct. 2024 (citation omitted), rather
                                                                     than “present,” EPIC, 653 F.3d at 7 (citation omitted). 18
   C. Procedural Validity
                                                                     Moreover, the memo expressly *237 states that it places
The Court turns now to the merits of plaintiffs' administrative
                                                                     “no limitations ... on the otherwise lawful enforcement or
claims, beginning with their argument that DACA's rescission
                                                                     litigation prerogatives of DHS,” AR 255, which further
should have undergone notice-and-comment rulemaking.
                                                                     suggests that it is without present binding effect, cf. McLouth
The APA generally requires notice-and-comment procedures
                                                                     Steel Products Corp. v. Thomas, 838 F.2d 1317, 1319
whenever an agency creates, amends, or repeals a rule. 17            (D.C. Cir. 1988) (“If a statement denies the decisionmaker
See 5 U.S.C §§ 551(5), 553(b)–(c). A rule is exempt                  discretion ... so that he, she, or they will automatically decline
from this requirement, however, if it is an “interpretative          to entertain challenges to the statement's position, then the
rule[ ], general statement[ ] of policy, or rule[ ] of agency        statement is binding ....”).
organization, procedure, or practice.” Id. § 553(b)(A). Here,
plaintiffs assert that DACA's rescission was a “substantive”         Finally, the fact remains that the Rescission Memo withdrew
or “legislative” rule that should have undergone notice and          a prior memorandum, which was itself issued without notice
comment, Princeton MSJ at 38–41, while the government                and comment, regarding how DHS intended to “exercise [its]
contends that DACA's rescission was “a general statement             prosecutorial discretion.” AR 1. The Rescission Memo is
of policy regarding how DHS will exercise its enforcement            therefore a clear example of a “statement[ ] by an agency to
discretion,” Defs.' Reply at 27. On this point, the government       advise the public prospectively of the manner in which the
has the better of the argument. Accord Regents, 2018 WL              agency proposes to exercise a discretionary power.” Lincoln,
401177, at *2 (dismissing the notice-and-comment challenge           508 U.S. at 197, 113 S.Ct. 2024 (citation omitted); see
to DACA's rescission); Batalla Vidal, 2018 WL 1532370,               Regents, 2018 WL 401177, at *2 (“For the same reasons that
at *5–6 (same); Casa De Maryland, 284 F.Supp.3d at 772               the promulgation of DACA needed no notice and comment,
(same).                                                              its rescission needed no notice and comment.”). Hence, the
                                                                     rescission of DACA was exempt from notice and comment as
The key question in distinguishing between legislative rules
                                                                     a general statement of agency policy. 19
(which must undergo notice and comment) and general
statements of policy (which need not) is whether the statement
in question has a “present binding effect.” Elec. Privacy              D. Substantive Validity



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             EXHIBIT
                                                                                                                              15 B
                                                                                                                            Page 15
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 52 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

The APA provides that a court “shall ... hold unlawful and           were adequate, its conclusion was erroneous, see id. at 17–
set aside agency action ... found to be ... arbitrary, capricious,   27. The Court agrees that DHS's decision was inadequately
an abuse of discretion, or otherwise not in accordance with          explained, and hence it need not address the alternative
law.” 5 U.S.C. § 706(2)(A). To satisfy this standard, an             argument that DHS's conclusion was substantively incorrect.
agency must “examine the relevant data and articulate a
satisfactory explanation for its action including a rational         “One of the basic procedural requirements of administrative
connection between the facts found and the choice made.”             rulemaking is that an agency must give adequate reasons for
Encino Motorcars, LLC v. Navarro, ––– U.S. ––––, 136 S.Ct.           its decisions.” Encino Motorcars, 136 S.Ct. at 2125. Thus,
2117, 2125, 195 L.Ed.2d 382 (2016) (quoting Motor Vehicle            when an agency reverses a prior decision, it must “provide
Mfrs. Ass'n of U.S. v. State Farm Mut. Auto. Ins. Co., 463           a reasoned explanation for the change.” Id. That explanation
U.S. 29, 43, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983) ). “[I]f          need not be “more detailed ... than what would suffice for a
an agency relies on two grounds for a decision, a court may          new policy created on a blank slate,” but it must address the
sustain it if one is valid and if the agency would clearly have      “facts and circumstances that underlay or were engendered by
acted on that ground even if the other were unavailable.”            the prior policy,” including any “serious reliance interests.”
Syracuse Peace Council v. FCC, 867 F.2d 654, 657 (D.C. Cir.          Id. at 2125–26 (quoting FCC v. Fox Television Stations, Inc.,
1989). However, because “a reviewing court ... must judge the        556 U.S. 502, 515, 129 S.Ct. 1800, 173 L.Ed.2d 738 (2009)
propriety of [agency] action solely by the grounds invoked           ); see also id. at 2126 (“[A]n ‘unexplained inconsistency’ in
by the agency,” post hoc explanations that the agency did            agency policy ‘is a reason for holding an interpretation to
not articulate when it acted are insufficient. SEC v. Chenery        be an arbitrary and capricious change ....’ ” (alterations and
Corp., 332 U.S. 194, 196, 67 S.Ct. 1760, 91 L.Ed. 1995               citation omitted) ).
(1947).
                                                                     In concluding that DACA was unlawful, DHS purported
Here, the Department never stated, and the government does           to identify both statutory and constitutional defects with
not now contend, that DACA's rescission reflected a change           the program. For its part, the Rescission Memo pointed
in the agency's immigration enforcement priorities. Instead,         to “the Supreme Court's and the Fifth Circuit's rulings”
the government points to two reasons for DACA's rescission:          in the Texas litigation and then cited the Sessions Letter,
first, the Department's legal conclusion that DACA was               see AR 255, which stated that “DACA was effectuated
unconstitutional and without statutory authority; and second,        by the previous administration through executive action,
its assessment of what it now calls “litigation risk”—the            without proper statutory authority and with no established
likelihood that DACA would *238 have been abruptly                   end-date, after Congress's repeated rejection of proposed
enjoined in the Texas litigation. Because these were the             legislation that would have accomplished a similar result.”
only reasons given by the agency, DACA's rescission can              AR 251. The Sessions Letter also stated that “[s]uch an
be sustained only on those grounds, even if the agency               open-ended circumvention of the immigration laws was
could have validly rescinded DACA as an exercise of its              an unconstitutional exercise of authority by the Executive
enforcement discretion. See Sea–Land Serv., Inc. v. Dep't of         Branch,” and later, in its concluding paragraph, it cited the
Transp., 137 F.3d 640, 646 (D.C. Cir. 1998) (“An agency              Executive's duty to “faithfully execute the laws passed by
action, however permissible as an exercise of discretion,            Congress.” Id. It also opined that “the DACA policy has
cannot be sustained ‘where it is based not on the agency's own       the same legal and constitutional defects that the courts
judgment but on an erroneous view of the law.’ ” (citation           recognized as to DAPA.” Id.
omitted) ).
                                                                     This scant legal reasoning was insufficient to satisfy the
                                                                     Department's obligation to explain its departure from its
                                                                     prior stated view that DACA was lawful. In concluding
              1. The Department's Conclusion
                                                                     that DACA was implemented “without statutory authority,”
                 that DACA Was Unlawful
                                                                     neither the Sessions Letter nor the Rescission Memo cited
Plaintiffs first attack DHS's reliance on DACA's purported           any statutory provision with which DACA was in conflict.
unlawfulness as a reason to rescind DACA. They argue both            Cf. Encino Motorcars, 136 S.Ct. at 2127 (rejecting as
that DHS failed adequately to explain its legal conclusion, see      inadequate an agency's statement that a particular statutory
Princeton MSJ at 11–17, and that even if DHS's explanation           exemption “does not include [certain] positions and the



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           16 B
                                                                                                                         Page 16
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 53 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

[agency] recognizes that there are circumstances under which       the fact that DACA had been in place for five years and
the requirements for the exemption would not be met”). True,       had engendered the reliance of hundreds of thousands of
both documents pointed to the Fifth Circuit's decision in          beneficiaries, many of whom had structured their education,
Texas, which held that DAPA likely conflicted with the *239        employment, and other life activities on the assumption that
INA's “intricate process for illegal aliens to derive a lawful     they would be able to renew their DACA benefits. 24 The
immigration classification from their children's immigration       Supreme Court has set aside changes in agency policy for
status.” Texas, 809 F.3d at 179. But the government does           failure to consider reliance interests that pale in comparison to
not meaningfully dispute that, unlike DAPA, “DACA has ‘no          the ones at stake here. See, e.g., Encino Motorcars, 136 S.Ct.
analogue in the INA.’ ” Defs.' Reply at 22 (quoting Regents,       at 2126 (setting aside the Department of Labor's interpretation
279 F.Supp.3d at 1042). Thus, the Fifth Circuit's statutory        of a statutory exemption from the Fair Labor Standards
analysis is inapposite. 20 The Department's conclusion that        Act's overtime-pay requirements, in part because the agency
DACA was implemented without statutory authority—based             had failed to address “decades of industry reliance” on its
only on an incongruous reference to the Fifth Circuit's            prior view that the exemption applied to a particular class
decision on DAPA—therefore cannot support the program's            of employees). Because DHS failed to even acknowledge
rescission.                                                        how heavily DACA beneficiaries had come to rely on
                                                                   the expectation that they would be able to renew their
The Department's explanation for its conclusion that DACA          DACA benefits, its barebones legal interpretation was doubly
was unconstitutional was equally opaque. The Sessions Letter       insufficient and cannot support DACA's rescission.
made a fleeting reference to the Attorney General's “duty
to ... faithfully execute the laws passed by Congress,”
AR 251, which could be read to invoke the President's
                                                                                      *241 2. Litigation Risk
constitutional duty to “take Care that the Laws be faithfully
executed.” See U.S. Const. art. II, § 3. But the letter made       The Department's second justification for DACA's rescission
                                                             21    was its conclusion that, if DACA were challenged in the Texas
no attempt to explain why DACA breached that duty.
This failure was particularly acute in light of a thirty-          litigation, the district court there would enter a “nationwide
three page memorandum prepared in 2014 by the Office of            injunction” that “would have prompted an immediate—and
Legal Counsel (“OLC”), which deduced “from the nature              chaotic—end to the policy.” Defs.' Reply at 15. Plaintiffs
of the Take Care duty” no fewer than “four general ...             contend that this “litigation risk” conclusion was arbitrary
principles governing the permissible scope of enforcement          and capricious and hence cannot sustain DACA's rescission.
discretion” and concluded that DAPA, a similar deferred-           Princeton MSJ at 28–36. They are correct.
action program, was consistent with all of them. AR 9–10,
14–36. 22 And although the *240 Sessions Letter asserted           As an initial matter, plaintiffs assert that the government's
that DACA suffered from “the same ... constitutional defects       litigation-risk argument is an “impermissible post hoc
that the courts recognized as to DAPA,” AR 251, the Fifth          rationalization” of the Department's decision to rescind
Circuit's decision in Texas did not actually identify any          DACA. Princeton MSJ at 28. Here, plaintiffs miss the mark.
such defects. Indeed, it expressly declined to address the         Although both the Rescission Memo and the Sessions Letter
plaintiffs' constitutional claims. See 809 F.3d at 146 n.3. Like   focused primarily on DACA's statutory and constitutional
its evaluation of its statutory authority to implement DACA,       defects, the Sessions Letter did state that DAPA was “enjoined
then, the Department's analysis of DACA's constitutionality        on a nationwide basis” and that “it is likely that potentially
was so barebones that the Court cannot “discern[ ]” the “path”     imminent litigation would yield similar results with respect to
that the agency followed. Encino Motorcars, 136 S.Ct. at 2125      DACA.” AR 251. Moreover, the Rescission Memo went on to
                                                                   cite this concern as grounds for its decision to “wind [DACA]
(citation omitted). 23 Thus, it too cannot support DACA's
                                                                   down in an efficient and orderly manner.” AR 254. Together,
rescission.
                                                                   these statements were sufficient to express the Department's
                                                                   concern that a nationwide injunction in the Texas litigation
The Department's failure to give an adequate explanation of
                                                                   would abruptly shut down the DACA program. See Chenery,
its legal judgment was particularly egregious here in light of
                                                                   332 U.S. at 196, 67 S.Ct. 1760.
the reliance interests involved. See Encino Motorcars, 136
S.Ct. at 2126. The Rescission Memo made no mention of



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          EXHIBIT
                                                                                                                           17 B
                                                                                                                         Page 17
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 54 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

Nevertheless, this concern does not withstand review under        Reply at 15. As the Fifth Circuit has repeatedly recognized,
the familiar arbitrary and capricious standard. See State Farm,   district courts have “broad discretion” to “fashion[ ] equitable
463 U.S. at 43, 103 S.Ct. 2856. First, as already noted, there    relief,” Crawford v. Silette, 608 F.3d 275, 278 (5th Cir. 2010),
was good reason to doubt that the second of the Fifth Circuit's   including injunctive relief, see ODonnell v. Harris County,
holdings in Texas—that DAPA conflicted with the express           882 F.3d 528, 537 (5th Cir. 2018) (noting that a district court's
provisions of the INA, see 809 F.3d at 178–86—would extend        injunction is reviewed for abuse of discretion). In light of this
to DACA, because the INA does not prescribe a statutory           discretion, it strains credulity to suggest that the district court
naturalization process for DACA-eligible individuals. And         would have enjoined DACA immediately and completely
although the Fifth Circuit's holding that DAPA should have        without allowing DHS any opportunity to wind the program
undergone notice-and-comment rulemaking likely would              down. Thus, regardless of the grounds on which the district
have extended to DACA, 25 see id. at 170–78, it simply does       court in Texas might have ultimately invalidated DACA, the
not follow that the district court in Texas was likely to issue   Department's insistence that an “immediate—and chaotic—
an injunction bringing DACA to an abrupt halt.                    end to the policy” would have resulted, Defs.' Reply at 15, is
                                                                  “so implausible that it could not be ascribed to a difference
For one thing, it is black-letter administrative law that when    in view or the product of agency expertise,” State Farm, 463
a court sets aside an agency action as procedurally invalid,      U.S. at 43, 103 S.Ct. 2856, and was therefore arbitrary and
the proper remedy is to remand the action to allow the            capricious.
agency an opportunity to conduct the required notice-and-
comment procedures. See Sugar Cane Growers Co-op. of Fla.
v. Veneman, 289 F.3d 89, 98 (D.C. Cir. 2002) (observing that                                     ***
“[w]e have previously remanded without vacating when the
agency failed to follow notice-and-comment procedures”);          If, as the Court has concluded, see supra Part II.A, an agency's
C. & S.W. Services, Inc. v. EPA, 220 F.3d 683, 692 (5th           general enforcement policy is reviewable to the extent that it is
Cir. 2000) (remanding without vacatur where the agency            premised on a legal judgment, it follows that the agency must
“may well be able to justify its decision ... and it would        explain that judgment in sufficient detail to permit meaningful
be disruptive to vacate [the challenged] rule”). It is true, as   judicial review. 26 See *243 Encino Motorcars, 136 S.Ct.
the government points out, that in Texas the district court       at 2127. Here, the Department's conclusory statements were
preliminarily enjoined DAPA based solely on the program's         insufficient to explain the change in its view of DACA's
failure to have undergone notice-and-comment rulemaking.
                                                                  lawfulness. 27 Moreover, the agency's prediction regarding
See Texas, 86 F.Supp.3d at 677. DAPA was challenged before
                                                                  the outcome of threatened litigation over DACA's validity
it took effect, however. See Texas, 809 F.3d at 149. By
                                                                  —specifically, that the district court in the Texas litigation
contrast, as of September 5, 2017 (the date by which the Texas
                                                                  would immediately halt the program, without any opportunity
plaintiffs *242 had threatened to challenge DACA, see AR
                                                                  for a wind-down—was so implausible that it fails even under
239), DACA would have been in place for over five years, and
                                                                  the deferential arbitrary and capricious standard. DACA's
hundreds of thousands of applicants would have already been
granted deferred action under the program. Thus, assuming         rescission will therefore be set aside. 28
that the district court in the Texas litigation would have
found DACA defective only on procedural grounds (as a fair
                                                                     E. Remedy
reading of the Fifth Circuit's opinion would suggest), it seems
                                                                  Having concluded that DACA's rescission violated the APA,
doubtful that the court would have preliminarily enjoined
                                                                  the question of remedy remains. As an initial matter, the Court
DACA instead of remanding it to the Department, perhaps
                                                                  will reject the government's invitation to confine its grant of
without vacatur, to undergo notice-and-comment rulemaking.
                                                                  relief strictly to the plaintiffs in this action. See Defs.' Reply at
                                                                  44–45. As plaintiffs point out, the D.C. Circuit has previously
On the other hand, if the Texas district court were to
                                                                  rejected an agency's suggestion that “the named plaintiffs
find that DACA was substantively invalid—or indeed,
                                                                  alone should be protected by [an] injunction,” explaining that
unconstitutional—injunctive relief rather than remand may
                                                                  “[w]hen a reviewing court determines that agency regulations
have been the more likely remedy. But it still does not follow
                                                                  are unlawful, the ordinary result is that the rules are vacated
that the district court's injunction would have brought the
                                                                  —not that their application to the individual petitioners is
DACA program to an “immediate” and “chaotic” halt. Defs.'
                                                                  proscribed.” Harmon v. Thornburgh, 878 F.2d 484, 495 n.21


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            EXHIBIT
                                                                                                                             18 B
                                                                                                                           Page 18
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 55 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

(D.C. Cir. 1989). Moreover, as the Fifth Circuit noted in          that the Department could articulate a valid reason for
Texas, the immigration context counsels strongly in favor of       DACA's rescission. For example, it could offer a coherent
nationwide relief: “the Constitution requires ‘an uniform Rule     legal argument that DACA conflicts with the INA or violates
of Naturalization,’ ” 809 F.3d at 187 (quoting U.S. Const.         the President's duty to “take Care that the Laws be faithfully
art. I, § 8), “Congress has instructed that ‘the immigration       executed,” U.S. Const. art. II, § 3, or it could explain why, as a
laws of the United States should be enforced vigorously and        matter of policy, DACA-eligible individuals should no longer
uniformly,’ ” id. at 187–88 (quoting Immigration Reform            be low-priority targets for removal. Accord Batalla Vidal,
and Control Act of 1986, Pub. L. No. 99–603, § 115(1), 100         279 F.Supp.3d at 408 (“Defendants indisputably can end the
Stat. 3359, 3384), “and the Supreme Court has described            DACA program.”). But there is some evidence in the record
immigration policy as ‘a comprehensive and unified system,’        to suggest that the Department would not have rescinded
” id. at 188 (quoting Arizona v. United States, 567 U.S. 387,      DACA but for its supposed illegality. See, e.g., Ex. 119
401, 132 S.Ct. 2492, 183 L.Ed.2d 351 (2012) ). Thus, the           to Princeton MSJ [ECF No. 28–15] at 2003 (congressional
Court concludes that nationwide relief is appropriate here.        testimony of DHS officials that DACA beneficiaries are “a
                                                                   benefit to the country” and that “[w]e need to regularize
The only remaining issue, then, is what form the Court's relief    their status through some legal means”). And although it
should *244 take. “[U]nsupported agency action normally            seems that no court has yet passed judgment on DACA's
warrants vacatur.” Advocates for Highway & Auto Safety v.          constitutionality, at least one court in this district has
Fed. Motor Carrier Safety Admin., 429 F.3d 1136, 1151 (D.C.        concluded that DACA was likely “consistent with, rather
Cir. 2005). But courts have discretion to remand without           than contrary to, congressional policy.” Arpaio v. Obama, 27
vacatur if “there is at least a serious possibility that the       F.Supp.3d 185, 208–09 (D.D.C. 2014) (concluding that the
[agency] will be able to substantiate its decision,” and if        plaintiff's substantive APA challenge to DACA was unlikely
“vacating would be disruptive.” Radio–TV News Directors            to succeed on the merits), aff'd, 797 F.3d 11 (D.C. Cir. 2015)
Ass'n v. FCC, 184 F.3d 872, 888 (D.C. Cir. 1999) (alteration       (affirming only on standing grounds). Thus, although the
in original) (citation omitted); see Allied–Signal, Inc. v. U.S.   substantive flaws in DACA's rescission are curable in theory,
Nuclear Reg. Comm'n, 988 F.2d 146, 150–51 (D.C. Cir. 1993)         the Department may face practical obstacles when attempting
(“The decision whether to vacate depends on the seriousness        to remedy them. Nonetheless, there remains a “nontrivial
of the order's deficiencies ... and the disruptive consequences    likelihood” that the agency could justify DACA's rescission
of an interim change that may itself be changed.” (citation        on remand, WorldCom, Inc. v. FCC, 288 F.3d 429, 434 (D.C.
omitted) ). Alternatively, a court may vacate the unlawful         Cir. 2002), so the first Allied–Signal factor supports remand
action but stay its order of vacatur for a limited time to         without vacatur.
allow the agency to attempt to cure the defects that the court
has identified. See Friends of Earth, Inc. v. EPA, 446 F.3d        The second Allied–Signal factor—the risk of disruption—
140, 148 (D.C. Cir. 2006) (remanding to the district court         also tips slightly in favor of remand without vacatur. On
with instructions to vacate an agency rule but noting that the     the one hand, two courts have already preliminarily *245
district court possessed “remedial discretion ... to stay [its]    enjoined DACA's rescission, see Regents, 279 F.Supp.3d at
order on remand”); Nat. Res. Def. Council, Inc. v. EPA, Civ.       1047–50; Batalla Vidal, 279 F.Supp.3d at 437–38, which
Action No. 16-1861 (JDB), 2018 WL 1568882, at *8 (D.D.C.           suggests that vacatur would cause little disruption, at least
Mar. 30, 2018) (vacating a rule but staying the order of vacatur   initially. 29 On the other hand, neither injunction applies
until such time as the agency promulgated a replacement);          to initial DACA applications, which the Department has
see also A.L. Pharma, Inc. v. Shalala, 62 F.3d 1484, 1492          stopped accepting. Thus, vacating DACA's rescission could
(D.C. Cir. 1995) (remanding and providing for “automatic[ ]”       lead to “an interim change”—an influx of initial DACA
vacatur unless the agency justified its decision within 90         applications—“that may itself be changed” if DHS later
days); Rodway v. USDA, 514 F.2d 809, 817–18 (D.C. Cir.
                                                                   provides a sufficient explanation for DACA's rescission. 30
1975) (remanding and giving the agency 120 days to complete
                                                                   Allied–Signal, 988 F.2d at 150–151 (citation omitted). On
the rulemaking process).
                                                                   balance, therefore, the two Allied–Signal factors tend to favor
                                                                   remand without vacatur.
Here, the first Allied–Signal factor—the seriousness of the
action's defects—favors remand without vacatur, although
                                                                   However, the Court is also mindful that, as several judges
not unequivocally. On the one hand, it is certainly possible
                                                                   of the D.C. Circuit have noted, remand without vacatur


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            19 B
                                                                                                                          Page 19
                Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 56 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

“sometimes invites agency indifference.” In re Core Comm'n,       DACA beneficiaries' personal identifying information to
Inc., 531 F.3d 849, 862 (D.C. Cir. 2008) (Griffith, J.,           initiate immigration enforcement proceedings against them,
concurring) (urging courts “to consider the alternatives to       and plaintiffs seek a preliminary injunction to that effect. Id.
the open-ended remand without vacatur”); see Nat. Res. Def.       at 32–35.
Council v. EPA, 489 F.3d 1250, 1262–64 (D.C. Cir. 2007)
(Randolph, J., concurring) (“A remand-only disposition is, in     In light of its decision to vacate DACA's rescission, the
effect, an indefinite stay of the effectiveness of the court's    Court will defer ruling on the government's motion to
decision and agencies naturally treat it as such.”). This         dismiss plaintiffs' first two constitutional challenges. Because
concern is particularly acute here, where each day that the       plaintiffs have failed to plausibly allege facts to support
agency delays is a day that aliens who might otherwise be         their information-sharing claim, however, that claim will be
eligible for initial grants of DACA benefits are exposed to       dismissed without prejudice.
removal because of an unlawful agency action. Moreover,
although the preliminary injunctions in Regents and Batalla
Vidal currently protect aliens who have already received             A. Challenges to DACA's Rescission
DACA grants, those injunctions are both on expedited appeals      As noted, plaintiffs' constitutional challenges to DACA's
and hence could be reversed in the not-too-distant future.        rescission proceed along two lines. First, plaintiffs argue that
These concerns suggest that time is of the essence here,          DACA's rescission violates the equal protection guarantee of
and the Court need not ignore this reality in crafting a          the Fifth and Fourteenth Amendments, because it deprives
remedy. Cf. Rodway, 514 F.2d at 817–18 (ordering that             undocumented aliens of certain benefits that remain available
regulations concerning the food stamp system be revised           to aliens who are lawfully present in the United States. Pls.'
“with expedition”—that is, within 120 days—because “[i]n          Opp'n at 24–27 (citing Plyler v. Doe, 457 U.S. 202, 102 S.Ct.
matters as vital as basic nutrition there is no excuse for        2382, 72 L.Ed.2d 786 (1982); then Romer v. Evans, 517
delay”).                                                          U.S. 620, 116 S.Ct. 1620, 134 L.Ed.2d 855 (1996) ). Second,
                                                                  plaintiffs maintain that DACA's rescission deprives existing
In light of the Allied–Signal factors, which tip in favor         DACA beneficiaries of their liberty and property interests in
of remand without vacatur, and the troubling humanitarian         renewing their DACA benefits without due process of law. Id.
consequences of the delays that remedy might invite, the          at 27–31.
Court will adopt an intermediate course: it will vacate
DACA's rescission but stay its order of vacatur for 90 days.      The Court will defer ruling on the government's motions
During that time, the Secretary of Homeland Security or           to dismiss these two constitutional claims. To begin with,
her delegate may reissue a memorandum rescinding DACA,            because the Court has already concluded that DACA's
this time providing a fuller explanation for the determination    rescission violates the APA, it is not necessary to address
that the program lacks statutory and constitutional authority.    plaintiffs' constitutional claims now. See Nw. Austin Mun.
Should the Department fail to issue such a memorandum             Util. Dist. No. One v. Holder, 557 U.S. 193, 205, 129
within 90 days, however, the Rescission Memo will be              S.Ct. 2504, 174 L.Ed.2d 140 (2009) (noting that courts
vacated in its *246 entirety, and the original DACA program       generally avoid deciding constitutional issues unnecessarily);
will be restored in full. This means, among other things, that    Texas, 809 F.3d at 146 n.3 (declining to reach plaintiffs'
the agency will be required to resume accepting initial DACA      constitutional challenges to DAPA and instead affirming
applications and applications for advanced parole.                only on APA grounds). Moreover, litigation over similar
                                                                  constitutional issues has either reached or progressed past
                                                                  the motion-to-dismiss stage in three other cases, see Regents,
III. CONSTITUTIONAL CHALLENGES                                    2018 WL 401177, at *2–7; Batalla Vidal, 2018 WL 1532370,
The government has also moved under Rule 12(b)(6) to              at *6–14; Casa de Maryland, 284 F.Supp.3d at 773–777,
dismiss the three constitutional claims asserted in plaintiffs'   and the Court is especially reluctant unnecessarily to address
complaints for failure to state a claim. See Princeton MTD        constitutional issues that have already been thoroughly
37–44; NAACP MTD 37–43. Two of these claims—one                   considered by other courts. Finally, the Department could, on
grounded in equal protection, see Pls.' Opp'n at 24–27, and the   remand, alter DACA's rescission in ways that might affect
other in due process, id. at 27–32—are challenges to DACA's       the merits of plaintiffs' constitutional claims. 31 At this stage
rescission itself. The third argues that the Department may       of the proceedings, then, the Court will defer ruling on
not, consistent with applicable due process principles, use


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         EXHIBIT
                                                                                                                          20 B
                                                                                                                        Page 20
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 57 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

the government's motion to dismiss plaintiffs' constitutional        judgment of the Ohio Supreme Court on such a basis after
challenges to DACA's rescission.                                     the Commission had acted as it did would be to sanction the
                                                                     most indefensible sort of entrapment by the State—convicting
                                                                     a citizen for exercising a privilege which the State clearly
    *247 B. Information–Sharing Claim                                had told him was available to him.”). And in Cox, the Court,
Plaintiffs seek a preliminary injunction preventing DHS              relying on Raley, held that it violated due process to convict
from sharing DACA beneficiaries' personal information with           demonstrators under a statute that prohibited demonstrating
immigration enforcement authorities or otherwise using it            “near” a courthouse where “the highest police officials of
for immigration enforcement purposes. See Princeton MSJ              the city ... in effect told the demonstrators that they could
at 48–53; Pls.' Opp'n at 32–35. The government has moved             meet where they did.” 379 U.S. at 571, 85 S.Ct. 476; see also
to dismiss plaintiffs' information-sharing claim, arguing            Santobello v. New York, 404 U.S. 257, 262, 92 S.Ct. 495, 30
primarily that DHS had previously stated its intent not to           L.Ed.2d 427 (1971) (recognizing a substantive due process
use DACA beneficiaries' personal information in this way             right to enforce the terms of a plea agreement). This argument
and that plaintiffs have not plausibly alleged that the agency       is sufficiently persuasive to support preliminary injunctive
has since changed its policy. See Princeton MTD at 41–42;            relief.
Defs.' Reply at 36–37. The government also contends that
even if the Department had changed its information-sharing           The sticking point here is the second prong—the likelihood
policy, there would be no due-process violation, because that        of irreparable harm. Several factors convince the Court that
policy has always stated that it “may be modified, superseded,       the harm to DACA beneficiaries of having their information
or rescinded at any time.” Princeton MTD at 43 (citation             shared with immigration enforcement authorities, though
omitted); Defs.' Reply at 37–39 (citation omitted).                  likely irreparable, is insufficiently imminent to justify
                                                                     preliminary injunctive relief. League of Women Voters of
To secure preliminary injunctive relief, plaintiffs “must            U.S. v. Newby, 838 F.3d 1, 7–8 (D.C. Cir. 2016) *248
establish (1) that [they are] likely to succeed on the merits,       (harm is irreparable only if it is “so ‘imminent that there is a
(2) that [they are] likely to suffer irreparable harm in the         clear and present need for equitable relief ....’ ” (alterations
absence of preliminary relief, (3) that the balance of equities      and citation omitted) ). For one thing, the Department
tips in [their] favor, and (4) that an injunction is in the public   has recently reaffirmed that its “information-sharing policy
interest.” Winter, 555 U.S. at 20, 129 S.Ct. 365. Here, the          has not changed in any way since it was first announced,
third and fourth prongs of this test—the equities and the            including as a result of the Sept. 5, 2017 memo starting a
public interest—clearly favor plaintiffs, who allege that the        wind-down of the DACA policy.” USCIS, DHS, Frequently
Department intends to use DACA beneficiaries' identifying            Asked Questions: Rejected DACA Requests Q5, https://
information against them despite its earlier assurances that it      www.uscis.gov/daca2017/mail-faqs (last updated Feb. 14,
would not do so, which induced the beneficiaries to provide
                                                                     2018). 32 This fact was enough to persuade one other district
the information in the first place.
                                                                     court to dismiss a similar information-sharing claim. See
                                                                     Batalla Vidal, 2018 WL 1532370, at *10–11. On the other
Plaintiffs have also demonstrated a likelihood of success on
                                                                     hand, two courts have reached the opposite conclusion, see
the merits—as least as to their legal theory. Plaintiffs rely on
                                                                     Regents, 2018 WL 401177, at *4–5; Casa de Maryland, 284
two cases, Cox v. Louisiana, 379 U.S. 559, 85 S.Ct. 476, 13
                                                                     F.Supp.3d at 777–79, and one of those courts has already
L.Ed.2d 487 (1965), and Raley v. Ohio, 360 U.S. 423, 79
                                                                     granted the injunctive relief that plaintiffs seek here, see
S.Ct. 1257, 3 L.Ed.2d 1344 (1959), for the general proposition
                                                                     Amended Order, Casa de Maryland, No. 17–cv–2942 (D.
that “[d]ue process forbids the Government from making
                                                                     Md. Mar. 15, 2018), ECF No. 49 (enjoining the Department
and then breaking promises about the legal consequences
                                                                     from (1) using or sharing DACA beneficiaries' personal
of a specific action.” Princeton MSJ at 48. In Raley, the
                                                                     information except as originally specified on the DACA
Supreme Court found a due process violation where four
                                                                     application forms and instructions and (2) changing its
individuals were convicted of failing to answer questions
                                                                     information-sharing policy without the Court's preapproval).
posed by Ohio's Un–American Activities Commission after
                                                                     But that injunction now in place further belies any suggestion
the chairman of that commission had specifically represented
                                                                     that irreparable harm to DACA beneficiaries is imminent—
to the individuals that they could refuse to answer pursuant
                                                                     their information cannot now be used as they fear. Hence,
to a state-law privilege. See 360 U.S. at 437–38, 79 S.Ct.
                                                                     the Court concludes that plaintiffs have failed to demonstrate
1257; see also id. at 438, 79 S.Ct. 1257 (“[T]o sustain the


 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           EXHIBIT
                                                                                                                            21 B
                                                                                                                          Page 21
                 Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 58 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

that they are entitled to preliminary injunctive relief on their
                                                                       Fortunately, neither Supreme Court nor D.C. Circuit
information-sharing claim, and their motion for preliminary
                                                                       precedent compels such a result. Rather, the cases are
injunctive relief will be denied.
                                                                       clear that courts have the authority to review an agency's
                                                                       interpretation of the law if it is relied on to justify an
The Court also concludes that plaintiffs have failed to
                                                                       enforcement policy, even when that interpretation concerns
state a claim. See Fed. R. Civ. P. 12(b)(6). Plaintiffs
                                                                       the lawful scope of the agency's enforcement discretion. See
point to a discrepancy between a prior statement by the
                                                                       Chaney, 470 U.S. at 832–33, 105 S.Ct. 1649; OSG, 132 F.3d
Department that DACA beneficiaries' information would be
                                                                       at 812; Crowley, 37 F.3d at 676–77. Under this rule, an official
“protected from disclosure” and a later statement issued
                                                                       cannot claim that the law ties her hands while at the same
on the date of DACA's rescission that the information
                                                                       time denying the courts' power to unbind her. She may escape
would not be “proactively” provided to immigration
                                                                       political accountability or judicial review, but not both.
enforcement authorities. See Princeton Compl. ¶ 51. Even
if this discrepancy were sufficient to plausibly allege that
                                                                       Here, the Department's decision to rescind DACA was
DACA beneficiaries' information has been or will be used
                                                                       predicated primarily on its legal judgment that the program
inconsistently with DHS's stated information-sharing policy,
                                                                       was unlawful. That legal judgment was virtually unexplained,
the agency has since reaffirmed its commitment to that prior
                                                                       however, and so it cannot support the agency's decision. And
policy, and the Court may take judicial notice of that fact in
                                                                       although the government suggests that DACA's rescission
ruling on the government's motion to dismiss. See Ashcroft
                                                                       was also predicated on the Department's assessment of
v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
                                                                       litigation risk, this consideration is insufficiently distinct from
(2009) (“To survive a motion to dismiss, a complaint must
contain sufficient factual matter, accepted as true, to ‘state a       the agency's legal judgment to alter the reviewability analysis.
claim to relief that is plausible on its face.’ ” (quoting Bell Atl.   It was also arbitrary and capricious in its own right, and
                                                                       thus likewise cannot support the agency's action. For these
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
                                                                       reasons, DACA's rescission was unlawful and must be set
L.Ed.2d 929 (2007) ); Vasser v. McDonald, 228 F.Supp.3d 1,
                                                                       aside.
10 (D.D.C. 2016) (“Courts may take judicial notice of matters
of a general public nature without converting the motion to
dismiss into one for summary judgment.” (alterations and               For the reasons given above, then, the Court will vacate
                                                                       the Department's September 5, 2017 decision to rescind the
citation omitted) ). 33 Thus, the government's Rule 12(b)(6)
                                                                       DACA program. The Court will stay its order of vacatur for
motion will be granted as to plaintiffs' information-sharing
                                                                       90 days, however, to afford DHS an opportunity to better
claim.
                                                                       explain its view that DACA is unlawful. The Court will also
                                                                       deny the government's motion to dismiss for lack of subject-
                                                                       matter jurisdiction, its motion to dismiss plaintiffs' APA
                     *249 CONCLUSION                                   claims on reviewability grounds, and its motion to dismiss
                                                                       plaintiffs' substantive APA claim; grant the government's
Executive Branch officials possess relatively unconstrained            motion to dismiss plaintiffs' procedural APA claim, the
authority to enforce the law against certain violators but not         NAACP plaintiffs' RFA claim, and plaintiffs' information-
others. Ordinarily, the exercise of that authority is subject          sharing claim; and defer ruling on the government's motion
to review not in a court of law, but rather in the court               to dismiss plaintiffs' remaining constitutional claims. Finally,
of public opinion: members of the public know how their                the Court will also grant plaintiffs' motion for partial summary
elected officials have used their enforcement powers, and              judgment as to their substantive APA claim, deny that motion
they can hold those officials accountable by speaking out,             as to their procedural APA claim, and deny their motion
by petitioning their representatives, or ultimately at the ballot      for preliminary injunctive relief on their information-sharing
box. When an official claims that the law requires her to              claim. A separate order has been issued on this date.
exercise her enforcement authority in a certain way, however,
she excuses herself from this accountability. Moreover, if her
view of the law is incorrect, she may needlessly forego the            All Citations
opportunity to implement appropriate enforcement priorities
and also to demonstrate those priorities to the public.                298 F.Supp.3d 209, 106 Fed. R. Evid. Serv. 233




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               EXHIBIT
                                                                                                                                22 B
                                                                                                                              Page 22
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 59 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233




                                                      Footnotes


1     Some courts, including the Supreme Court, have referred to aliens who are unlawfully present in the United
      States as “illegal” instead of “undocumented.” See, e.g., Texas v. United States, 809 F.3d 134, 148 n.14 (5th
      Cir. 2015) (explaining that this “is the term used by the Supreme Court in its latest pronouncement pertaining
      to this area of the law” (citation omitted) ); but see Mohawk Indust., Inc. v. Carpenter, 558 U.S. 100, 103, 130
      S.Ct. 599, 175 L.Ed.2d 458 (2009) (using the term “undocumented immigrants”). Because both terms appear
      in the record materials here, and because, as at least one court has noted, “there is a certain segment of the
      population that finds the phrase ‘illegal alien’ offensive,” Texas v. United States, 86 F.Supp.3d 591, 605 n.2
      (S.D. Tex. 2015), the Court will use the term “undocumented.”
2     Citations to “AR” refer to the administrative record. See Joint Appendix [ECF No. 60].
3     DAPA would have applied to any alien who: (1) had a son or daughter who was a U.S. citizen or lawful
      permanent resident; (2) had continuously resided in the United States since before January 1, 2010; (3) was
      physically present in the United States both on November 20, 2014 and the date of her application; (4) had no
      lawful basis to be present in the United States on November 20, 2014; (5) did not meet certain enforcement
      priorities; and (6) did not otherwise raise concerns that would make deferred action inappropriate in the
      agency's discretion. See AR 40.
4     According to the Fifth Circuit, under the INA, the parent must generally “(i) have a U.S. citizen child who is
      at least twenty-one years old, (ii) leave the United States, (iii) wait ten years, and then (iv) obtain one of the
      limited number of family-preference visas from a United States consulate.” Texas, 809 F.3d at 179–80.
5     All parties agreed that DAPA was “committed to agency discretion by law,” 5 U.S.C. § 701(a)(2), to the
      extent that it “involve[d] the Secretary's decision—at least temporarily—not to enforce the immigration laws
      as to a class of what he deems to be low-priority illegal aliens,” Texas, 809 F.3d at 166 (“[Plaintiffs] have
      not challenged the priority levels [the Secretary] has established, and neither the [district court's] preliminary
      injunction nor compliance with the APA requires the Secretary to remove any alien or to alter his enforcement
      priorities”). But the Fifth Circuit nonetheless found DAPA to be reviewable because it was “much more
      than nonenforcement: [i]t would affirmatively confer ‘lawful presence’ and associated benefits on a class of
      unlawfully present aliens.” Id.
6     Secretary Kelly had since been appointed to serve as President Trump's chief of staff.
7     One case, Park v. Sessions, No. 17–cv–1332 (E.D. Va. filed Nov. 21, 2017), was dismissed pursuant to a
      stipulation by all parties on March 1, 2018, before any relief was granted. The Court will not discuss that
      case further.
8     That motion also sought dismissal under Rule 12(b)(1) (on standing and mootness grounds) of the Batalla
      Vidal plaintiffs' procedural due process claim, which had been presented for the first time in their third
      amended complaint. Batalla Vidal, 2018 WL 1532370, at *12–13. The court denied the motion to dismiss
      on that ground.
9     Nor could they. Ms. Perales Sanchez clearly satisfies the “irreducible constitutional minimum” of standing as
      to DACA's rescission: her inability to renew her DACA benefits is (1) an “injury in fact,” which is “concrete
      and particularized” as well as “actual or imminent, not conjectural or hypothetical”; it is (2) “fairly traceable” to
      DHS's decision to rescind DACA; and it is (3) “likely to be redressed” by a decision of this Court invalidating
      DACA's rescission. Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.Ct. 1540, 1547–48, 194 L.Ed.2d 635 (2016)
      (internal quotation marks omitted). And although the Court ultimately concludes that plaintiffs fail to state
      a claim as to DHS's alleged plans to share DACA beneficiaries' information with immigration enforcement
      agencies, the Court concludes—and the government does not dispute—that Ms. Perales Sanchez has
      standing to assert that claim as well. See Princeton Compl. ¶ 108 (alleging that DHS has “revised [its]
      assurances about information sharing” and now “offer[s] only to prevent personal information from being
      provided ‘proactively’ to agencies responsible for facilitating removal”); cf. Clapper v. Amnesty Int'l, 568
      U.S. 398, 411, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013) (finding that the plaintiffs' asserted injury was
  WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                  EXHIBIT 23B
                                                                                                                   Page 23
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 60 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

       too speculative when it relied on a hypothetical sequence of government actions that culminated in their
       communications being monitored).
10     The government initially argued that the organizational plaintiffs had to name these members. See NAACP
       MTD at 16. The authority for that proposition is tenuous, however, see Young Am.'s Found. v. Gates, 560
       F.Supp.2d 39, 49 (D.D.C. 2008) (“[I]t is not clear that [associational standing] actually requires a name-
       specific identification.”), aff'd, 573 F.3d 797 (D.C. Cir. 2009); Doe v. Stincer, 175 F.3d 879, 884 (11th Cir.
       1999) (“[W]e have never held that a party suing as a representative must specifically name the individual
       on whose behalf the suit is brought ....”), and the government did not renew the argument in its reply brief,
       see Defs.' Reply at 12–13.
11     “[A] complaint seeking review of agency action ‘committed to agency discretion by law’ has failed to state
       a claim under the APA, and therefore should be dismissed under Rule 12(b)(6), not under the jurisdictional
       provision of Rule 12(b)(1).” Sierra Club v. Jackson, 648 F.3d 848, 854 (D.C. Cir. 2011) (citations omitted).
12     The concurrence disputed this characterization of its argument. See id. at 290 n.2, 107 S.Ct. 2360 (Stevens,
       J., concurring in the judgment). Its point was that because an agency's action can be sustained only on the
       grounds invoked by the agency, “when an agency explains that it has denied a petition for reopening based
       on ... its reading of a statute or a constitutional provision, its decision cannot be sustained on the conjecture
       that it has the discretion to deny reopening on a variety of grounds.” BLE, 482 U.S. at 290–291, 107 S.Ct.
       2360 (Stevens, J., concurring in the judgment).
13     See id. (holding that the presumption of unreviewability did not apply to the agency's determination that a
       statutory requirement applied to the plaintiffs, even though that determination was made in a policy statement
       that communicated the agency's intent not to enforce that requirement); Nat'l Wildlife Fed'n v. EPA, 980
       F.2d 765, 773 (D.C. Cir. 1992) (“[T]he presumption of unreviewability of agency nonenforcement decisions
       is inapplicable or at least rebutted [where a plaintiff] raises a facial challenge to [an agency's] statutory
       interpretation embodied in [a regulation] and does not contest a particular enforcement decision.”).
14     True, there is an element of coercion in the revocation of work authorization and other benefits associated with
       DACA. But the revocation of those benefits is not itself an enforcement decision and is therefore not properly
       analyzed under Chaney. See 470 U.S. at 832, 105 S.Ct. 1649. Indeed, at least one other court has concluded
       that the withholding of work authorization and similar discretionary benefits is unreviewable under § 701(a)(2)
       simply because “[t]here are no statutory standards ... to apply.” See Perales v. Casillas, 903 F.2d 1043, 1048
       (5th Cir. 1990) (holding that § 701(a)(2) precluded review of a categorical refusal by a district office of the
       then-Immigration and Naturalization Service to grant work authorization and pre-hearing voluntary departure
       to a certain class of eligible aliens over a three-year period); cf. Texas, 809 F.3d at 166–68 (holding that
       conferring such benefits, especially “in light of the INA's intricate regulatory scheme for changing immigration
       classifications and issuing employment authorization,” was a nondiscretionary determination sufficient to
       permit APA review).
15     Justice Brennan joined the Court's opinion on the understanding that it applied only to “[i]ndividual, isolated
       nonenforcement decisions.” Id. at 839, 105 S.Ct. 1649 (Brennan, J., concurring). Seven other justices joined
       the majority opinion in full, however, and none of them took Justice Brennan's view.
16     Nor could there be any dispute. As a DACA beneficiary, Ms. Perales Sanchez is “[her]self the subject of the
       contested regulatory action.” Clarke v. Sec. Indus. Ass'n, 479 U.S. 388, 399, 107 S.Ct. 750, 93 L.Ed.2d 757
       (1987) (“The ‘zone of interest’ test is a guide for deciding whether ... a particular plaintiff should be heard
       to complain of a particular agency decision.... [It] denies a right of review if the plaintiff's interests are so
       marginally related to or inconsistent with the purposes implicit in the statute that it cannot reasonably be
       assumed that Congress intended to permit the suit.”).
17     The parties do not dispute that DACA's rescission is a “rule” for APA purposes. See 5 U.S.C. § 551(4) (defining
       a “rule,” in relevant part, as “the whole or a part of an agency statement of general or particular applicability
       and future effect designed to implement, interpret, or prescribe law or policy or describing the organization,
       procedure, or practice requirements of an agency”); see also Texas, 809 F.3d at 171 n.122 (noting that the
       government likewise did not dispute that DAPA was a rule).



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               EXHIBIT
                                                                                                                24 B
                                                                                                              Page 24
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 61 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

18     Although technically the memo does “presently bar DHS officials” from considering DACA and advance-
       parole applications, Princeton MSJ at 40, this argument proves too much. Any general statement of agency
       policy will presently bind the agency's employees; the question, rather, is whether the statement “purport[s]
       to bind those subject to it.” EPIC, 653 F.3d at 7 (citation omitted). The Rescission Memo does not.
19     Plaintiffs also argue that DACA's rescission “ ‘alter[s] the rights or interests of parties’ ” (and hence is not a
       rule of “agency organization, procedure, or practice”) and “makes a ‘substantive change’ to the statutory or
       regulatory regime” (and hence is not an interpretive rule). Princeton MSJ at 39–40 (quoting EPIC, 653 F.3d
       at 5–7). The government does not contend that DACA falls under either of these alternative exceptions to
       the notice-and-comment requirement, however, and the Court therefore will not address these arguments.
20     The Fifth Circuit also concluded that “there was evidence from DACA's implementation that DAPA's
       discretionary language was pretextual.” Texas, 809 F.3d at 173; see id. at 172–176 (upholding the district
       court's factual finding that although “the DACA Memo instructed agencies to review applications on a case-
       by-case basis and exercise discretion, ... those statements were ‘merely pretext’ because only about 5%
       of [DACA] applications ... had been denied” and because the government could not identify how many of
       those had been denied for discretionary reasons (footnote omitted) ). But the Fifth Circuit relied on that
       finding only to conclude that DAPA should have been promulgated using notice-and-comment rulemaking,
       not that it conflicted substantively with the INA. See id. at 171–178. And although OLC had orally advised the
       Department that “it was critical that, like past policies that made deferred action available to certain classes
       of aliens, the DACA program require immigration officials to evaluate each application for deferred action on
       a case-by-case basis, rather than granting deferred action automatically to all applicants who satisfied the
       threshold eligibility criteria,” AR 21 n.8, neither the Rescission Memo nor the Sessions Letter identified this
       purported flaw as a reason for DACA's invalidity.
21     At least one commentator has identified a second possible constitutional argument in the Sessions Letter:
       “The Obama administration's open-ended reading of certain definitional provisions of the Immigration and
       Nationality Act (INA) would run afoul of the nondelegation doctrine.” See Josh Blackman, Understanding
       Sessions's Justification to Rescind DACA, Lawfare (Jan. 16, 2018, 8:00 AM) https://www.lawfareblog.com/
       understanding-sessionss-justification-rescind-daca; see also Texas, 809 F.3d at 150 (noting that the plaintiffs
       there had asserted “constitutional claims under the Take Care Clause” and the “separation of powers
       doctrine”). The government does not raise these arguments, however, so the Court will not consider them.
22     The OLC memorandum did not directly address the Department's authority to implement DACA. See AR 5–
       14 (discussing the agency's authority to “prioritize the removal of certain categories of aliens over others”); AR
       14–36 (discussing the agency's authority to implement DAPA). However, the memo did state that OLC had
       “orally advised” the Department that DACA was lawful so long as “immigration officials retained discretion to
       evaluate each application on an individualized basis.” AR 21 n.8 (“[T]he concerns animating DACA were ...
       consistent with the types of concerns that have customarily guided the exercise of immigration enforcement
       discretion.”).
23     Neither Encino Motorcars nor any of its predecessor cases explicitly required an agency to address its prior
       views on the legality of its prior policy. See, e.g., Fox, 556 U.S. at 515, 129 S.Ct. 1800 (explaining that “[a]n
       agency may not ... depart from a prior policy sub silentio” (first emphasis added) ). But where, as here, the
       OLC provides an agency with an opinion that suggests a legal framework for evaluating the legality of a
       particular program and the agency later rescinds that policy on legal grounds, failure to even consider OLC's
       thorough analysis is arbitrary and capricious. See Trevor W. Morrison, Stare Decisis in the Office of Legal
       Counsel, 110 Colum. L. Rev. 1448, 1464 (2010) (“OLC's legal advice is treated as binding within the Executive
       Branch until withdrawn or overruled.”); Hispanic Affairs Project v. Acosta, 263 F.Supp.3d 160, 178 (D.D.C.
       2017) (concluding that an “agency's non-consideration of [certain] OLC memoranda—whether deliberate or
       inadvertent—is all the more reason to consider them in reviewing the agency's action,” because “[a] contrary
       result would permit agencies to toss aside OLC memoranda that contain legal conclusions contrary to the
       agency's preferred policy choices”).




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                EXHIBIT
                                                                                                                 25 B
                                                                                                               Page 25
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 62 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

24     See, e.g., Perales Decl. ¶¶ 21–22 (if DACA were rescinded, Ms. Perales Sanchez would have to abandon
       her plans of conducting postgraduate research in Mexico and then applying to law school, because she could
       no longer travel abroad, take out student loans, or work lawfully in the United States); Decl. of Jane Doe # 2,
       Ex. S to Princeton MSJ [ECF No. 28–17] ¶¶ 11–13 (current special education teacher and DACA beneficiary
       would lose her job and would have to abandon her plans of pursuing a doctorate in audiology); Decl. of
       Jane Doe # 5, Ex. X to Princeton MSJ [ECF No. 28–17] ¶ 11 (current undergraduate student and DACA
       beneficiary would have to abandon her plans of attending law school). Plaintiffs filed a motion for leave to file
       pseudonymous declarations with their summary judgment motion. See Pls.' Mot. for Leave to Allow Three
       Declarants to Proceed by Pseudonym [ECF No. 22]. The government did not oppose the motion, so the Court
       will treat it as conceded and grant it. See Local Civ. R. 7(b).
25     Because DAPA had not yet been implemented, the Fifth Circuit relied in large part on “extrapolation” from
       evidence regarding DACA's implementation to conclude that DAPA would not “genuinely leave the agency
       and its employees free to exercise discretion” and hence was a substantive rule that should have undergone
       notice and comment. Texas, 809 F.3d at 171–176. The government is correct that “[w]hile that finding had
       to be ‘extrapolated’ to invalidate DAPA, it directly dooms DACA itself,” at least as far as notice and comment
       are concerned. Defs.' Reply at 22 (citations omitted).
26     The parties dispute the standard of review that would apply to the agency's statutory and constitutional
       analysis had it been adequately explained. The government maintains that it would be reviewed for a “clear
       error of judgment”—that is, under the ordinary test for arbitrary and capricious agency action. State Farm, 463
       U.S. at 43, 103 S.Ct. 2856 (citation omitted); see Oral Arg. Tr. at 68:5–18. Plaintiffs contend that review would
       be de novo. See Teva Pharm. USA, Inc. v. FDA, 441 F.3d 1, 5 (D.C. Cir. 2006) (finding agency action arbitrary
       and capricious where the agency “mistakenly thought itself bound” by certain D.C. Circuit precedent); Prill
       v. NLRB, 755 F.2d 941, 947 (D.C. Cir. 1985) (“An agency decision cannot be sustained, however, where
       it is based not on the agency's own judgment but on an erroneous view of the law.”). The district court in
       Batalla Vidal has suggested a third option: because “neither the Sessions Letter nor the DACA Rescission
       Memo carry the ‘force of law,’ ” that court concluded, the Department's “interpretation of the legality of the
       DACA program is [not] entitled to formal or controlling deference.” Batalla Vidal, 279 F.Supp.3d at 421 n.9
       (E.D.N.Y. 2018) (quoting Mead, 533 U.S. at 226–27, 121 S.Ct. 2164). Rather, it would be treated only as
       persuasive. See Mead, 533 U.S. at 234–35, 121 S.Ct. 2164 (explaining that agency interpretations “contained
       in policy statements, agency manuals, and enforcement guidelines” are “beyond the Chevron pale” and
       instead deserve “respect proportional to [their] ‘power to persuade’ ” (quoting Christensen v. Harris Cty.,
       529 U.S. 576, 587, 120 S.Ct. 1655, 146 L.Ed.2d 621 (2000); then Skidmore v. Swift & Co., 323 U.S. 134,
       140, 65 S.Ct. 161, 89 L.Ed. 124 (1944) ). Because the Court does not reach the merits of the Department's
       conclusions that DACA lacked statutory and constitutional authority, however, it expresses no opinion as to
       what standard of review would apply.
27     The district court in Casa de Maryland reached the opposite conclusion. See 284 F.Supp.3d at 772 (finding
       that DHS had a “reasonable basis” to conclude that DACA was unlawful based on “the DAPA litigation,
       the threatened legal challenge, and the Attorney General's advisory letter”). But that court's brief discussion
       of the issue failed to address the limited applicability of the Fifth Circuit's Texas decision to DACA, the
       inadequacy of the Sessions Letter itself, DHS's failure to address DACA beneficiaries' reliance interests, and
       the implausibility of an injunction issuing in the Texas litigation that would put an immediate end to DACA.
       Therefore, this Court respectfully disagrees with the Casa de Maryland court's analysis.
28     The government also urges the Court to construe the Department's statement that DACA was
       “unconstitutional in part because it was an ‘open-ended’ policy that closely tracked ‘proposed legislation’
       that Congress had repeatedly rejected” as an “independent policy judgment” that “immigration decisions of
       [DACA's] magnitude should be left to Congress.” Defs.' Reply at 21 (quoting AR 251 and citing Syracuse
       Peace Council, 867 F.2d at 657–58 (holding that if an agency offers two justifications for its decision, one
       constitutional and one discretionary, and if a court is “persuaded” that the agency would have reached
       the same result on discretionary grounds had it “foregone its ruminations on the constitutional issue,” the



 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                               EXHIBIT
                                                                                                                26 B
                                                                                                              Page 26
               Case 3:20-cv-03982-LB Document 57 Filed 07/28/20 Page 63 of 63
National Association for the Advancement of Colored..., 298 F.Supp.3d 209...
106 Fed. R. Evid. Serv. 233

       court may avoid the constitutional issue and uphold the agency action only on the discretionary ground) ).
       But the government offers no support for the proposition that an agency's view as to which branch of
       government ought to address a particular policy issue is an assessment appropriately committed to the
       agency's discretion. Cf. Chaney, 470 U.S. at 831, 105 S.Ct. 1649 (listing such assessments).
29     True, both preliminary injunctions are currently the subjects of expedited appeals. This fact actually
       favors vacatur, however, because if both injunctions are overturned, then this Court's order of vacatur
       would preserve DACA pending the Department's revised explanation for the program's rescission, thereby
       maintaining the status quo.
30     Nor would it be proper for the Court to vacate DACA's rescission except as to initial applications. While a
       court has discretion to craft preliminary injunctive relief based on a number of equitable factors, see Winter
       v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008), its discretion
       in fashioning administrative remedies is somewhat more limited, see Harmon, 878 F.2d at 494–95 (“Courts
       ordinarily do not attempt, even with the assistance of agency counsel, to fashion a valid regulation from
       the remnants of the old rule ... [or to] draw[ ] a line which the agency itself has never drawn.”). Here, there
       is no principled basis to distinguish between initial DACA applications and renewal applications, since the
       Rescission Memo's substantive invalidity stems chiefly from its inadequately explained rationale. The Court
       therefore will not fashion an ad hoc order of vacatur along these lines.
31     For example, the Department might provide for procedures through which an existing DACA recipient could
       contest the revocation of her DACA benefits—something that the current Rescission Memo does not do.
       Such procedures could, at least in theory, be relevant to plaintiffs' procedural due process claim.
32     This document does not appear in the administrative record, but the Court takes judicial notice of it. See Fed.
       R. Evid. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable dispute because it ...
       can be accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”).
33     For similar reasons, the Court will not address the argument made by amici LatinoJustice PRLDEF (and
       others) that DHS's breach of the information-sharing policy would violate the Privacy Act of 1974, 5 U.S.C. §
       552a, and the agency's own privacy rules. See Br. of LatinoJustice PRLDEF, et al., as Amicus Curiae [ECF
       No. 36–2].


End of Document                                            © 2020 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     EXHIBIT
                                                                                                                      27 B
                                                                                                                    Page 27
